Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

MCDERMOTT INTERNATIONAL, INC.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Rules of Construction

     6  

ARTICLE II AGREEMENT TO SELL AND PURCHASE

     7  

Section 2.01

 

Sale and Purchase

     7  

Section 2.02

 

Closing

     7  

Section 2.03

 

Allocation of Purchase Price Between Purchased Shares and Warrants

     7  

Section 2.04

 

Mutual Conditions

     8  

Section 2.05

 

Each Purchaser’s Conditions

     8  

Section 2.06

 

The Company’s Conditions

     9  

Section 2.07

 

Company Deliveries

     10  

Section 2.08

 

Purchaser Deliveries

     11  

Section 2.09

 

Independent Nature of Purchasers’ Obligations and Rights

     11  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     11  

Section 3.01

 

Incorporation and Good Standing of the Company

     11  

Section 3.02

 

Capitalization; Valid Issuance of Purchased Shares and Warrants

     12  

Section 3.03

 

No Violations or Defaults

     13  

Section 3.04

 

Corporate Power

     13  

Section 3.05

 

No Conflicts; Consents

     13  

Section 3.06

 

Authorization, Execution and Delivery of This Agreement

     14  

Section 3.07

 

Authorization, Execution, Delivery and Enforceability of the Other Operative
Documents

     14  

Section 3.08

 

No Registration Rights

     14  

Section 3.09

 

Periodic Reports

     15  

Section 3.10

 

Financial Statements

     15  

Section 3.11

 

Undisclosed Liabilities

     15  

Section 3.12

 

Independent Registered Public Accounting Firm

     16  

Section 3.13

 

No Material Actions or Proceedings

     16  

Section 3.14

 

Title to Properties

     16  

Section 3.15

 

Permits

     16  

Section 3.16

 

Intellectual Property

     16  

Section 3.17

 

No Labor Dispute; No Notice of Labor Law Violations

     17  

Section 3.18

 

Environmental Compliance

     17  

Section 3.19

 

Investment Company

     17  

Section 3.20

 

Accounting System

     17  

Section 3.21

 

Disclosure Controls and Procedures

     18  

Section 3.22

 

Tax Returns

     18  

Section 3.23

 

Anti-Corruption

     18  

Section 3.24

 

Money Laundering

     19  

Section 3.25

 

OFAC

     19  

 

i



--------------------------------------------------------------------------------

Section 3.26

 

Listing and Maintenance Requirements

     19  

Section 3.27

 

Form S-3 Eligibility

     19  

Section 3.28

 

Certain Fees

     19  

Section 3.29

 

Insurance

     19  

Section 3.30

 

Distributions Restrictions

     20  

Section 3.31

 

Compliance with Laws

     20  

Section 3.32

 

Solvency

     20  

Section 3.33

 

No Registration

     21  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

     21  

Section 4.01

 

Existence

     21  

Section 4.02

 

Authorization, Enforceability

     21  

Section 4.03

 

No Conflicts; Consents

     21  

Section 4.04

 

Certain Fees

     22  

Section 4.05

 

Investment

     22  

Section 4.06

 

Nature of Purchaser

     22  

Section 4.07

 

Restricted Securities

     22  

Section 4.08

 

Reliance by the Company

     23  

Section 4.09

 

Legend

     23  

Section 4.10

 

Company Information

     23  

Section 4.11

 

Short Selling

     23  

Section 4.12

 

Sufficient Funds

     23  

ARTICLE V COVENANTS

     24  

Section 5.01

 

Taking of Necessary Action

     24  

Section 5.02

 

Transfer Restrictions

     24  

Section 5.03

 

Securities Compliance

     25  

Section 5.04

 

Standstill Agreements

     27  

Section 5.05

 

Expenses

     28  

Section 5.06

 

Protective Provisions

     29  

Section 5.07

 

Tax Matters

     29  

ARTICLE VI INDEMNIFICATION

     30  

Section 6.01

 

Indemnification by the Company

     30  

Section 6.02

 

Indemnification by Purchasers

     31  

Section 6.03

 

Indemnification Procedure

     31  

ARTICLE VII TERMINATION

     32  

Section 7.01

 

Termination

     32  

Section 7.02

 

Effect of Termination

     33  

ARTICLE VIII MISCELLANEOUS

     33  

Section 8.01

 

Survival of Representations and Warranties

     33  

Section 8.02

 

Notices and Communications

     34  

Section 8.03

 

Entire Agreement

     35  

Section 8.04

 

No Waiver; Modifications in Writing

     35  

 

ii



--------------------------------------------------------------------------------

Section 8.05

 

Binding Effect; Benefits of This Agreement

     35  

Section 8.06

 

Governing Law; Jurisdiction and Venue; Waiver of Jury Trial

     36  

Section 8.07

 

Specific Performance

     37  

Section 8.08

 

Severability

     37  

Section 8.09

 

Counterparts

     37  

Section 8.10

 

Table of Contents and Headings

     37  

Section 8.11

 

No Presumption

     37  

Section 8.12

 

Obligations Limited to Parties to This Agreement

     37  

Section 8.13

 

Confidentiality

     38  

 

Schedule A —   List of Purchasers and Purchase Prices Exhibit A —   Form of
Warrant Agreement Exhibit B —   Form of Registration Rights Agreement Exhibit C
—   Form of Certificate of Designation Exhibit D —   Form of Opinion of Baker
Botts L.L.P. Exhibit E —   Form of Opinion of Arias, Fabrega and Fabrega Exhibit
F —   Form of Opinion of Chief Legal Officer Exhibit G —   Form of Joinder
Exhibit H —   Form of PFIC Annual Information Statement

 

iii



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AGREEMENT, dated as of October 30, 2018 (this
“Agreement”), is by and among McDermott International, Inc., a company organized
under the laws of the Republic of Panama (the “Company”), and each of the
purchasers listed on Schedule A (each a “Purchaser” and collectively, the
“Purchasers”); provided that if there is only one Purchaser set forth on
Schedule A, the “Purchasers” shall refer to such Purchaser.

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, certain shares of Preferred Stock and
Warrants (each as defined below), in accordance with the provisions of this
Agreement; and

WHEREAS, the Company and the Purchasers will enter into a registration rights
agreement (the “Registration Rights Agreement”), substantially in the form
attached hereto as Exhibit B, pursuant to which the Company will provide the
Purchasers with certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of the Warrants.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“10% Owner” has the meaning set forth in Section 5.07(e).

“Affiliate” has the meaning assigned to such term, as of the date hereof, in
Rule 405 under the Securities Act.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Appraiser” has the meaning specified in Section 2.03.

“Articles of Incorporation” means the amended and restated articles of
incorporation of the Company, as amended or modified.

“Banking Regulations” means all federal, state and foreign Laws applicable to
banks, bank holding companies and their subsidiaries and Affiliates, including
the Bank Holding Company Act of 1956, the Federal Reserve Act and the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

“Big Four Accounting Firm” means any of Ernst & Young LLP, Deloitte & Touche
LLP, KPMG US LLP and PricewaterhouseCoopers LLP.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law to close.

“By-Laws” means the Amended and Restated By-Laws of the Company, as amended.

“Certificate of Designation” means the Certificate of Designation of 12%
Redeemable Preferred Stock of the Company, substantially in the form attached as
Exhibit C, to be filed with the Public Registry of the Republic of Panama prior
to the Closing Date.

“CFC” has the meaning set forth in Section 5.07(e).

“Closing” has the meaning specified in Section 2.02.

“Closing Date” has the meaning specified in Section 2.02.

“Code” has the meaning set forth in Section 5.07(a).

“Common Stock” means the common stock of the Company, par value $1.00 per share.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Related Parties” has the meaning specified in Section 6.02.

“Credit Agreement” means that certain Credit Agreement, dated as of May 10,
2018, among McDermott Technology (Americas), Inc., McDermott Technology (US),
Inc., and McDermott Technology, B.V., as Borrowers, the Corporation, as Parent,
Barclays Bank PLC, as Administrative Agent for the term facility, Credit
Agricole Corporate and Investment Bank, as Administrative Agent for the other
facilities, and the other lender parties thereto, as heretofore amended and as
the same may be amended, supplemented, modified, extended or replaced from time
to time hereafter (unless otherwise specified herein).

“Current Draft Form 10-Q” means the latest draft Quarterly Report on Form 10-Q
of the Company for the quarterly period ended September 30, 2018 provided to the
Purchasers prior to 8:00 pm ET on October 29, 2018.

“Environmental Claim” means any claim, whether pursuant to any order, directive,
decree, proceeding or otherwise, for any loss, cost, expense, liability, penalty
or damage arising, incurred or otherwise asserted pursuant to any Environmental
Law.

“Environmental Laws” means any and all Laws pertaining to prevention of
pollution, protection of the environment (including natural resources),
remediation of contamination or restoration of environmental quality, or
workplace health and safety, and all orders, regulations or directives issued by
a Governmental Authority to implement any of the foregoing.

“Environmental Permit” means any permit, license, registration, approval or
other similar form of authorization required pursuant to Environmental Laws.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“FCPA” has the meaning specified in Section 3.23.

“GAAP” means accounting principles generally accepted in the United States.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Substance” means and includes each substance or material defined,
designated or classified as a hazardous waste, hazardous substance, hazardous
material, solid waste, pollutant, contaminant or toxic substance under any
Environmental Law.

“Holder” means the Purchaser or, to the extent permitted under the Operative
Documents, any transferee, assignee or successor, to the extent holding
Preferred Stock, Warrants or Warrant Shares in the Company.

“Industry Competitor” means a company engaged primarily in providing
engineering, procurement and construction services to the energy industry or any
holding company thereof or its Subsidiaries; provided, however, that for the
avoidance of doubt, a private equity fund, financial institution, asset
management firm or similar firm shall not be considered an “Industry Competitor”
but any of its portfolio companies that are engaged primarily in providing
engineering, procurement and construction services to the energy industry would
be considered an “Industry Competitor.”

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Lien” means any mortgage, pledge, security interest, lien, charge or
encumbrance, whether based on common law, statute or contract.

“Material Adverse Effect” means any change, event, effect, occurrence, state of
facts or development that (i) has a material adverse effect on the condition
(financial or otherwise), business or results of operations of the Company and
its Subsidiaries, taken as a whole, or (ii) materially impairs the ability of
the Company to perform its obligations under this Agreement.

“Money Laundering Laws” has the meaning specified in Section 3.24.

“New LC Facility” has the meaning specified in Section 2.05(j).

“NYSE” means the New York Stock Exchange.

 

3



--------------------------------------------------------------------------------

“Operative Documents” means, collectively, this Agreement, the Certificate of
Designation, the Registration Rights Agreement, the Warrant Agreement and the
Warrants.

“Permits” means permits, licenses, franchises and other approvals or
authorizations of Governmental Authorities.

“Permitted Transferee” has the meaning specified in Section 5.02(b)(i).

“Person” any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“PFIC” has the meaning set forth in Section 5.07(d).

“Preferred Stock” means 12% Redeemable Preferred Stock of the Company, par value
$1.00 per share.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A.

“Purchased Shares” means, with respect to a particular Purchaser, the number of
shares of Preferred Stock equal to the aggregate Purchase Price set forth
opposite such Purchaser’s name under the column titled “Purchase Price” set
forth on Schedule A divided by the Share Price.

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph to this Agreement.

“Purchaser Related Parties” has the meaning specified in Section 6.01.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

“Regulatory Concern” means any set of facts or circumstances in which the
Purchaser’s ownership of securities issued by the Company (a) gives rise to a
violation of Banking Regulations by such Purchaser or any of its Affiliates, or
gives rise to a reasonable belief by such Purchaser, in good faith, based on the
advice of counsel, that such a violation is likely to occur, (b) gives rise to a
limitation in Law (solely with respect to the Banking Regulations) that will
materially impair the ability of such Purchaser or any of its Affiliates to
conduct its business or gives rise to a reasonable belief by such Purchaser, in
good faith, based on the advice of counsel, that such a limitation is likely to
arise, or (c) otherwise presents a material adverse regulatory risk for such
Purchaser or any of its Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, seeping, dumping or disposing.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel and other representatives of such Person.

 

4



--------------------------------------------------------------------------------

“Resale Shelf Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Restricted Securities” has the meaning specified in Section 5.03(b).

“Sanctions” has the meaning specified in Section 3.25.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Reports” means reports and statements filed by the Company under the
Exchange Act since January 1, 2017 but prior to 8:00 pm ET on October 29, 2018,
including all amendments (to the extent filed prior to 8:00 pm ET on October 29,
2018), exhibits and schedules thereto.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Share Price” means the amount per share of Preferred Stock each Purchaser will
pay to the Company to purchase the Purchased Shares, which shall be $965.00.

“Short Sales” means, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not “against the box,” and
forward sale contracts, options, puts, calls, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

“Significant Subsidiary” of the Company means a Subsidiary of the Company that,
as of the date hereof, would be deemed a “significant subsidiary” of the Company
under Rule 1-02(w) of Regulation S-X promulgated by the SEC.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

“Third-Party Claim” has the meaning specified in Section 6.03(b).

“Transfer” has the meaning specified in Section 5.02(a).

 

5



--------------------------------------------------------------------------------

“Voting Debt” has the meaning specified in Section 3.02(c).

“Warrant Agent” means Computershare Inc. and Computershare Trust Corporation,
N.A.

“Warrant Agreement” means the Warrant Agreement to be entered into at Closing,
among the Company, Computershare Inc. and Computershare Trust Corporation, N.A.,
substantially in the form attached hereto as Exhibit A.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“Warrants” means the Series A warrants to be issued at Closing, as evidenced by
certificates substantially in the form attached as Exhibit A to the Warrant
Agreement.

Section 1.02 Rules of Construction. Unless the context otherwise requires, as
used in this Agreement:

(a) a defined term has the meaning assigned to it for all purposes of this
Agreement, regardless of where it is defined herein;

(b) all accounting terms not otherwise defined shall have the respective
meanings assigned to them under GAAP;

(c) “or” is not exclusive but shall be used in the inclusive sense of “and/or”;

(d) defined terms and other words used in the singular shall be deemed to
include the plural, and vice versa;

(e) The terms “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement;

(f) when the words “include,” “includes” or “including” are used herein, they
shall be deemed to be followed by the phrase “without limitation”;

(g) unless expressly qualified otherwise (e.g., by “Business”), all references
to “days” are deemed to be references to calendar days;

(h) the words “to the knowledge of the Company,” or similar phrases, mean the
actual conscious awareness of the persons set forth on Schedule 1.02(h);

(i) all references to Sections, Articles, Schedules or Exhibits refer to
Sections or Articles of, or Schedules or Exhibits to, this Agreement unless
otherwise indicated; and

(j) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended,
supplemented or modified from time to time (or to successor statutes and
regulations).

 

6



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof, the
Company hereby agrees to issue and sell to each Purchaser, and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company (a) the
number of Purchased Shares set forth opposite such Purchaser’s name on
Schedule A and (b) a number of Warrants equal to the product of (i) 3.75% times
the total number of shares of Common Stock outstanding as of the Closing Date
and (ii) the quotient of the number of Purchased Shares set forth opposite such
Purchaser’s name on Schedule A, divided by the total number of Purchased Shares
to be purchased pursuant to this Agreement, and each Purchaser agrees, severally
and not jointly, to pay the Company its respective amount of the Purchase Price
as set forth opposite such Purchaser’s name on Schedule A. The obligations of
each Purchaser under this Agreement are independent of the obligations of each
other Purchaser, and the failure or waiver of performance by any Purchaser does
not excuse performance by any other Purchaser. If after the date of this
Agreement but prior to the Closing Date, any event described in Section 6.01 of
the Warrant Agreement occurs that, had such event occurred following the Closing
Date, would have resulted in an adjustment to the Exercise Price (as defined in
the Warrant Agreement) of the Warrants, then the Exercise Price (as defined in
the Warrant Agreement) of the Warrants issued at Closing will be proportionately
adjusted.

Section 2.02 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Shares and the Warrants
hereunder (the “Closing”) shall take place at the offices of Baker Botts L.L.P.,
910 Louisiana Street, Houston, Texas 77002, or such other location as mutually
agreed by the parties, on the later of November 29, 2018 or the second Business
Day following the satisfaction or, to the extent permitted by applicable Law,
waiver of the conditions set forth in Sections 2.04, 2.05 and 2.06 (other than
such conditions as may, by their nature, only be satisfied at the Closing or on
the Closing Date, but subject to the satisfaction or waiver of those conditions)
or on such other date as may be mutually agreed by the parties (the date of the
Closing, the “Closing Date”).

Section 2.03 Allocation of Purchase Price Between Purchased Shares and Warrants.
Prior to the Closing, the Company and the Purchasers shall use reasonable
efforts to mutually agree upon the allocation of the Purchase Price among the
Purchased Shares and the Warrants based upon their relative fair market values;
provided, however, that if the Company and the Purchasers are unable to mutually
agree upon such allocation, the allocation of the Purchase Price shall be
submitted to PricewaterhouseCoopers LLP or such other firm mutually agreed by
the Company and the Purchasers (the “Appraiser”) for determination. The
Appraiser shall make such determination as promptly as practicable after its
appointment hereunder and may take into account all factors as such Appraiser
deems appropriate in making such determination based upon the relative fair
market values of the Purchased Shares and the Warrants. The Appraiser shall have
such access to the books, records and properties of the Company as it may
reasonably request for the purpose of making such a determination.
Notwithstanding the foregoing, the Warrants shall be allocated a value such that
the Warrant Shares have a value in excess of $1.00 per share.

 

7



--------------------------------------------------------------------------------

Section 2.04 Mutual Conditions. The respective obligations of the Purchasers, on
the one hand, and the Company, on the other hand, to effect the Closing shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated by this Agreement or makes the transactions
contemplated by this Agreement illegal; and

(b) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

Section 2.05 Each Purchaser’s Conditions. The obligation of each Purchaser to
effect the Closing shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by a particular Purchaser on behalf of itself in writing with respect to
its Purchased Shares and Warrants, in whole or in part, to the extent permitted
by applicable Law):

(a) the Company shall have performed and complied, in all material respects,
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by the Company on or prior to the Closing
Date;

(b) (i) the representations and warranties of the Company (A) set forth in
Sections 3.01, 3.02, 3.04, 3.06, 3.07, 3.28 and 3.33 or (B) contained in this
Agreement that are qualified by materiality or a Material Adverse Effect shall
be true and correct when made and as of the Closing Date and (ii) all other
representations and warranties of the Company shall be true and correct in all
material respects when made and as of the Closing Date, in each case as though
made at and as of the Closing Date (except that representations and warranties
made as of a specific date shall be required to be true and correct or true and
correct in all material respects, as applicable, as of such date only, it being
expressly understood and agreed that representations and warranties made “as of
the date hereof” or “as of the date of this Agreement,” or a similar phrase, are
made as of October 30, 2018, and will not be required to be true and correct as
of the Closing Date);

(c) the NYSE shall have authorized, subject to official notice of issuance, the
listing of the Warrant Shares;

(d) each Purchaser shall have received a counterpart of the Warrant Agreement,
duly executed by the Company and the Warrant Agent and a certificate or
certificates representing such Warrant, duly executed by the Company and the
Warrant Agent;

(e) each Purchaser shall have received a counterpart of the Registration Rights
Agreement, duly executed by the Company;

 

8



--------------------------------------------------------------------------------

(f) each Purchaser shall have received each of the other documents to be
delivered by the Company pursuant to Section 2.07;

(g) the Company shall have adopted and filed the Certificate of Designation with
the Public Registry of the Republic of Panama;

(h) the Company shall have delivered (i) a certification from the Public
Registry of Panama certifying the registration and existence of the Company and
(ii) evidence of the payment of the last annual tax tariff (tasa única) of the
Company;

(i) except as disclosed in the SEC Reports or the Current Draft Form 10-Q, there
shall not have occurred an event or events that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect on the Company;

(j) the Company or one or more subsidiaries of the Company shall have entered
into one or more letter of credit facilities (which may be in the form of an
increase to the Company’s letter of credit facilities existing on the date
hereof) pursuant to which issuing banks have committed to issue, or banks or
other institutional investors have agreed to participate in, at least
$200 million in aggregate face amount of performance letters of credit (the “New
LC Facility”), in addition to the letter of credit facilities of the Company as
of October 29, 2018, for the account of the Company or one or more subsidiaries
of the Company; all conditions to the availability of the full face amount of
such New LC Facility (other than the consummation of the transactions
contemplated by this Agreement, if applicable) shall have been satisfied or
waived; and the Company shall have delivered to the Purchasers true and complete
copies of such New LC Facility not later than two Business Days prior to the
Closing; and

(k) each Purchaser shall have received a counterpart signature page to a
management rights letter in a customary form and which is sufficient to permit
such Purchaser to qualify as a “venture capital operating company” (as such term
is defined in the U.S. Employee Retirement Income Security Act of 1974, as
amended to date, and the regulations promulgated thereunder), duly executed by
the Company.

Section 2.06 The Company’s Conditions. The obligation of the Company to effect
the Closing to a Purchaser shall be subject to the satisfaction on or prior to
the Closing Date of each of the following conditions with respect to such
Purchaser (any or all of which may be waived by the Company in writing, in whole
or in part, to the extent permitted by applicable Law):

(a) each Purchaser shall have performed and complied, in all material respects,
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by such Purchaser on or prior to the Closing
Date;

(b) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date (except that representations and warranties made as
of a specific date shall be required to be true and correct as of such date
only, it being expressly understood and agreed that representations and
warranties made “as of the date hereof” or “as of the date of this Agreement,”
or a similar phrase, are made as of October 30, 2018, and will not be required
to be true and correct as of the Closing Date);

 

9



--------------------------------------------------------------------------------

(c) the Company shall have received counterparts of the Registration Rights
Agreement, duly executed by each Purchaser; and

(d) the Company shall have received the payments and each of the other documents
to be delivered by the Purchasers pursuant to Section 2.08.

Section 2.07 Company Deliveries. At the Closing, subject to the terms and
conditions hereof, the Company shall deliver, or cause to be delivered, to each
Purchaser (in addition to the documents described in Sections 2.05(d), (e), (g),
(h) and (k)):

(a) evidence of the issuance of the Purchased Shares to each Purchaser credited
to book-entry accounts maintained by the Company;

(b) a cross-receipt, dated as of the Closing Date, executed by the Company and
delivered to the Purchasers certifying as to the Company’s receipt of payments
of the Purchase Price pursuant to Section 2.08(a);

(c) an opinion addressed to the Purchasers from Baker Botts L.L.P., legal
counsel to the Company, dated as of the Closing Date, in the form and substance
attached hereto as Exhibit C;

(d) an opinion addressed to the Purchasers from Arias, Fabrega and Fabrega,
Panamanian counsel of the Company, dated as of the Closing Date, in the form and
substance attached hereto as Exhibit D;

(e) an opinion addressed to the Purchasers from the Chief Legal Officer of the
Company, dated as of the Closing Date, in the form and substance attached hereto
as Exhibit E;

(f) a certificate, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of the Company, certifying (i) that the
conditions set forth in Sections 2.05(a), (b), (g), (i) and (j) have been
satisfied and (ii) as to the number of shares of Common Stock that are
outstanding as of the Closing Date; and

(g) a certificate of the Secretary or Assistant Secretary of the Company,
certifying as to (i) the Articles of Incorporation (including the Certificate of
Designation) and the By-Laws, (ii) resolutions of the Board of Directors of the
Company (or a duly authorized committee thereof) authorizing the execution and
delivery of the Operative Documents and the consummation of the transactions
contemplated thereby, including the issuance and sale of the Purchased Shares
and the Warrants and (iii) the Certificate of Designation being in full force
and effect.

 

10



--------------------------------------------------------------------------------

Section 2.08 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Company (in addition to the document described in Section 2.06(c)):

(a) payment to the Company of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” on Schedule A by wire
transfer of immediately available funds to an account designated by the Company
in writing at least two Business Days prior to the Closing Date; and

(b) a certificate, dated the Closing Date and signed by an authorized
representative of each Purchaser, certifying that the conditions set forth in
Section 2.06(a) and Section 2.06(b) have been satisfied.

Section 2.09 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Operative Documents. Each Purchaser
shall be entitled to independently protect and enforce its rights, including the
rights arising out of this Agreement or out of the other Operative Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any legal proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser as follows:

Section 3.01 Incorporation and Good Standing of the Company.

(a) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the Republic of Panama, has the corporate
power and authority to conduct the business in which it is engaged and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. True and accurate
copies of the Articles of Incorporation and By-Laws, each as in effect as of the
date of this Agreement, have been made available to the Purchasers prior to the
date hereof.

(b) Each material Subsidiary of the Company is duly organized and validly
existing as an entity in good standing under the laws of its jurisdiction of
formation, has all requisite power and authority to conduct the business in
which it is engaged and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect.

 

11



--------------------------------------------------------------------------------

Section 3.02 Capitalization; Valid Issuance of Purchased Shares and Warrants.

(a) The authorized capital stock of the Company consists of 25,000,000 shares of
preferred stock, par value $1.00 per share, and 255,000,000 shares of Common
Stock. At the close of business on October 29, 2018, there were 180,584,114
shares of Common Stock issued and outstanding and 2,838,898 shares of Common
Stock held by the Company as treasury stock. There are no shares of preferred
stock of the Company, par value $1.00 per share, issued and outstanding except
for the Purchased Shares to be issued pursuant to this Agreement. All
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable. The Company does not have a shareholder
rights plan that is currently in effect. As of Closing, the Company will have no
issued and outstanding capital stock ranking senior to or in parity with the
Preferred Stock except for the Purchased Shares to be issued pursuant to this
Agreement.

(b) The Purchased Shares will be duly authorized by the Company and, when issued
and delivered by the Company in accordance with this Agreement and the
Certificate of Designation against payment of the consideration set forth
herein, will be validly issued, fully paid and nonassessable, will not subject
the holders thereof to personal liability, and will effectively vest in the
Purchasers good and marketable title to all such securities, free and clear of
all Liens, except for any transfer restrictions imposed by the Securities Act,
Section 5.02, the other Operative Documents, the Articles of Incorporation and
any applicable state or foreign securities laws and except for any Liens caused
or created by any action of any Purchaser.

(c) Except for such approvals as may be required from time to time under the
Credit Agreement, as in effect on the date hereof, or pursuant to the New LC
Facility (to the extent such requirements are no more burdensome than as are
provided in the Credit Agreement), the Company has no bonds, debentures, notes
or other indebtedness having the right to vote on any matters on which the
holders of shares of Common Stock may vote (“Voting Debt”).

(d) There are no persons entitled to statutory, preemptive or other similar
contractual rights to subscribe for the Purchased Shares; and, except (i) for
the Purchased Shares to be issued pursuant to this Agreement or as set forth in
the Certificate of Designation, (ii) for awards issued pursuant to the Company’s
or any of its Subsidiaries’ benefit plans (including any employment agreements),
(iii) as disclosed in the SEC Reports and (iv) the Warrants and the Warrant
Agreement, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, shares of capital stock of the Company or Voting Debt that are
binding on the Company are outstanding.

(e) The Certificate of Designation has been duly authorized by the Company. The
Certificate of Designation sets forth the rights, preferences and priorities of
the Preferred Stock, and the holders of the Preferred Stock will have the rights
set forth in the Certificate of Designation upon filing with the Public Register
of the Republic of Panama, subject to the provisions of Sections 5.02 through
5.04 and any transfer restriction in any Operative Document.

(f) The Warrants and the Warrant Shares have been duly authorized by the
Company. The Warrant Agreement and the certificates representing the Warrants
(in the form attached as Exhibit A to the Warrant Agreement) set forth the
rights of the holders of the Warrants, and the holders thereof will have the
rights set forth therein upon the Closing, subject to any transfer

 

12



--------------------------------------------------------------------------------

restriction in any Operative Document. Upon issuance in accordance with this
Agreement and the Operative Documents, the Warrants will be duly authorized,
validly issued, fully paid and nonassessable, will not subject the holders
thereof to personal liability, will not be subject to preemptive rights of any
other stockholder of the Company, and will effectively vest in the Purchasers
good and marketable title to the Warrants, free and clear of all Liens, except
for any restrictions imposed by the Securities Act, Section 5.02, the Articles
of Incorporation and any applicable state or foreign securities laws and except
for any Liens caused or created by any action of any Purchaser. The Company has
reserved for issuance, out of the Company’s authorized and unissued shares of
the Company’s Common Stock, a number of shares sufficient to provide for the
issuance of the Warrant Shares, and, upon any exercise of any Warrants into the
Warrant Shares pursuant to the Warrant Agreement, the Warrant Shares issued upon
such exercise will be validly issued, fully paid and nonassessable, will not
subject the holder thereof to personal liability, will not be subject to
preemptive rights of any other stockholder of the Company, and will effectively
vest in the Purchasers good and marketable title to all such securities, be free
and clear of all Liens, except for any transfer restrictions imposed by the
Securities Act, Section 5.02, the Articles of Incorporation and any applicable
state or foreign securities laws and except for any Liens caused or created by
any action of any Purchaser. At or prior to Closing, the Warrant Shares to be
issued upon any exercise of the Warrants shall have been approved for listing on
the NYSE, subject to official notice of issuance.

Section 3.03 No Violations or Defaults. Neither the Company nor any of its
Significant Subsidiaries is (a) in violation of its organizational documents,
(b) in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any material contract, indenture,
mortgage, loan agreement, note, lease or other instrument to which it is a party
or by which it may be bound, or to which any of its property or assets is
subject, except for any such defaults as are disclosed in the SEC Reports, or
(c) in material violation of any applicable law, rule or regulation, or any
judgment, order or decree of any court with jurisdiction over such entities, or
other Governmental Authority with jurisdiction over such entities, except for
any such violations as are disclosed in the SEC Reports.

Section 3.04 Corporate Power. The Company has the full corporate power and
authority to execute and deliver this Agreement and the other Operative
Documents and to perform its obligations hereunder and thereunder; and the
Company has duly and validly taken all corporate action required to be taken by
it for the due and proper authorization, execution and delivery by it of each of
this Agreement and the other Operative Documents and the consummation of the
transactions contemplated hereby and thereby.

Section 3.05 No Conflicts; Consents. The execution and delivery by Company of,
and the performance by the Company of its obligations under, each of the
Operative Documents will not: (a) violate or otherwise contravene any provision
of (i) applicable Law or (ii) the Articles of Incorporation or the By-Laws; or
(b) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, loan
agreement, note, lease or other instrument to which the Company or any of its
Subsidiaries is a party or is bound, or to which any of their properties or
assets are subject, that is filed as an exhibit to the SEC Reports (including,
for this purpose, any statement or report that would be an SEC Report but for
the fact that it was filed after 8:00 pm ET on October 29, 2018) or material to
the Company

 

13



--------------------------------------------------------------------------------

and its Subsidiaries, taken as a whole, or any judgment, order or decree of any
Governmental Authority having jurisdiction over the Company or any of its
Subsidiaries or their respective properties or assets, except, in the cases of
clauses (a)(i) and (b), for such violations, contraventions, breaches or
defaults as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or prevent the consummation of the
transactions contemplated by this Agreement and the other Operative Documents.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or other Person under any
agreement or other arrangement filed as an exhibit to any SEC Report (including,
for this purpose, any statement or report that would be an SEC Report but for
the fact that it was filed after 8:00 pm ET on October 29, 2018) is required for
the issue and sale of the Purchased Shares and the Warrants or the consummation
by the Company of the transactions contemplated by this Agreement, except for
the filing of the Certificate of Designation with the Public Registry of the
Republic of Panama and except such as may be required by the Exchange Act,
applicable state securities Laws, the listing standards of the NYSE and the
bylaws and rules of the Financial Industry Regulatory Authority in connection
with the offer and sale of the Purchased Shares and the Warrants.

Section 3.06 Authorization, Execution and Delivery of This Agreement. This
Agreement has been duly authorized and validly executed and delivered by the
Company and constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms; provided that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance or transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights and remedies generally or by general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing.

Section 3.07 Authorization, Execution, Delivery and Enforceability of the Other
Operative Documents. On the Closing Date, each of the Operative Documents (other
than this Agreement) will have been duly authorized, executed and delivered by
the Company and will be a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms; provided that,
with respect to each such agreement, the enforceability thereof may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights and remedies generally or by general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing.

Section 3.08 No Registration Rights. Except as contemplated by this Agreement,
the Registration Rights Agreement or the Warrant Agreement, there are no
existing contracts, agreements or understandings between the Company and any
Person granting such Person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned by such person or to require the Company to include such
securities in the Resale Shelf Registration Statement or in any securities
registered or to be registered pursuant to any registration statement filed by
or required to be filed by the Company under the Securities Act.

 

14



--------------------------------------------------------------------------------

Section 3.09 Periodic Reports. The Company has filed all reports, proxy
statements, forms, and other documents required to be filed by the Company with
the SEC pursuant to the Exchange Act since January 1, 2017 in a timely manner
and such reports, proxy statements, forms and other documents, including any
audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent filing) (a) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act.

Section 3.10 Financial Statements. The historical financial statements and
related notes of the Company and its Subsidiaries included in or incorporated by
reference in the SEC Reports (including, for this purpose, any statement or
report that would be an SEC Report but for the fact that it was filed after 8:00
pm ET on October 29, 2018) present fairly, in all material respects, the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified, and complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, in each case as of the date each such SEC Report
was filed. Such financial statements have been prepared in conformity with GAAP
applied on a consistent basis throughout the periods covered thereby, except as
may be stated in the related notes thereto and except, in the case of the
unaudited interim financial statements contained in any such SEC Report, for
(a) such exceptions as may be permitted by Form 10-Q of the SEC, (b) normal,
year-end adjustments and (c) any other adjustments stated therein or in the
notes thereto.

Section 3.11 Undisclosed Liabilities.

(a) Except for (i) those liabilities that are reflected or reserved for in the
consolidated financial statements of the Company included in (A) its Quarterly
Report on Form 10-Q for the quarterly period ended June 30, 2018 or (B) the
Current Draft Form 10-Q, (ii) liabilities incurred since June 30, 2018 in the
ordinary course of business (including incremental borrowings under the Credit
Agreement) that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (iii) liabilities incurred pursuant to
the transactions contemplated by this Agreement and the Operative Documents,
neither the Company nor any of its Subsidiaries has any material liabilities or
obligations of any nature whatsoever that are required to be reflected in the
Company’s financial statements in accordance with GAAP.

(b) To the knowledge of the Company, there are no liabilities or obligations
(whether accrued, absolute, contingent or otherwise) of Company or any of its
Subsidiaries under any contract or agreement entered into with respect to any
work or project for engineering, procurement or construction activities
(including any liabilities or obligations for (i) liquidated damages or any
other amount payable for delay in the performance of any obligations or failure
to meet performance standards, (ii) defects in completed work or services or
(iii) costs for goods or materials in excess of any plan, budget, bid, forecast,
contract or agreement for such costs) required to be reflected or reserved for
in the consolidated financial statements of the Company included in (i) its
Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018 or
(ii) the Current Draft Form 10-Q.

 

15



--------------------------------------------------------------------------------

(c) Except as disclosed in the SEC Reports, the consolidated financial
statements of the Company included in its Quarterly Report on Form 10-Q for the
six months ended June 30, 2018 do not include or contain any provision for or
reflect any revenue or savings that would result from the approval of an
unapproved change order.

Section 3.12 Independent Registered Public Accounting Firm. Deloitte & Touche
LLP, which expressed its opinion with respect to the financial statements of the
Company and its Subsidiaries included in the SEC Reports, is an independent
registered public accounting firm within the meaning of applicable rules and
regulations of the SEC, the Exchange Act and the applicable rules of the Public
Company Accounting Oversight Board. Ernst & Young LLP, which expressed its
opinion with respect to the financial statements of Chicago Bridge & Iron
Company N.V. and its Subsidiaries, included or incorporated by reference in the
SEC Reports is an independent registered public accounting firm within the
meaning of applicable rules and regulations of the SEC, the Exchange Act and the
applicable rules of the Public Company Accounting Oversight Board.

Section 3.13 No Material Actions or Proceedings. Except as disclosed in the SEC
Reports or in the Current Draft Form 10-Q, there are no legal or governmental
proceedings pending or, to the knowledge of the Company, threatened to which the
Company or any of its Subsidiaries is a party or to which any of the properties
of the Company or any of its Subsidiaries is subject, other than proceedings
that would not reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

Section 3.14 Title to Properties. The Company and its Subsidiaries have good and
marketable title in fee simple to, or have valid rights to lease or otherwise
use, all material items of real and personal property that are necessary to
conduct the respective businesses of the Company and its Subsidiaries, taken as
a whole, in each case free and clear of all liens, encumbrances, claims and
defects except those that (a) are disclosed in the SEC Reports or the Current
Draft Form 10-Q or (b) do not materially interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries.

Section 3.15 Permits. The Company and its Subsidiaries possess such
certificates, authorizations or permits issued by the appropriate state, federal
or foreign regulatory agencies or bodies necessary to conduct the respective
businesses now operated by them, except for such certificates, authorizations or
permits of which the failure to possess such certificates, authorizations or
permits would not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect, and neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit which, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

Section 3.16 Intellectual Property. The Company owns or possesses the right to
use, or can acquire on reasonable terms, the material patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names (collectively, “patent
and proprietary rights”) presently employed by it in

 

16



--------------------------------------------------------------------------------

connection with the businesses now operated by it, and the Company has not
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any patent or proprietary rights,
or of any facts which would render any patent and proprietary rights invalid or
inadequate to protect the interest of the Company and which infringement or
conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy would reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

Section 3.17 No Labor Dispute; No Notice of Labor Law Violations. No labor
dispute with the employees of the Company or its Subsidiaries exists or, to the
knowledge of the Company, is imminent, except for any such disputes that would
not, in the aggregate, have a Material Adverse Effect; and the Company is not
aware of any existing or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors which would reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

Section 3.18 Environmental Compliance. Except as specifically disclosed in the
SEC Report or in the Current Draft Form 10-Q and except as would not reasonably
be expected to have a Material Adverse Effect: (a) the Company and its
Subsidiaries and their properties and operations are and, since January 1, 2018,
have been in compliance with Environmental Laws; (b) the Company and its
Subsidiaries possess, and are in compliance with, all Environmental Permits
required under applicable law for their operations as presently conducted;
(c) the Company and its Subsidiaries and their properties and operations are not
subject to any pending or, to the knowledge of the Company, threatened
Environmental Claims, nor has the Company or any of its Subsidiaries received
any written notice of violation, noncompliance, enforcement or investigation
from any Governmental Authority pursuant to Environmental Laws that remains
pending or unresolved; (d) to the knowledge of the Company, there has been no
Release of any Hazardous Substance by the Company or its Subsidiaries or in
connection with their properties or operations in violation of any Environmental
Laws or in a manner that could reasonably be expected to give rise to a material
remedial or corrective action obligation pursuant to Environmental Laws; (e) to
the knowledge of the Company, there has been no exposure of any Person or
property to any Hazardous Substance in connection with the Company’s or its
Subsidiaries’ properties or operations that could reasonably be expected to form
the basis for a material Environmental Claim; and (f) the Company and its
Subsidiaries have not assumed or retained by contract or operation of Law any
liability (i) of any Person (other than the Company and its Subsidiaries) in
respect of any Environmental Claim or pursuant to Environmental Laws, or
(ii) with respect to the environmental condition of any property formerly owned
or operated by the Company or its Subsidiaries.

Section 3.19 Investment Company. The Company is not, and after giving effect to
the offering and sale of the Purchased Shares and the Warrants and the
application of the proceeds thereof, will not be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.20 Accounting System. The Company maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) that complies in all material respects with the applicable
requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s principal executive and principal

 

17



--------------------------------------------------------------------------------

financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company maintains a system of accounting
controls that is in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002 and includes controls sufficient to provide
reasonable assurances that: (a) transactions are executed in accordance with
management’s general or specific authorization; (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (c) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(d) the recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

Section 3.21 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that (a) information required to be disclosed
by the Company in reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the SEC’s rules and forms and (b) information required to be disclosed by the
Company in the reports it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, including its principal executive
officer and principal financial officer, as appropriate to allow timely
decisions regarding required disclosure; and since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that have affected
or could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

Section 3.22 Tax Returns. Except as disclosed in the SEC Reports, each of the
Company and its Subsidiaries has filed all foreign, federal or state income and
franchise tax returns required to be filed after giving effect to any applicable
extension in the time for filing (except insofar as the failure to file such
returns would not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect) and have paid all taxes shown thereon as due
(except insofar as the failure to pay such taxes would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect);
and all tax liabilities of the Company and its Subsidiaries are adequately
provided for on the books of the Company and its Subsidiaries, as applicable
(except insofar as the failure to so provide for such tax liabilities would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect).

Section 3.23 Anti-Corruption. Except as disclosed in the SEC Reports or in the
Current Draft Form 10-Q, neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any of its or their directors, officers,
employees, Affiliates, agents, or representatives has, while acting on behalf of
the Company or its Subsidiaries, authorized, offered, provided or promised to
authorize, offer, or provide anything of value, including the payment of any
money or other property, gift, hospitality, or reward, to any “government
official” (including any officer or employee of a Government Authority, of any
government-owned, -operated, or -controlled entity, of any public international
organization, or any Person acting in an official capacity for or on behalf of
any of the foregoing), or to any political party, party official, or candidate
for political office, for the purpose of obtaining or retaining business or
favorable government action or to

 

18



--------------------------------------------------------------------------------

secure an improper business advantage, in any case in violation in any material
respect of the FCPA, the Bribery Act 2010 of the United Kingdom or any other
similar laws and regulations prohibiting bribery and corruption applicable to
the Company or its Subsidiaries. “FCPA” means U.S. Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder.

Section 3.24 Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times since January 1, 2016 in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any Governmental Authority or any arbitrator involving
the Company or its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

Section 3.25 OFAC. None of the Company nor its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
representative of the Company or such Subsidiaries is a Person currently the
subject or target of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom (collectively, “Sanctions”), nor
are the Company nor any of such Subsidiaries located, organized or resident in a
country or territory that is the subject or target of Sanctions in violation in
any material respect of any such Sanctions; and the Company will not directly or
indirectly use the proceeds of the sale of the Purchased Shares, or the
Warrants, or lend, contribute or otherwise make available such proceeds to any
Subsidiaries, joint venture partners or other Person, to fund any activities of
or business with any Person, or in any country or territory, in violation, in
any material respect, of any Sanctions.

Section 3.26 Listing and Maintenance Requirements. Shares of the Common Stock
are listed on the NYSE, and the Company has not received any pending notice of
delisting. The issuance and sale of the Purchased Shares, the Warrants and the
Warrant Shares do not contravene NYSE rules and regulations.

Section 3.27 Form S-3 Eligibility. The Company is eligible to register the
Warrant Shares for resale by the Purchasers under Form S-3 promulgated under the
Securities Act.

Section 3.28 Certain Fees. The Company is not a party to any contract, agreement
or understanding with any person (other than this Agreement) that would give
rise to a valid claim against the Purchasers for a brokerage commission,
finders’ fee or like payment in connection with the offering and sale of the
Purchased Shares or the Warrants.

Section 3.29 Insurance. Each of the Company and its Subsidiaries carry, or are
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is reasonably adequate for the conduct
of their respective businesses and the value of their respective properties. All
policies of insurance of the Company and its Subsidiaries are in full force and
effect; the Company and its Subsidiaries are in compliance with the terms of
such

 

19



--------------------------------------------------------------------------------

policies in all material respects; except as disclosed in the SEC Reports or in
the Current Draft Form 10-Q, there are no material claims by the Company or any
of its Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and none of the Company or any of its Subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.

Section 3.30 Distributions Restrictions. The Company is not currently
prohibited, nor as a result of the transactions contemplated by this Agreement,
will be prohibited, directly or indirectly, from paying any distributions or
dividends with respect to its equity securities, from repaying to any Subsidiary
of the Company loans or advances, or from transferring property or assets to a
Subsidiary of the Company, except (a) as prohibited under the Credit Agreement
in place as of the date hereof (including the letter of credit facility provided
for in the Credit Agreement), the New LC Facility (provided that any
restrictions in such New LC Facility are no more restrictive than the
restrictions set forth in the Credit Agreement as of the date hereof), any
indenture filed by the Company with the SEC as of the date hereof or the
Operative Documents or (b) such prohibitions mandated by the Laws of each of the
Company’s or Subsidiary of the Company’s jurisdiction of formation and the terms
of their respective organizational documents.

Section 3.31 Compliance with Laws. Except as disclosed in the SEC Reports or in
the Current Draft Form 10-Q and except as would not reasonably be expected to
have a Material Adverse Effect: (i) the Company and each of its Subsidiaries
are, and since January 1, 2018 have been, in compliance with, and are not in
material default under or in material violation of, any Law; and (ii) the
Company and each of its Subsidiaries have not received any written notice from
any Governmental Authority regarding any actual or potential violation of, or
failure to comply with, any Law.

Section 3.32 Solvency. On and immediately after the Closing, the Company and its
Subsidiaries on a consolidated basis (after giving effect to the issuance of the
Purchased Shares and Warrants) is and will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (a) the present fair market value (or present fair saleable value) of
the assets of the Company and its Subsidiaries on a consolidated basis is not
less than the total amount required to pay the liabilities on their total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (b) the Company and its Subsidiaries on a consolidated
basis are able to pay their debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business;
(c) assuming consummation of the issuance of the Purchased Shares as
contemplated by this Agreement, the Company and its Subsidiaries on a
consolidated basis are not incurring debts or liabilities beyond their ability
to pay as such debts and liabilities mature; and (d) the Company and its
Subsidiaries on a consolidated basis are not engaged in any business or
transaction, and do not propose to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company and its Subsidiaries are engaged.

 

20



--------------------------------------------------------------------------------

Section 3.33 No Registration. Assuming the accuracy of the representations and
warranties of each Purchaser contained in Article IV, the issuance and sale of
the Purchased Shares and the Warrants pursuant to this Agreement is exempt from
registration requirements of the Securities Act, and neither the Company nor, to
the knowledge of the Company, any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption. Without limiting the foregoing, neither the Company nor, to the
knowledge of the Company, any other Person authorized by the Company to act on
its behalf, has engaged in a general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) of investors with respect to
offers or sales of the Purchased Shares, Warrants or Warrant Shares and neither
the Company nor, to the knowledge of the Company, any Person acting on its
behalf has made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering or issuance
of Purchased Shares, Warrants or Warrant Shares under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act, nor will the Company take any action or steps that would cause the offering
or issuance of the Purchased Shares, Warrants or Warrant Shares under this
Agreement to be integrated with other offerings.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to conduct its business as currently conducted
and to consummate the transactions contemplated by the Operative Documents.

Section 4.02 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under the Operative Documents and
to consummate the transactions contemplated thereby, and the execution, delivery
and performance by such Purchaser of this Agreement and the other Operative
Documents has been duly authorized by all necessary action on the part of such
Purchaser; and this Agreement constitutes, and the other Operative Documents
will, from and after the Closing, constitute the valid and legally binding
obligations of such Purchaser, enforceable in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing.

Section 4.03 No Conflicts; Consents. The execution and delivery by such
Purchaser of, and the performance by such Purchaser of its obligations under,
this Agreement and the other Operative Documents will not: (a) violate or
otherwise contravene any provision of (i) applicable Law or (ii) the
organizational documents of such Purchaser; or (b) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, loan agreement, note, lease or other
instrument to which such Purchaser is a party or by

 

21



--------------------------------------------------------------------------------

which such Purchaser is bound, or to which any of the properties or assets of
such Purchaser are subject, or any judgment, order or decree of any Governmental
Authority having jurisdiction over such Purchaser or any of the properties or
assets of such Purchaser, except in the cases of clauses (a)(i) and (b), for
such violations, contraventions, breaches or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement and the other
Operative Documents. No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required for
the consummation by such Purchaser of the transactions contemplated by this
Agreement and the other Operative Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Shares or the Warrants or the consummation of the
transaction contemplated by this Agreement for which the Company or its
Subsidiaries will become liable.

Section 4.05 Investment. The Purchased Shares and the Warrants are being
acquired for such Purchaser’s own account, the account of its Affiliates or the
accounts of clients of Purchaser or its Affiliates (all of whom such Purchaser
hereby represents and warrants are “accredited investors” within the meaning of
Rule 501(a) of Regulation D promulgated by the SEC pursuant to the Securities
Act), not as a nominee or agent, and such Purchaser has no present intention of
selling or granting any participation in or otherwise distributing the same in
any transaction in violation of the securities Laws of the United States or any
state. If such Purchaser should in the future decide to dispose of any of the
Purchased Shares, the Warrants or the Warrant Shares, the Purchaser understands
and agrees (a) that it may do so only in compliance with the Securities Act and
applicable state securities Laws, as then in effect, including a sale
contemplated by any registration statement pursuant to which such securities are
being offered, or pursuant to an exemption from the Securities Act, and (b) that
stop-transfer instructions to that effect will be in effect with respect to such
securities.

Section 4.06 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Company that, (a) it is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the SEC pursuant
to the Securities Act and (b) by reason of its or its Affiliates’ business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Shares, the Warrants and the Warrant Shares, is able to bear
the economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

Section 4.07 Restricted Securities. Such Purchaser understands that the
Purchased Shares, the Warrants and the Warrant Shares are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such Laws and applicable regulations such securities may not be
resold absent registration under the Securities Act or an exemption therefrom.

 

22



--------------------------------------------------------------------------------

Section 4.08 Reliance by the Company. Such Purchaser understands that the
Purchased Shares and the Warrants are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities Laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth herein in order to determine the applicability of
such exemptions and the suitability of such Purchaser to acquire the Purchased
Shares and the Warrants and the Warrant Shares.

Section 4.09 Legend. Such Purchaser understands that the Purchased Shares, the
Warrants and the Warrant Shares will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). These securities may not be sold or offered for
sale except pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities Laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Such Purchaser understands that the Purchased Shares, the Warrants and the
Warrant Shares will bear such legend until such time as such legend is removed
in accordance with Section 5.02(a).

Section 4.10 Company Information. Such Purchaser has been furnished with all
materials relating to the business, finances and operations of the Company that
have been requested by and on behalf of such Purchaser and materials relating to
the offer and sale of the Purchased Shares and the Warrants that have been
requested by such Purchaser. Such Purchaser has been afforded the opportunity to
ask questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchaser shall modify, amend or
affect such Purchaser’s right (a) to rely on the Company’s representations and
warranties contained in Article III or (b) to indemnification or any other
remedy based on, or with respect to, the accuracy or inaccuracy of, or
compliance with, the representations, warranties, covenants and agreements in
this Agreement or any other Operative Document. Such Purchaser understands that
its purchase of the Purchased Shares and the Warrants involves a high degree of
risk. Such Purchaser has sought such accounting, legal and tax advise as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Purchased Shares and the Warrants.

Section 4.11 Short Selling. Such Purchaser currently owns no equity securities
of the Company and has not made any trades in the Common Stock or other equity
interest of the Company or entered into or effected any Short Sales of the
Common Stock since the time it first began discussions with the Company about
the transactions contemplated by this Agreement and, without limiting the
foregoing, has not during such time entered into a total return swap or similar
hedging or derivative transaction with respect to the Company’s equity
securities.

Section 4.12 Sufficient Funds. Such Purchaser (and any transferee of Purchaser’s
obligations hereunder prior to the Closing pursuant to Section 8.05) will have
at the Closing sufficient funds to enable such Purchaser to pay in full at the
Closing the entire amount of the Purchase Price payable by such Purchaser
hereunder in immediately available cash funds.

 

23



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Company and each Purchaser shall use its commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary for the consummation of the transactions contemplated by the Operative
Documents.

Section 5.02 Transfer Restrictions.

(a) Except with the prior consent of the Company or as permitted in
Section 5.02(b), until the first anniversary of the Closing Date, the Purchasers
will not (i) offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, pledge or otherwise transfer or dispose of, directly
or indirectly (each a “Transfer”) any shares of Preferred Stock, (ii) Transfer
any of the Warrants or any Warrant Shares or (iii) directly or indirectly, make
or engage in any Short Sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a Short
Sale of or the purpose of which is to offset the loss which results from a
decline in the market price of, any of the Preferred Stock, the Warrants or the
Warrant Shares, or otherwise establish or increase, directly or indirectly, a
put equivalent position, as defined in Rule 16a-1(h) under the Exchange Act, or
any other derivative or hedging transaction, in each case with respect to any of
the Preferred Stock, the Warrants or the Warrant Shares, regardless of whether
such transaction is to be settled by delivery of Common Stock, other securities,
cash or otherwise.

(b) Notwithstanding the provisions of Section 5.02(a), any Purchaser shall be
permitted to make Transfers at any time under the following circumstances:

(i) Transfers of any portion or all of their Preferred Stock, Warrants or
Warrant Shares to any Affiliate, any limited partner of such Purchaser or any of
its Affiliates, or any managed account, investment fund, or other vehicle that
is managed or sponsored by Goldman, Sachs & Co. LLC on behalf of its Merchant
Banking Division (the recipient of the shares so Transferred, a “Permitted
Transferee”), but only if the transferee, to the extent such transferee becomes
a direct holder of the Preferred Stock, Warrants or Warrant Shares, agrees in
writing prior to such Transfer for the express benefit of the Company (with a
copy thereof to be furnished to the Company) to be bound by the transferor’s
obligations hereunder (including Section 5.04) with respect to the applicable
Preferred Stock, Warrants or Warrant Shares by executing a joinder in the form
attached hereto as Exhibit F or to the Warrant Agreement, as applicable; or

 

24



--------------------------------------------------------------------------------

(ii) Transfers of any portion or all of such Purchaser’s Preferred Stock,
Warrants or Warrant Shares, including by way of exercise of Warrants, (A) in
connection with a Change of Control (as defined in the Certificate of
Designation) that has not been initiated by any Purchaser and pursuant to which
the Preferred Stock is redeemed in exchange for cash or equity securities or in
connection with a Liquidation Event (as defined in the Certificate of
Designation) or (B) with the prior written consent of the Company (such consent
not to be unreasonably withheld); and

(iii) Transfers solely to the extent necessary to address a Regulatory Concern.

(c) Notwithstanding anything to the contrary, the Purchasers will not at any
time, directly or indirectly (without the prior written consent of the Board of
Directors of the Company), Transfer any Preferred Stock, Warrants or Warrant
Shares to an Industry Competitor; provided, however, that nothing in this
Section 5.02(c) shall restrict (i) any Transfer of Warrant Shares into the
public market pursuant to a registered offering under the Registration Rights
Agreement or (ii) any Purchaser or Permitted Transferee thereof from exercising
its registration rights pursuant to the Registration Rights Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 5.02, no
Purchaser will at any time Transfer Preferred Stock unless (i) at least 20,000
shares of Preferred Stock are Transferred by such Purchaser (together with its
Affiliates or Permitted Transferees) pursuant to such Transfer, in the event
such Purchaser (together with its Affiliates or Permitted Transferees) owns
greater than 20,000 shares of Preferred Stock, or (ii) all of the Preferred
Stock owned such Purchaser (and any of its Affiliates or Permitted Transferees)
are Transferred pursuant to such Transfer, in the event such Purchaser (together
with its Affiliates or Permitted Transferees) owns less than 20,000 shares of
the Preferred Stock at the time of such Transfer.

(e) In connection with any proposed Transfer of any shares of Preferred Stock by
any Purchaser (together with its Affiliates or Permitted Transferees) of at
least 60,000 shares of Preferred Stock or at least 1,500,000 Warrant Shares, the
Company shall provide reasonable cooperation to such Purchaser and its
Affiliates to facilitate such transfer, including (i) making management of the
Company available, at reasonable times following reasonable notice, for any
reasonable due diligence and (ii) subject to the proposed transferee entering
into a customary confidentiality agreement with the Company, in form and
substance reasonably satisfactory to the Company, making such information
available to the proposed transferee regarding financial results, results of
operations and assets of the business of the Company as is generally made
available to the Board of Directors of the Company (“Confidential Information”)
(but without the Company taking on any obligation to make “cleansing”
disclosures with respect thereto) and confirming to such Purchaser upon its
reasonable request as to whether the Confidential Information provided to the
proposed transferee then constitutes material nonpublic information.

Section 5.03 Securities Compliance.

(a) In connection with a sale of the Preferred Stock, the Warrants or the
Warrant Shares by a Purchaser (or its transferee in accordance with
Section 5.02) in reliance on Rule 144 promulgated under the Securities Act, the
applicable Purchaser (or its transferee in accordance with Section 5.02) or its
broker shall deliver to the transfer agent (which, for the avoidance of doubt,
may be the Company with respect to the Preferred Stock) and the Company a broker

 

25



--------------------------------------------------------------------------------

representation letter providing to the transfer agent and the Company any
information the Company deems necessary to determine that the sale of such
Preferred Stock, Warrants or Warrant Shares is made in compliance with Rule 144
promulgated under the Securities Act, including, as may be appropriate, a
certification that the Purchaser is not an “affiliate” of the Company (as
defined in Rule 144 promulgated under the Securities Act) and a certification as
to the length of time the Preferred Stock, Warrants or Warrant Shares have been
held. Upon receipt of such representation letter and such determination, the
Company shall promptly direct its transfer agent to remove the notation of a
restrictive legend to the extent relating to securities Law compliance in such
Purchaser’s or the book-entry account maintained by the transfer agent,
including the legend referred to in Section 4.09 to the extent relating to
securities Law compliance, and the Company shall bear all costs associated with
the removal of such legend in the Company’s books. At such time as the Preferred
Stock, the Warrants or the Warrant Shares have been sold pursuant to an
effective registration statement under the Securities Act permitting the public
resale of the Preferred Stock, the Warrants or the Warrant Shares or have been
held by any Purchaser (or its transferee in accordance with Section 5.02) for
more than one year where such Purchaser is not, and has not been in the
preceding three months, an “affiliate” of the Company (as defined in Rule 144
promulgated under the Securities Act), if the book-entry account of such
Purchaser (or its transferee in accordance with Section 5.02) still bears the
notation of the restrictive legend referred to in Section 4.09, the Company
agrees, upon request of the Purchaser (or its transferee in accordance with
Section 5.02), to take all steps necessary to promptly effect the removal of
such legend to the extent relating to securities Law compliance and the Company
shall bear all costs associated with the removal of such legend in the Company’s
books, regardless of whether the request is made in connection with a sale or
otherwise, so long as such Purchaser (or its transferee in accordance with
Section 5.02) provides to the Company any information the Company deems
reasonably necessary to determine that the legend is no longer required under
the Securities Act or applicable state Laws, including (if there is no such
registration statement) a certification that the holder is not an “affiliate” of
the Company (as defined in Rule 144 promulgated under the Securities Act) and
regarding the length of time the Preferred Stock, the Warrants and the Warrant
Shares have been held, a covenant to inform the Company if it should thereafter
become such an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act) and to consent to the notation of an appropriate restriction,
and a certification as to the length of time such Preferred Stock, Warrants and
Warrant Shares have been held. The Company shall cooperate with each Purchaser
(or its transferee in accordance with Section 5.02) to effect the removal of the
legend referred to in Section 4.09 at any time such legend is no longer
appropriate.

(b) The Purchased Shares, the Warrants and the Warrant Shares (the “Restricted
Securities”) may only be Transferred, subject to any other Transfer restriction
applicable to such Restricted Securities, if the conditions specified in this
Agreement and the other Operative Documents, which conditions are in part
intended to ensure compliance with the provisions of the Securities Act in
respect of the Transfer thereof have been satisfied on or in connection with
such Transfer.

(c) In the event that the legend relating to securities Law compliance has not
been removed in accordance with Section 5.03(a), then this Section 5.03(c) shall
apply (other than with respect to the Warrants and the Warrant Shares, which
shall be subject to the terms of the Warrant Agreement and the Warrants). Each
holder shall, prior to any Transfer of any Restricted Securities

 

26



--------------------------------------------------------------------------------

(other than a sale to be made in compliance with Rule 144 promulgated under the
Securities Act, which sales shall be subject to compliance with
Section 5.03(a)), give three Business Days prior written notice to the Company
of such holder’s intention to effect such Transfer. Each such notice shall
describe the manner and circumstances of the proposed Transfer. Upon request by
the Company, the holder delivering such notice shall deliver a written opinion,
addressed to the Company, of counsel for such holder, stating that in the
opinion of such counsel (which opinion must be reasonably satisfactory to the
Company) such proposed Transfer does not involve a transaction requiring
registration of such Restricted Securities under the Securities Act. If no other
Transfer restrictions exist, such holder shall be entitled to Transfer the
Restricted Securities in accordance with the terms of the notice delivered to
the Company (i) if the Company does not reasonably object to such Transfer on
the basis of securities Law compliance or request such opinion, upon the third
Business Day after delivery of such notice or (ii) if the Company does request
such opinion within such three Business Day period, upon its receipt thereof.
Each certificate or other instrument evidencing the securities issued upon the
Transfer of any Restricted Securities (and each certificate or other instrument
evidencing any untransferred balance of such Restricted Securities) shall bear a
legend relating to securities Law compliance, as set forth in this Agreement.
Any transferee (other than in connection with a sale made in compliance with
Rule 144 promulgated under the Securities Act), by acceptance of the Restricted
Securities in accordance with this Section 5.03(c) must agree to be bound by
this Section 5.03(c).

Section 5.04 Standstill Agreements. Each Purchaser hereby agrees that, until the
expiration of the earlier of (a) seven years from the Closing Date, (b) the date
that is one year after the date on which such Purchaser and its Permitted
Transferees, collectively, no longer own at least 50% of the Purchased Shares
acquired by such Purchaser on the date hereof or (c) the filing of any voluntary
petition in, or the consent to the filing of any petition in, or the institution
of any bankruptcy, reorganization, or liquidation proceeding involving the
Company or any material “restricted subsidiary” (as defined in the Credit
Agreement) of the Company as a debtor under any federal or state bankruptcy Law
or any other applicable Law, neither such Purchaser nor such Permitted
Transferees shall, without the prior written consent of the Board of Directors
of the Company, directly or indirectly: (i) effect or seek, offer or propose
(whether publicly or otherwise) to effect, or cause or participate in or in any
way assist any other Person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in: (A) any acquisition of any
securities or rights to acquire any securities of (or any other beneficial
ownership thereof), other than the Purchased Shares, the Warrants and the
Warrant Shares (pursuant to the exercise of Warrants), or a substantial portion
of the assets of, the Company or any of its Subsidiaries; (B) any merger or
other business combination or tender or exchange offer or any similar
transaction involving the Company or any of its Subsidiaries; or (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its Subsidiaries; (ii) make or
become a participant in any “solicitation” of “proxies” (as such terms are used
in the proxy rules under the Exchange Act) or consent to vote or otherwise with
respect to any voting securities of the Company, or make any communication
exempted from the definition of “solicitation” by Rule 14a-1(1)(2)(iv) under the
Exchange Act; (iii) form, join or in any way participate in, or act in concert
with, a “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
with respect to the Company which would be required to file a statement on
Schedule 13D or Schedule 13G with the SEC (other than (x) pursuant to securities
of the Company acquired by Affiliates of Purchaser that are part of the
Securities Division of Goldman Sachs &

 

27



--------------------------------------------------------------------------------

Co. LLC or (y) as a result of any board appointment or observation rights under
the Certificate of Designation); (iv) otherwise act, alone or in concert with
others, to seek to control, change or influence the management, Board of
Directors or policies of the Company (other than pursuant to the express terms
of the Certificate of Designation, including, for the avoidance of doubt, in
connection with any board appointment or observation rights thereunder);
(v) have any discussions or enter into any arrangements, understandings or
agreements (oral or written) with, or advise, finance, assist or encourage, any
third party with respect to any of the matters set forth in this paragraph, or
make any investment in any other Person that engages, or offers or proposes to
engage, in any of such matters (it being understood that, without limiting the
generality of the foregoing, neither such Purchaser nor any of such Permitted
Transferees shall be permitted to act as a joint bidder or co-bidder with any
other person with respect to the Company); (vi) take any action which might
cause or require the Company or any Purchaser to make a public announcement
regarding any of the types of matters set forth in this Section 5.04; or
(vii) disclose any intention, plan or arrangement prohibited by, or inconsistent
with, the foregoing provisions of this Section 5.04. Each Purchaser further
agrees, during such period, not to request the Company (or any of its
Representatives), directly or indirectly, to amend or waive any provision of
this Section 5.04 (including this sentence). Each Purchaser understands that the
Company is relying on the provisions of this Section 5.04 as a material
inducement to enter into this Agreement. Notwithstanding anything to the
contrary in this Section 5.04, nothing in this Section 5.04 shall limit the
rights of any holder of Purchased Shares pursuant to the Certificate of
Designation and other Operative Documents. For the avoidance of doubt and
notwithstanding anything in this Agreement, (x) none of the provisions of this
Agreement shall in any way limit Goldman Sachs & Co. LLC or any of its
Affiliates (other than Purchaser or any Permitted Transferee to which Purchased
Shares are transferred) from engaging in any brokerage, investment advisory,
financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market making, arbitrage, investment
activity and other similar activities conducted in the ordinary course of their
business or (y) prohibit changes in the composition of any Purchaser (and its
Permitted Transferees that acquired Purchased Shares) or its partners or members
so long as such changes in composition only relate to changes in direct or
indirect ownership of the Purchaser among such Purchaser, its Affiliates and the
limited partners of the private equity fund vehicles that indirectly own such
Purchaser. Nothing in this Section 5.04 shall prohibit Purchaser or its
Affiliates from purchasing any indebtedness of, or other creditors’ claims
against, the Company or any of its Subsidiaries, in any such case that ranks
senior to the Purchased Shares with respect to rights upon liquidation.

Section 5.05 Expenses. Each of the parties to this Agreement will bear and pay
all costs and expenses incurred by it or on its behalf in connection with the
transactions contemplated pursuant to the Operative Documents; provided,
however, the Company shall, upon the Closing or the termination of this
Agreement (other than pursuant to Section 7.01(d)), reimburse the Purchasers for
up to $1,000,000.00 of their and their respective Affiliates’ reasonable and
documented out-of-pocket fees and expenses, including legal and consulting fees,
in each case incurred in connection with the due diligence related to the
Purchased Shares, Warrants and Warrant Shares, the negotiation, structuring,
implementing and preparation of the Operative Documents and the undertaking of
the transactions contemplated pursuant to the Operative Documents.

 

28



--------------------------------------------------------------------------------

Section 5.06 Protective Provisions. Notwithstanding anything contained herein or
any of the other Operating Documents to the contrary, the Company hereby
covenants and agrees that it will not, without the prior written consent of the
Purchasers who are obligated to purchase a majority of the Purchased Shares
under this Agreement, take any action on or after the date of this Agreement and
prior to the Closing Date that would require the approval of the holders of a
majority of the Purchased Shares under the Certificate of Designation if the
Purchased Shares had been issued pursuant to this Agreement simultaneously with
the execution of this Agreement.

Section 5.07 Tax Matters.

(a) The Company shall cooperate with the Holders, and shall provide the Holders
with information that the Holders may request, in connection with the Holders’
tax reporting and withholding obligations or any tax audit or proceeding, in
each case, relating to the Preferred Stock, the Warrants, or the Warrant Shares.
Without limiting the foregoing, with respect to each dividend paid or that may
become payable (including, in each case, any deemed dividends under Section 305
of the Internal Revenue Code of 1986, as amended (the “Code”)) on the Preferred
Stock, the Warrant or the Warrant Shares, the Company shall provide the Holders
no later than 45 days after each calendar year the amount of any such dividend
(or deemed dividend) that is expected to be treated as a dividend pursuant to
Section 301(c)(1) of the Code for such year, and reasonably promptly upon
request of any Holder prior to such date, a reasonable estimate thereof.

(b) The Company agrees it will not report any accruing dividends as a
distribution for purposes of Section 301 of the Code unless and until such
distributions are declared by the Board of Directors of the Company and paid in
cash.

(c) If the Company determines that withholding of tax with respect to the
Preferred Stock, the Warrants or the Warrant Shares held by any Holder is
necessary, the Company shall use reasonable best efforts to notify such Holder
reasonably in advance of such withholding, and provide such Holder with a
reasonable opportunity to establish an exemption or other basis for reducing or
eliminating such withholding tax.

(d) (i) The Company in consultation with a Big Four Accounting Firm will
determine each year whether or not it is likely to become a passive foreign
investment company (a “PFIC”) within the meaning of Section 1297 of the Code,
and shall notify each Holder of this determination within 45 days at the end of
each taxable year; (ii) the Company agrees, at the Company’s expense, to make
available to any Holder, upon request, all information that it used to determine
whether or not it is or is not likely to be a PFIC; (iii) upon a determination
by the Company that it is likely to become a PFIC, the Company shall (A) provide
to each Holder, upon request, within 45 days at the end of each taxable year, at
the Company’s expense, all information reasonably available to the Company and
its Affiliates to permit such Holder (or its direct or indirect owners) to
(I) accurately prepare all tax returns and comply with any reporting
requirements as a result of such determination, and (II) make any election
(including a “qualified electing fund” election under Section 1295 of the Code)
with respect to the Company and comply with any reporting or other requirements
incidental to such election; (B) timely provide such Holder with a completed
“PFIC Annual Information Statement” as required by Treasury Regulation
Section 1.1295-1(g) in form substantially identical to Exhibit G for such year
and for each year thereafter and otherwise comply with applicable Treasury
Regulation requirements; and (C) with respect to any relevant Subsidiary

 

29



--------------------------------------------------------------------------------

of the Company that the Company determines is also likely to be a PFIC, provide
such Holder with the information described in clause (A) and clause (B) above
with respect to such Subsidiary; and (iv) the Company will promptly notify such
Holder of any assertion by the IRS that it or any relevant Subsidiary is or is
likely to become a PFIC.

(e) The Company shall cooperate in good faith with any Holder in connection with
such Holder’s efforts to determine whether it owns or could own 10% or more
(within the meaning of Section 951(b) of the Code) of the Company or any
Subsidiary (any such Holder, “10% Owner”) and if any Holder is or could be a 10%
Owner with respect to the Company or any Subsidiary, the Company shall determine
whether it or any of its Subsidiaries is a “controlled foreign corporation”
within the meaning of Section 957 of the Code (a “CFC”) as to which such 10%
Owner is a “U.S. Shareholder” (as defined in Section 951(b) of the Code). If the
Company determines it or any Subsidiary is a CFC as to which any Holder is a
U.S. Shareholder, the Company shall (i) furnish to such Holder within 180 days
following the end of each taxable year, and at the Company’s expense, all
information necessary to satisfy the U.S. income tax compliance requirements of
such Holder arising from its investment in the Company and relating to the
Company’s or Subsidiaries’ classification as a CFC (including such Holder’s pro
rata share of income includable under Sections 951 or Section 951A of the Code
and any credits to which such Holder may be entitled under Section 960 of the
Code), and within 75 days following the end of each taxable year, reasonable
good faith best estimates thereof; (ii) if the Company becomes aware that it or
any Subsidiary has become a CFC or has ceased to be a CFC, provide prompt
written notice to such U.S. Shareholder; and (iii) cooperate in good faith with
such Holder to minimize the amount of income includible in such Holder’s gross
income under Section 951 or Section 951A of the Code arising from its investment
in the Company, provided that such cooperation (x) is limited to making entity
classification elections for U.S. federal income tax purposes and (y) does not
result in a significant tax or other material, unreimbursed cost to the Company
or any of its Subsidiaries.

(f) If the Closing occurs, the provisions of this Section 5.07 shall survive any
termination of this Agreement for so long as any Purchased Shares, Warrants or
Warrant Shares remain outstanding. The Holders shall be third party
beneficiaries of this Section 5.07, entitled to the benefits of, and to enforce
against the Company, the provisions of this Section 5.07 whether or not such
Holder has executed a joinder to this Agreement. This Section 5.07 shall not be
amended in any manner that adversely affects any Holder without the prior
written consent of the Holders of at least a majority of the Purchased Shares
or, if no Purchased Shares are outstanding, the Holders of a majority of the
Warrant Shares assuming all of the Warrants have been exercised.

ARTICLE VI

INDEMNIFICATION

Section 6.01 Indemnification by the Company. The Company agrees to indemnify
each Purchaser, its Affiliates and their respective Representatives
(collectively, “Purchaser Related Parties”) from all costs, losses, liabilities,
damages or expenses of any kind or nature whatsoever, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith,

 

30



--------------------------------------------------------------------------------

promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of outside counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third-Party Claim
(as defined below), as a result of, arising out of or in any way related to the
breach of any representations, warranties or covenants of the Company contained
herein; provided that such claim for indemnification relating to a breach of the
representations or warranties is made prior to the expiration of the survival
periods for such representations or warranties set forth in Section 8.01;
provided, further, that for purposes of determining when an indemnification
claim has been made, the date upon which a Purchaser Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the Company shall constitute the date upon which such claim
has been made. No Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages from the Company;
provided, however, that such limitation shall not prevent any Purchaser Related
Party from recovering under this Section 6.01 for any such damages to the extent
that such damages are in the form of diminution in value or are payable to a
third party in connection with any Third-Party Claims.

Section 6.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Company and its respective Representatives
(collectively, “Company Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein; provided that such claim for indemnification
relating to a breach of the representations and warranties is made prior to the
expiration of such representations and warranties; provided, further, that no
Company Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages from any Purchaser.

Section 6.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have under Sections 6.01 or 6.02
except to the extent it has been materially prejudiced by such failure.

(b) Promptly after receipt by an indemnified party under this Article VI of
notice of any claim or the commencement of any action, suit or proceeding by a
third-party that the indemnified party believes in good faith is an
indemnifiable claim under this Agreement (each, a “Third-Party Claim”), the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Article VI, notify the indemnifying party in
writing of such Third-Party Claim; provided, however, that the failure to notify
the indemnifying party shall

 

31



--------------------------------------------------------------------------------

not relieve it from any liability which it may have under Sections 6.01 or 6.02
except to the extent it has been materially prejudiced by such failure. If any
such Third-Party Claim shall be brought against an indemnified party, and it
shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such Third-Party Claim, and so long as the indemnifying party pursues
the same diligently and in good faith, the indemnifying party shall not be
liable to the indemnified party under this Article VI for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
that the indemnified party shall have the right to employ one separate counsel
to represent jointly the indemnified party and those other indemnified parties
and their respective directors, officers, employees and controlling persons who
may be subject to liability arising out of any Third-Party Claim in respect of
which indemnity may be sought under this Article VI if (a) the indemnified party
and the indemnifying party shall have so mutually agreed; (b) the indemnifying
party has failed within a reasonable time to retain counsel reasonably
satisfactory to the indemnified party; (c) the indemnified party and its
directors, officers, employees and controlling persons shall have reasonably
concluded, based on advice of counsel, that there may be legal defenses
available to them that are different from or in addition to those available to
the indemnifying party; or (d) the named parties in any such proceeding
(including any impleaded parties) include both the indemnified parties or their
respective directors, officers, employees or controlling persons, on the one
hand, and the indemnifying party, on the other hand, and representation of both
sets of parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, and in any such event the fees and
expenses of such separate counsel shall be paid by the indemnifying party. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened Third-Party Claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such Third-Party Claim) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such Third-Party Claim and does not
include a statement as to, or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent, but if
settled with the consent of the indemnifying party or if there be a final
judgment for the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment. The remedies set forth in
this Article VI are cumulative and are not exclusive of any remedies that may be
available to a party at law or in equity or otherwise.

ARTICLE VII

TERMINATION

Section 7.01 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated prior to the Closing:

(a) by mutual written agreement of the Company and the Purchasers representing a
majority of the Purchased Shares;

 

32



--------------------------------------------------------------------------------

(b) by the Company or the Purchasers representing a majority of the Purchased
Shares with respect to itself or themselves, as applicable, upon written notice
to the other party in the event that the Closing shall not have occurred on or
before December 31, 2018; provided, however that the right to terminate this
Agreement pursuant to this Section 7.01(b) shall not be available to any party
whose failure to fulfill any obligations under this Agreement shall have been
the cause of, or shall have resulted in, the failure of the Closing to occur on
or prior to such date;

(c) by either the Company or the Purchasers representing a majority of the
Purchased Shares if a United States court of competent jurisdiction shall
permanently enjoin the consummation of the purchase and sale of the Purchased
Shares and such injunction shall be final and non-appealable;

(d) by notice given by the Company to the Purchasers if there have been one or
more inaccuracies in or breaches of one or more representations, warranties,
covenants or agreements made by the Purchasers in this Agreement such that the
conditions in Section 2.06(a) or Section 2.06(b) would not be satisfied and
which have not been cured by the Purchasers within 10 days after receipt by the
Purchasers of written notice from the Company requesting such inaccuracies or
breaches to be cured; or

(e) by notice given by the Purchasers representing a majority of the Purchased
Shares to the Company, if there have been one or more inaccuracies in or
breaches of one or more representations, warranties, covenants or agreements
made by the Company in this Agreement such that the conditions in
Section 2.05(a) or Section 2.05(b) would not be satisfied and which have not
been cured by the Company within 10 days after receipt by the Company of written
notice from the Purchasers requesting such inaccuracies or breaches to be cured.

Section 7.02 Effect of Termination. In the event that this Agreement is
terminated pursuant to Section 7.01, no party (or any of its Affiliates) shall
have any liability or obligation to any other party (or any of its Affiliates)
under or in respect of this Agreement, except (a) to the extent of any liability
arising from any breach by such party of its obligations of this Agreement
arising prior to such termination, (b) in the case of termination pursuant to
Section 7.01(d), to the extent of such Purchaser’s indemnification obligations
under Section 6.02, (c) in the case of termination pursuant to Section 7.01(e),
to the extent of the Company’s indemnification obligations under Section 6.01
and (d) to the extent of any fraud or intentional or willful breach of this
Agreement. In the event of any such termination, this Agreement shall become
void and have no effect, and the transactions contemplated hereby shall be
abandoned without further action by the parties hereto, in each case, except
(x) as set forth in the preceding sentence and Section 5.05 and (y) that this
Article VII shall survive the termination of this Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Survival of Representations and Warranties. The representations and
warranties set forth in Sections 3.01, 3.02, 3.04, 3.06, 3.07, and 3.28 shall
survive indefinitely, and all other representations and warranties set forth
herein shall survive for a period of 18 months following the Closing Date
regardless of any investigation made by or on behalf of the Company or any
Purchaser.

 

33



--------------------------------------------------------------------------------

Section 8.02 Notices and Communications. Any notice or communication by the
Company, on the one hand, or any of the Purchasers, on the other hand, to the
other shall be in writing and shall be deemed to have been duly given and
received (a) when delivered in person, (b) when actually received when mailed by
first class mail, postage prepaid, (c) when actually received by overnight
delivery by a nationally recognized courier service, or (d) when receipt has
been acknowledged when sent via electronic mail “email”). In each case the
notice or communication shall be addressed as follows:

 

  (a)

if to the Purchasers:

West Street Capital Partners VII Offshore Investments, L.P.

c/o Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attn: Chris Crampton

With a copy to

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attn: David Thomas, General Counsel, Merchant Banking Division

with copies (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, TX 77002

  Attention:    Caroline Blitzer Phillips      Shamus Crosby   Email:   
cphillips@velaw.com      scrosby@velaw.com

 

  (b)

if to the Company:

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, TX 77079

  Attention:    John Freeman   Email:    jfreeman@mcdermott.com

 

34



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

  Attention:    Ted W. Paris      James H. Mayor   Email:   
ted.paris@bakerbotts.com      james.mayor@bakerbotts.com

or to such other address as the Company or any such Purchaser may designate in
writing by notice delivered to the other in accordance with this Section 8.02.

Section 8.03 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein and therein are intended
by the parties hereto as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or in the other Operative Documents, with
respect to the rights granted by the Company or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior written or oral agreements and
understandings among the parties hereto and thereto with respect to such subject
matter.

Section 8.04 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the parties hereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given.

Section 8.05 Binding Effect; Benefits of This Agreement. This Agreement shall be
binding upon the Company, the Purchasers and their respective successors and
permitted assigns (in accordance with Section 5.02). Except as expressly
provided in this Agreement, nothing in this Agreement, express or implied, is
intended to confer upon any other Person any legal or equitable right, remedy or
claim of any nature whatsoever under or by reason of this Agreement.
Notwithstanding anything to the contrary in this Agreement, prior to the Closing
any Purchaser may assign all or part of its rights and obligations under this
Agreement to one or more Permitted Transferees, but only if the transferee
agrees in writing prior to such Transfer for the express benefit of the Company
(with a copy thereof to be furnished to the Company) to be bound by the
transferor’s obligations hereunder (including Section 5.04).

 

35



--------------------------------------------------------------------------------

Section 8.06 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York (without giving effect to any principles of conflicts of laws
thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable Laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company and each
Purchaser hereby irrevocably and unconditionally:

(a) submits for itself in any legal action or proceeding relating solely to this
Agreement or the transactions contemplated hereby, to the exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States of America, in each case located within the Southern District of New
York, and appellate courts thereof;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth herein or at such other address of which the
other party shall have been notified pursuant hereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable Law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable Law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement, to the extent permitted by
applicable Law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AGREEMENT.

 

36



--------------------------------------------------------------------------------

Section 8.07 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such party, in addition to and without
limiting any other remedy or right it may have, shall have the right to seek an
injunction or other equitable relief in a court of competent jurisdiction in
accordance with Section 8.06, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto, to
the extent permitted by applicable Law, hereby waives any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief. The existence of this right
shall not preclude any such party from pursuing any other rights and remedies at
law or in equity that such party may have.

Section 8.08 Severability. Any provision of this Agreement or any of the other
Operative Documents that is invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof or affecting or impairing the validity or
enforceability of such provision in any other jurisdiction.

Section 8.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement.

Section 8.10 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

Section 8.11 No Presumption. If any claim is made by a party hereto relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 8.12 Obligations Limited to Parties to This Agreement. Each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than the Purchasers, their respective permitted
assignees and the Company shall have any obligation hereunder and that,
notwithstanding that one or more of such Purchasers, assignees or the Company
may be a corporation, partnership or limited liability company, no recourse
under this Agreement or under any documents or instruments delivered in
connection herewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of such Persons or their respective permitted
assignees, or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of such Persons or any of their respective
assignees, or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of

 

37



--------------------------------------------------------------------------------

any of the foregoing, as such, for any obligations of such Persons or their
respective permitted assignees under this Agreement or any documents or
instruments delivered in connection herewith or for any claim based on, in
respect of or by reason of such obligation or its creation, except, in each
case, for any assignee of any Purchaser hereunder.

Section 8.13 Confidentiality. Notwithstanding anything herein to the contrary,
to the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Company, such Purchaser shall continue
to be bound by such confidentiality agreement in accordance with the terms
thereof.

(Signature pages follow)

 

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ Stuart A. Spence

 

Name:  Stuart A. Spence

 

Title:   Executive Vice President and

 

      Chief Financial Officer

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

WEST STREET CAPITAL PARTNERS VII OFFSHORE INVESTMENTS, L.P. By: Goldman Sachs &
Co. LLC, Duly Authorized Agent of the General Partner

By:  

/s/ Chris Crampton

  Name: Chris Crampton   Title: Managing Director

Signature Page to Securities Purchase Agreement



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Purchase Prices

 

Purchaser

   Shares      Purchase Price  

West Street Capital Partners VII Offshore Investments, L.P.

     300,000      $ 289,500,000     

 

 

    

 

 

 

Total

     300,000      $ 289,500,000  

Schedule A to Securities Purchase Agreement



--------------------------------------------------------------------------------

Schedule 1.02(h) – Knowledge Parties

 

1.

David Dickson

 

2.

Samik Mukherjee

 

3.

Stuart Spence

 

4.

John Freeman

 

5.

Daniel McCarthy

 

6.

Stephen Allen

 

7.

Brian McLaughlin

 

8.

Neil Gunnion

 

9.

Richard Heo

 

10.

Linh Austin

 

11.

Tareq Kawash

 

12.

Ian Prescott

 

13.

Scott Munro

Schedule 1.02(h) to Securities Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A – Form of Warrant Agreement



--------------------------------------------------------------------------------

MCDERMOTT INTERNATIONAL, INC.

(as Issuer)

and

Computershare Inc. and Computershare Trust Company, N.A.

(as Warrant Agent)

 

 

Warrant Agreement

Dated as of November [    ], 2018

Warrants Exercisable for

Shares of Common Stock

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Rules of Construction

     5  

ARTICLE II APPOINTMENT OF WARRANT AGENT

     6  

Section 2.01

 

Appointment of Warrant Agent

     6  

ARTICLE III THE WARRANTS

     6  

Section 3.01

 

Form and Dating; Legends

     6  

Section 3.02

 

Execution and Countersignature

     7  

Section 3.03

 

Warrant Registrar and Countersignature Agent

     7  

Section 3.04

 

Replacement Warrants

     7  

Section 3.05

 

Outstanding Warrants

     7  

Section 3.06

 

Cancellation

     8  

Section 3.07

 

CUSIP Numbers

     8  

Section 3.08

 

Registration, Transfer and Exchange

     8  

Section 3.09

 

Restrictions on Transfer and Exchange

     9  

ARTICLE IV SEPARATION OF WARRANTS; TERMS OF WARRANTS; EXERCISE OF WARRANTS

     10  

Section 4.01

 

Terms of Warrants; Exercise of Warrants

     10  

Section 4.02

 

Conditional Exercise

     13  

Section 4.03

 

Opinion of Counsel

     13  

Section 4.04

 

Cost Basis Information

     13  

ARTICLE V COVENANTS OF THE COMPANY

     13  

Section 5.01

 

Maintenance of Office or Agency

     13  

Section 5.02

 

Payment of Taxes

     14  

Section 5.03

 

Rule 144A(d)(4) Information

     14  

Section 5.04

 

Reservation of Warrant Shares

     14  

Section 5.05

 

Listing

     14  

Section 5.06

 

HSR Act

     15  

ARTICLE VI ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES ISSUABLE

     15  

Section 6.01

 

Adjustment to Number of Warrant Shares

     15  

Section 6.02

 

Fractional Interests

     21  

Section 6.03

 

Notices to Warrant Holders

     22  

Section 6.04

 

No Rights as Stockholders; Limitations of Liability

     23  

 

i



--------------------------------------------------------------------------------

ARTICLE VII WARRANT AGENT

     23  

Section 7.01

 

Warrant Agent

     23  

Section 7.02

 

Compensation; Indemnity; Limitation on Liability

     25  

Section 7.03

 

Individual Rights of Warrant Agent

     26  

Section 7.04

 

Replacement of Warrant Agent

     27  

Section 7.05

 

Successor Warrant Agent by Merger

     27  

Section 7.06

 

Holder Lists

     28  

ARTICLE VIII MISCELLANEOUS

     28  

Section 8.01

 

Holder Actions

     28  

Section 8.02

 

Notices and Communications

     28  

Section 8.03

 

Entire Agreement

     30  

Section 8.04

 

Amendments, Supplements and Waivers

     30  

Section 8.05

 

Benefits of This Agreement

     32  

Section 8.06

 

Successors and Assigns

     32  

Section 8.07

 

Governing Law; Jurisdiction and Venue; Waiver of Jury Trial

     32  

Section 8.08

 

Severability

     33  

Section 8.09

 

Counterparts

     33  

Section 8.10

 

Table of Contents and Headings

     33  

Section 8.11

 

No Adverse Interpretation of Other Agreements

     33  

Section 8.12

 

No Presumption

     33  

Section 8.13

 

Obligations Limited to Parties to This Agreement and Holders

     33  

Section 8.14

 

Bank Accounts

     34  

Section 8.15

 

Further Assurances

     34  

Section 8.16

 

Confidentiality

     34  

Section 8.17

 

Force Majeure

     34  

EXHIBITS

Exhibit A    Form of Series A Warrant

Exhibit B    Restricted Legend

Exhibit C    Rule 144A Certificate

Exhibit D    Accredited Investor Certificate

 

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT, dated as of November [    ], 2018, among McDermott
International, Inc., a corporation organized under the laws of the Republic of
Panama (as further defined below, the “Company”), and Computershare Inc., a
Delaware corporation (“Computershare”), and its wholly owned subsidiary
Computershare Trust Company, N.A., a federally chartered trust company
(collectively, the “Warrant Agent”).

WHEREAS, the Company proposes to issue Series A warrants (the “Warrants”), that
upon exercise may be settled solely for shares of Common Stock (as defined
herein) (the Common Stock issuable on exercise of the Warrants being referred to
herein as the “Warrant Shares”) or, at the option of the Company, via net share
settlement, to certain third-party purchasers; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act in connection with the issuance of
the Warrants and other matters as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the following respective meanings.

“act” has the meaning set forth in Section 8.01.

“Accredited Investor Certificate” means a certificate substantially in the form
of Exhibit D hereto.

“Affiliate” has the meaning assigned to such term, as of the date hereof, in
Rule 405 under the Securities Act.

“Agent” means any Registrar or Countersignature Agent as the context so
requires.

“Agreement” means this Warrant Agreement, as amended or supplemented from time
to time.

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company, as amended or modified.

“Average VWAP” per share over any specified period means the arithmetic average
of the VWAP per share for each Trading Day in such period.

“Board of Directors” means the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.

 

1



--------------------------------------------------------------------------------

“Business Combination” means a merger, consolidation, business combination or
similar transaction of the Company with another Person.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Capital Stock” means:

 

  (1)

in the case of a corporation, corporate stock;

 

  (2)

in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

 

  (3)

in the case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests, respectively; and

 

  (4)

any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Certificate of Designation” means the Certificate of Designation of
12% Redeemable Preferred Stock of the Company, dated as of November [•], 2018.

“Closing Sale Price” per share of the Common Stock means, as of any date, the
closing sale price per share (or if no closing sale price is reported, the
average of the closing bid and ask prices or, if more than one in either case,
the average of the average closing bid and the average closing ask prices) on
such date as reported (1) on the principal National Securities Exchange on which
the Common Stock is traded, (2) if the Common Stock is not listed on a National
Securities Exchange, on the principal regional securities exchange, or (3) if
the Common Stock is not listed on a National Securities Exchange or regional
securities exchange, in the over-the-counter market as reported by OTC Markets
Group Inc. or a similar organization. In the absence of such a quotation, the
Closing Sale Price shall be an amount determined by the Board of Directors to be
the fair market value of a share of Common Stock.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock, par value $1.00 per share, of the Company
or any other Capital Stock of the Company into which such common stock shall be
reclassified or changed.

“Company” means McDermott International, Inc., a corporation organized under the
laws of the Republic of Panama, or any successor to the Company.

“Computershare” has the meaning assigned to such term in the recitals to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Corporate Trust Office” means the office of the Warrant Agent designated for
the purposes contemplated hereunder, which at the Issue Date is located at [250
Royall Street, Canton, MA 02021].

“Countersignature Agent” refers to a Person engaged to countersign the Warrants
in the stead of the Warrant Agent.

“Ex-Date” means, when used with respect to any issuance of or distribution in
respect of the Common Stock or any other securities, the first date on which the
Common Stock or such other securities trade without the right to receive such
issuance or distribution.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exercise Notice” has the meaning assigned to such term in Section 4.01(b).

“Exercise Price” means the exercise price for the Warrants as set forth on
Exhibit A, subject to adjustment pursuant to Section 6.01.

“Expiration Time” has the meaning assigned to such term in Section 4.01(a).

“Full Share Settlement” has the meaning assigned to such term in
Section 4.01(b).

“Full Share Settlement Election” has the meaning assigned to such term in
Section 4.01(b).

“Funds” has the meaning assigned to such term in Section 8.14.

“GAAP” means accounting principles generally accepted in the United States.

“Holder” means the registered holder of any Warrant.

“HSR Act” has the meaning assigned to such term in Section 5.06.

“Industry Competitor” means a company engaged primarily in providing
engineering, procurement and construction services to the energy industry or any
holding company thereof or its Subsidiaries; provided, however, that for the
avoidance of doubt, a private equity fund, financial institution, asset
management firm or similar firm shall not be considered an “Industry Competitor”
but any of its portfolio companies that are engaged primarily in providing
engineering, procurement and construction services to the energy industry would
be considered an “Industry Competitor.”

“Issue Date” means the date on which the Warrants are originally issued under
this Agreement.

 

3



--------------------------------------------------------------------------------

“Market Value” means, the Average VWAP during a five consecutive Trading Day
period ending on the Trading Day immediately prior to the date of determination,
as reported (1) on the principal National Securities Exchange on which the
Common Stock is traded, (2) if the Common Stock is not listed on a National
Securities Exchange, on the principal regional securities exchange, or (3) if
the Common Stock is not listed on a National Securities Exchange or regional
securities exchange, in the over-the-counter market as reported by OTC Markets
Group Inc. or a similar organization. In the absence of such a listing or
reporting, the Market Value shall be an amount determined by the Board of
Directors.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act.

“Net Share Settlement” has the meaning assigned to such term in Section 4.01(b).

“Net Share Settlement Election” has the meaning assigned to such term in
Section 4.01(b).

“Officer” means any of the Chief Executive Officer, the Chief Financial Officer,
the Chief Accounting Officer and the General Counsel of the Company.

“Officers’ Certificate” means a certificate signed by two Officers, and
delivered to the Warrant Agent, that meets the requirements set forth herein.

“Opinion of Counsel” means a written opinion of counsel who shall be reasonably
acceptable to the Warrant Agent that meets the requirements set forth herein.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (i) any tender offer or exchange
offer directed to all of the holders of Common Stock subject to Section 13(e) or
14(e) of the Exchange Act or Regulation 14E promulgated thereunder or (ii) any
other tender offer available to substantially all holders of Common Stock, in
the case of both (i) and (ii), whether for cash, shares of Capital Stock of the
Company, other securities of the Company, evidences of indebtedness of the
Company or any other Person or any other property (including shares of Capital
Stock, other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected while the Warrants are outstanding. The “Effective
Date” of a Pro Rata Repurchase shall mean the date of purchase with respect to
any Pro Rata Purchase.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Purchase Agreement” means the Preferred Stock Purchase Agreement, dated
October 30, 2018, entered into by and among the Company and the purchasers party
thereto.

“Register” means the register established by the Warrant Agent pursuant to
Section 3.08.

“Registrar” means a Person engaged to maintain the Register.

“Restricted Legend” means the legend set forth in Exhibit B.

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

4



--------------------------------------------------------------------------------

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Certificate” means a certificate substantially in the form of Exhibit
C hereto.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, on the principal other National Securities Exchange or
regional securities exchange on which the Common Stock is then listed or, if the
Common Stock is not listed on a National Securities Exchange or regional
securities exchange, on the principal other market on which the Common Stock is
then traded. If the Common Stock is not so listed or traded, “Trading Day” shall
mean a Business Day.

“Transfer Agent” has the meaning assigned to such term in Section 5.04(b).

“Trigger Event” has the meaning assigned to such term in Section 6.01(a)(viii).

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed on Bloomberg page “MDR <Equity> AQR”
(or its equivalent successor if such page is not available) in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day; or,
if such price is not available, “VWAP” means the market value per share of
Common Stock on such Trading Day as determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
by the Company for this purpose.

“Warrant Agent” means the party named as such in the first paragraph of this
Agreement or any successor warrant agent under this Agreement pursuant to
Article VII.

“Warrant Shares” has the meaning assigned to such term in the recitals to this
Agreement.

“Warrants” has the meaning assigned to such term in the recitals to this
Agreement.

Section 1.02 Rules of Construction. Unless the context otherwise requires, as
used in this Agreement:

(a) a defined term has the meaning assigned to it for all purposes of this
Agreement, regardless of where it is defined herein;

(b) all accounting terms not otherwise defined shall have the respective
meanings assigned to them under GAAP;

(c) “or” is not exclusive but shall be used in the inclusive sense of “and/or”;

(d) defined terms and other words used in the singular shall be deemed to
include the plural, and vice versa;

 

5



--------------------------------------------------------------------------------

(e) The terms “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement;

(f) when the words “include,” “includes” or “including” are used herein, they
shall be deemed to be followed by the phrase “without limitation”;

(g) unless expressly qualified otherwise (e.g., by “Business” or “Trading”), all
references to “days” are deemed to be references to calendar days;

(h) all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated; and

(i) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended,
supplemented or modified from time to time (or to successor statutes and
regulations).

ARTICLE II

APPOINTMENT OF WARRANT AGENT

Section 2.01 Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company with respect to the Warrants in
accordance with the instructions set forth hereinafter in this Agreement and the
Warrant Agent hereby accepts such appointment and shall perform the same in
accordance with the express terms and conditions set forth in this Agreement.

ARTICLE III

THE WARRANTS

Section 3.01 Form and Dating; Legends. The Warrants will be categorized as
Series A Warrants and, if certificated, will be substantially in the form
attached as Exhibit A. The terms and provisions contained in the form of the
Warrants attached as Exhibit A constitute, and are hereby expressly made, a part
of this Agreement. The Warrants may have notations, legends or endorsements
required by law, rules of or agreements with National Securities Exchanges to
which the Company is subject, or usage. Each Warrant will be dated the date of
its countersignature.

(a) Except as otherwise provided in Section 3.01(c) or Section 3.09, each
Warrant will bear the Restricted Legend.

(b) If the Company determines (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that a
Warrant is eligible for resale pursuant to Rule 144 under the Securities Act (or
a successor provision) without the need to satisfy current information or other
requirements therein and that the Restricted Legend is no longer necessary or
appropriate in order to ensure that subsequent transfers of the Warrant are
effected in compliance with the Securities Act, the Company may instruct the
Warrant Agent in writing to cancel the Warrant and issue to the Holder thereof
(or to its transferee) a new Warrant of like tenor, registered in the name of
the Holder thereof (or its transferee), that does not bear the Restricted
Legend, and the Warrant Agent will comply with such instruction.

 

6



--------------------------------------------------------------------------------

(c) By its acceptance of any Warrant bearing the Restricted Legend, each Holder
thereof and each owner of a beneficial interest therein acknowledges the
restrictions on transfer of such Warrant set forth in this Agreement and in the
Restricted Legend and agrees that it will transfer such Warrant only in
accordance with this Agreement and such legend.

Section 3.02 Execution and Countersignature. (a) An Officer shall execute the
Warrants for the Company by facsimile or manual signature in the name and on
behalf of the Company. If an Officer whose signature is on a Warrant no longer
holds that office after the time the Warrant is countersigned, the Warrant will
still be valid.

(b) A Warrant will not be valid until the Warrant Agent countersigns the
Warrant, by manual or facsimile signature, and the signature shall be conclusive
evidence that the Warrant has been countersigned under this Agreement. At any
time and from time to time after the execution and delivery of this Agreement,
the Company may deliver Warrants executed by the Company to the Warrant Agent
for countersignature. The Warrant Agent will countersign and deliver Warrants
for original issue after receipt by the Warrant Agent of an Officers’
Certificate specifying (i) the number of Warrants to be countersigned and the
date on which the Warrants are to be countersigned and (ii) other information
the Company may determine to include or the Warrant Agent may reasonably
request.

Section 3.03 Warrant Registrar and Countersignature Agent. The Company may
appoint one or more Registrars, and the Warrant Agent may appoint a
Countersignature Agent, in which case each reference in this Agreement to the
Warrant Agent in respect of the obligations of the Warrant Agent to be performed
by that Countersignature Agent will be deemed to be references to the
Countersignature Agent. The Company may act as Registrar. In each case the
Company and the Warrant Agent will enter into an appropriate agreement with the
Countersignature Agent implementing the provisions of this Agreement relating to
the obligations of the Warrant Agent to be performed by the Countersignature
Agent and the related rights. The Company initially appoints the Warrant Agent
as Registrar.

Section 3.04 Replacement Warrants. The Warrant Agent shall issue replacement
Warrants in a form mutually agreed to by the Warrant Agent and the Company for
those certificates alleged to have been lost, stolen or destroyed, upon receipt
by Warrant Agent and the Company of (i) evidence reasonably satisfactory to the
Warrant Agent of such loss, theft or destruction of such Warrants, and
(ii) indemnity reasonably satisfactory to the Warrant Agent, which indemnity
shall include an open penalty surety bond reasonably satisfactory to the Warrant
Agent (unless waived by the Warrant Agent) and holding it and Company harmless,
absent notice to Warrant Agent that such certificates have been acquired by a
bona fide purchaser. The Warrant Agent may, at its option, issue replacement
Warrants for mutilated certificates upon presentation thereof without such
indemnity. The Company may charge the Holder for the expenses of the Company and
the Warrant Agent in replacing a Warrant.

Section 3.05 Outstanding Warrants. Warrants outstanding at any time are all
Warrants that have been countersigned by the Warrant Agent except for:

(i) Warrants canceled by the Warrant Agent or Company or delivered to the
Warrant Agent for cancellation;

 

7



--------------------------------------------------------------------------------

(ii) Warrants exercised by the Holder thereof; and

(iii) any Warrant which has been replaced pursuant to Section 3.04 unless and
until the Warrant Agent and the Company receive proof satisfactory to them that
the replaced Warrant is held by a bona fide purchaser, in which case the
replacement Warrant issued pursuant to Section 3.04 shall be automatically
canceled.

Section 3.06 Cancellation. Notwithstanding any Warrants cancelled in accordance
with Section 4.01, the Company will promptly deliver to the Warrant Agent for
cancellation any Warrants previously countersigned and delivered hereunder which
the Company may have acquired in any manner whatsoever, and may deliver to the
Warrant Agent for cancellation any Warrants previously countersigned hereunder
which the Company has not issued and sold. Any Registrar will forward to the
Warrant Agent any Warrants surrendered to it for transfer or exchange. The
Warrant Agent will cancel all Warrants surrendered for transfer, exchange or
cancellation and dispose of them in accordance with its normal procedures.
Certification of the cancellation of all canceled Warrants shall be delivered to
the Company upon written request. The Company may not issue new Warrants to
replace Warrants that have been exercised or delivered to the Warrant Agent for
cancellation.

Section 3.07 CUSIP Numbers. The Company in issuing the Warrants shall obtain and
use “CUSIP” numbers for the Warrants and the Warrant Agent will use such CUSIP
numbers in notices as a convenience to Holders, with any such notice stating
that no representation is made as to the correctness of such numbers either as
printed on the Warrants or as contained in any notice to any Holder. The Company
will promptly notify the Warrant Agent and Holders in writing of any change in
such CUSIP numbers.

Section 3.08 Registration, Transfer and Exchange. (a) The Company shall cause
the Registrar to maintain a register (the “Register”) for registering the record
ownership of the Warrants by the Holders and transfers and exchanges of the
Warrants. Each Warrant will be registered in the name of the Holder thereof or
its nominee.

(b) Subject to Section 3.09 hereof, a Holder may transfer a Warrant to another
Person or exchange a Warrant for another Warrant by presenting to the Registrar
a written request therefor stating the name of the proposed transferee or
requesting such an exchange, accompanied by any certification, opinion or other
document required by this Agreement together with a certification from such
Holder that such transfer is in compliance with Section 5.02 of the Purchase
Agreement. The Registrar will promptly register any transfer or exchange that
meets the requirements of this Section 3.08 by noting the same in the Register
maintained by the Registrar for such purpose; provided that no transfer or
exchange will be effective until it is registered in the Register. Prior to the
registration of any transfer, the Company, the Warrant Agent and their agents
will treat the Person in whose name the Warrant is registered as the owner and
Holder thereof for all purposes, and will not be affected by notice to the
contrary.

From time to time the Company will execute and the Warrant Agent will
countersign additional Warrants as necessary in order to permit the registration
of a transfer or exchange in accordance with this Section. All Warrants issued
upon transfer or exchange shall be the duly authorized, executed and delivered
Warrants of the Company entitled to the benefits of this Agreement.

 

8



--------------------------------------------------------------------------------

No service charge will be imposed solely in connection with any transfer or
exchange of any Warrant, but the Company may require payment of a sum sufficient
to cover any transfer tax or similar governmental charge payable in connection
therewith.

A party requesting transfer of Warrants or other securities must provide any
evidence of authority that may be required by the Warrant Agent, including a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association.

(c) Subject to compliance with Section 3.09(b), if a Warrant is transferred or
exchanged for another Warrant, the Warrant Agent will (i) cancel the Warrant
being transferred or exchanged, (ii) deliver one or more new Warrants which (in
the aggregate) reflect the amount equal to the amount of Warrants being
transferred or exchanged to the transferee (in the case of a transfer) or the
Holder of the canceled Warrant (in the case of an exchange), registered in the
name of such transferee or Holder, as applicable, and (iii) if such transfer or
exchange involves less than the entire amount of the canceled Warrant, deliver
to the Holder thereof one or more Warrants which (in the aggregate) reflect the
amount of the untransferred or unexchanged portion of the canceled Warrant,
registered in the name of the Holder thereof.

Section 3.09 Restrictions on Transfer and Exchange. (a) The transfer or exchange
of any Warrant may only be made in accordance with this Section 3.09 and
Section 3.08; provided that no such transfer or exchange shall be made to an
Industry Competitor. The Registrar shall refuse to register any requested
transfer or exchange that does not comply with the immediately preceding
sentence; however, unless and until the Company provides the Warrant Agent and
Registrar with written notice that a proposed transferee is an Industry
Competitor, the Warrant Agent and Registrar shall have no obligation under this
Agreement to confirm or verify whether a proposed transferee is an Industry
Competitor. Subject to Section 3.09(b), the Person requesting the transfer or
exchange must deliver or cause to be delivered to the Warrant Agent a duly
completed Rule 144A Certificate or Accredited Investor Certificate and such
other certifications and evidence as the Company may reasonably require in order
to determine that the proposed transfer or exchange is being made in compliance
with this Section 3.09 and the applicable provisions of the Securities Act and
any applicable securities laws of any state of the United States.

(b) No Rule 144A Certificate, Accredited Investor Certificate or other
certification and evidence is required in connection with any transfer or
exchange of any Warrant (or a beneficial interest therein) after such Warrant is
eligible for resale pursuant to Rule 144 under the Securities Act (or a
successor provision) without the need to satisfy current information or other
requirements therein; provided that the Company and Registrar may require from
any Person requesting a transfer or exchange in reliance upon this paragraph any
other reasonable certifications and evidence in connection with such resale. Any
Warrant delivered in reliance upon this paragraph will not bear the Restricted
Legend.

 

9



--------------------------------------------------------------------------------

(c) The Registrar will retain electronic copies of all certificates and other
documents received in connection with the transfer or exchange of a Warrant, and
the Company will have the right to inspect and make copies thereof at any
reasonable time upon written notice to the Registrar.

(d) Notwithstanding anything to the contrary contained in this Agreement or in
the Certificate of Designation, the number of shares of Common Stock that may be
issued under the Warrants and the 12% Redeemable Preferred Stock of the Company
for any reason shall not exceed the maximum number of shares of Common Stock
which the Company may issue without stockholder approval under the stockholder
approval rules of the New York Stock Exchange or any other National Securities
Exchange on which the shares of Common Stock are then listed, including New York
Stock Exchange Listing Rule 312.03, unless the requisite stockholder approval
has been obtained. The foregoing restriction shall continue notwithstanding any
failure of the Common Stock to continue to be listed on the New York Stock
Exchange or any other National Securities Exchange on which the shares of Common
Stock are then listed.

ARTICLE IV

SEPARATION OF WARRANTS; TERMS OF WARRANTS;

EXERCISE OF WARRANTS

Section 4.01 Terms of Warrants; Exercise of Warrants.

(a) Subject to the terms of this Agreement, a Warrant shall be exercisable, at
the election of the Holder thereof, either in full or from time to time in part
during the period commencing at the earlier of (i) any Change of Control (as
defined in the Certificate of Designation) or the commencement of proceedings
for the voluntary or involuntary dissolution, liquidation or winding up of the
Company and (ii) opening of business on November [•], 2019 and until 5:00 p.m.,
New York City time, on November [•], 2028 (the “Expiration Time”), and shall
entitle the Holder thereof to receive Warrant Shares from the Company. No
adjustments as to dividends will be made upon exercise of the Warrants. Each
Warrant not exercised prior to the Expiration Time shall become void and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease as of such time. The Company shall notify the Warrant Agent in writing
upon the occurrence of either of the events described in this
Section 4.01(a)(i), and until such written notice is received by the Warrant
Agent, the Warrant Agent may presume conclusively for all purposes that neither
of the events described in this Section 4.01(a)(i) has occurred.

(b) In order to exercise all or any of the Warrants, the Holder thereof must
deliver to the Company (i) such Warrants and (ii) the form of election to
exercise on the reverse thereof duly filled in and signed (the “Exercise
Notice”). Following its receipt of any Exercise Notice, the Company will
promptly (and in any event, within two Business Days) provide written notice to
the Warrant Agent whether (A) the Company elects (a “Net Share Settlement
Election”) to have the exercise of Warrants set forth in the Exercise Notice
(the “Warrant Exercise”) net share settled pursuant to the procedures set forth
in Section 4.01(c) (a “Net Share Settlement”) or (B) the Company elects (a “Full
Share Settlement Election”) to have the Warrant Exercise settled solely in
shares of Common Stock pursuant to the procedures set forth in Section 4.01(d)
(a “Full Share Settlement”). If the Company shall not have provided such a
notice to the Warrant Agent by 5:00 p.m., New York City time, on the second
Business Day following the Company’s receipt of any such Exercise Notice, the
Company will be deemed to have made a Full Share Settlement Election with
respect to the Warrants to which such Exercise Notice relates, as of such time.

 

10



--------------------------------------------------------------------------------

(c) If the Company makes a Net Share Settlement Election pursuant to
Section 4.01(b) with respect to the Warrant Exercise, then the Warrant Exercise
shall be “net share settled” whereupon the Warrant will be converted into shares
of Common Stock pursuant to a cashless exercise, after which the Company will
issue to the Holder the Warrant Shares equal to the result obtained by
(i) subtracting B from A, (ii) dividing the result by A, and (iii) multiplying
the difference by C as set forth in the following equation:

X = ((A - B)/A) x C

where:

 

X =

   the Warrant Shares issuable upon exercise pursuant to this paragraph (c).

A =

   the Market Value as of the date on which the Holder delivers the applicable
Exercise Notice. B =    the Exercise Price. C =    with respect to the Warrant
then being exercised, the number of shares of Common Stock for which such
Warrant is exercisable, prior to the Net Share Settlement procedures pursuant to
this paragraph (c).

If the foregoing calculation results in a negative number, then no shares of
Common Stock shall be issued upon exercise pursuant to this paragraph (c). The
Company shall calculate and transmit to the Warrant Agent, and the Warrant Agent
shall have no obligation under this Agreement to make, any calculations in
respect of any Net Share Settlements. The number of Warrant Shares to be issued
on such Net Share Settlement will be determined by the Company (with written
notice thereof to the Warrant Agent) using the formula set forth in this
Section 4.01(c). The Warrant Agent shall have no duty or obligation to
investigate or confirm whether the Company’s determination of the number of
Warrant Shares to be issued on such exercise, pursuant to this Section 4.01(c)
is accurate or correct.

(d) If a Full Share Settlement Election is made pursuant to Section 4.01(b) with
respect to a Warrant Exercise, then within one Business Day following the date
of the Full Share Settlement Election, the Holder shall deliver payment to the
Company of an amount equal to the Exercise Price multiplied by the number of
Warrant Shares issuable as to which the Warrant was so exercised in cash or via
wire transfer of immediately available funds.

(e) Upon compliance with the provisions set forth above, the Company shall
promptly deliver or cause to be delivered, to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate or
certificates for the number of whole Warrant Shares issuable upon the exercise
of such Warrants or other securities or property to which such Holder is
entitled, together with cash in lieu of fractional shares as provided in
Section 6.02. Such certificate or certificates or other securities or property
shall be deemed to have been issued, and any person so designated to be named
therein shall be deemed to have become a holder of record

 

11



--------------------------------------------------------------------------------

of such Warrant Shares or other securities or property, as of the date of the
surrender of such Warrants, notwithstanding that the stock transfer books of the
Company shall then be closed or the certificates or other securities or property
have not been delivered. If applicable, the Company shall provide to
Computershare an initial funding of one thousand dollars ($1,000) for the
purpose of issuing cash in lieu of fractional shares. From time to time
thereafter, Computershare may request additional funding to cover fractional
payments. Computershare shall have no obligation to make fractional payments
unless the Company shall have provided the necessary funds to pay in full all
amounts due and payable with respect thereto.

(f) If less than all the Warrants represented by a Warrant certificate are
exercised, such Warrant certificate shall be surrendered and a new Warrant
certificate of the same tenor and for the number of Warrants which were not
exercised shall be executed by the Company and delivered to the Warrant Agent
and the Warrant Agent shall countersign the new Warrant certificate, registered
in such name or names as may be directed in writing by the Holder, and shall
deliver the new Warrant certificate to the Person or Persons entitled to receive
the same.

(g) All Warrant certificates surrendered upon exercise of Warrants shall be
canceled by the Company. Such canceled Warrant certificates shall then be
disposed of by the Company in accordance with its standard procedures. The
Company shall promptly notify the Warrant Agent in writing of any exercise of
Warrants, and to the extent that less than all the Warrants represented by a
Warrant certificate are exercised, the Company shall notify the Warrant Agent in
writing of such exercise of Warrants concurrently with the delivery of the
executed Warrant certificate as provided in Section 4.01(f).

(h) The Warrant Agent shall keep copies of this Agreement and any notices given
or received hereunder available for inspection by the Holders during normal
business hours at its office upon reasonable notice to the Warrant Agent by the
Holders. The Company shall supply the Warrant Agent from time to time with such
numbers of copies of this Agreement as the Warrant Agent may reasonably request.

(i) Certificates, if any, representing Warrant Shares shall bear a Restricted
Legend (with all references to Warrants therein replaced by references to Common
Stock, and with such changes thereto as the Company may deem appropriate) if
(i) the Warrants for which they were issued carried a Restricted Legend or
(ii) the Warrant Shares are issued in a transaction exempt from registration
under the Securities Act (other than the exemption provided by Section 3(a)(9)
of the Securities Act), in each case until and unless the circumstances set
forth in Section 3.01(c) apply to such Shares, and any transfers thereof shall
comply with the Restricted Legend.

(j) Notwithstanding anything to the contrary herein, (i) unless otherwise agreed
by the Company and the Holder, the Warrant Shares shall be in uncertificated,
book-entry form as permitted by the by-laws of the Company and the laws of the
Republic of Panama, and (ii) delivery of Warrant Shares upon exercise of a
Warrant shall be made to the applicable Holder through the facilities of The
Depository Trust Company as directed by such Holder unless such Holder shall
otherwise instruct.

 

12



--------------------------------------------------------------------------------

(k) If a Holder elects to partially exercise a Warrant, the number of Warrant
Shares deliverable upon such partial exercise (before giving effect to any Net
Share Settlement with respect thereto) must be not less than 50,000 Warrant
Shares.

Section 4.02 Conditional Exercise. Notwithstanding any other provision hereof,
if an exercise of any portion of a Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock or
otherwise), such exercise may at the election of the Holder be conditioned upon
the consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

Section 4.03 Opinion of Counsel. The Company shall provide one or more Opinions
of Counsel prior to the issuance of Warrants to set up a reserve of warrants and
related Common Stock. The opinions shall, taken together, state that all
warrants or Common Stock, as applicable, are: (i) registered under the
Securities Act, as amended, or are exempt from such registration, and all
appropriate state securities law filings have been made with respect to the
warrants or shares; and (ii) validly issued, fully paid and non-assessable.

Section 4.04 Cost Basis Information.

(a) In the event of a Full Share Settlement, the Company shall instruct the
Warrant Agent to record cost basis for newly issued Warrant Shares issued
pursuant to a Full Share Settlement in a manner reasonably determined by the
Company to be subsequently communicated by the Company to the Warrant Agent.

(b) In the event of a Net Share Settlement, the Company shall provide cost basis
for Warrant Shares issued pursuant to a Net Share Settlement at the time the
Company confirms the number of Warrant Shares issuable in connection with the
Net Share Settlement to the Warrant Agent.

ARTICLE V

COVENANTS OF THE COMPANY

Section 5.01 Maintenance of Office or Agency. The Company will maintain in the
United States an office or agency where Warrants may be surrendered for
registration of transfer or exchange or for presentation for exercise. The
Company hereby initially designates the Corporate Trust Office of the Warrant
Agent as such office of the Company. The Company will give prompt written notice
to the Warrant Agent of the location, and any change in the location, of such
office or agency. If at any time the Company fails to maintain any such required
office or agency or fails to furnish the Warrant Agent with the address thereof,
such presentations and surrenders may be made or served to the Warrant Agent.

The Company may also from time to time designate one or more other offices or
agencies where the Warrants may be surrendered or presented for any of such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Warrant Agent of any such designation or
rescission and of any change in the location of any such other office or agency.

 

13



--------------------------------------------------------------------------------

Section 5.02 Payment of Taxes. The Company will pay all documentary, stamp or
similar issue or transfer taxes in respect of the issuance or delivery of
Warrant Shares upon the exercise of Warrants; provided that the exercising
Holder shall be required to pay any tax or taxes which may be payable in respect
of any transfer involved in the issue of any Warrants or any Warrant Shares in a
name other than that of the registered holder of a Warrant surrendered upon
exercise, and the Company and the Warrant Agent shall not be required to issue
or deliver such Warrant unless or until the exercising Holder shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company and the Warrant Agent that such tax has been paid.

Section 5.03 Rule 144A(d)(4) Information. For so long as any of the Warrants or
Warrant Shares remain outstanding and constitute “restricted securities” under
Rule 144, the Company will make available upon request to any prospective
purchaser of the Warrants or Warrant Shares or beneficial owner of Warrants or
Warrants Shares in connection with any sale thereof the information required by
Rule 144A(d)(4) under the Securities Act; provided that such information shall
be deemed conclusively to be made available pursuant to this Section 5.03 if the
Company has filed such information with the Commission via its Electronic Data
Gathering, Analysis and Retrieval System (or any successor electronic system
maintained by the Commission) and such information is publicly available on such
system.

Section 5.04 Reservation of Warrant Shares. The Company will reserve and keep
available for issuance and delivery such number of its authorized but unissued
shares of Common Stock or other securities of the Company as will from time to
time be sufficient to permit the exercise in full of all outstanding Warrants,
which shares or securities will, when issued, be free and clear of all liens,
security interests, charges and other encumbrances and free and clear of all
preemptive rights.

The Company will authorize and direct the transfer agent for the Common Stock
(the “Transfer Agent”) and every subsequent transfer agent for any securities of
the Company issuable upon the exercise of the Warrants to reserve such number of
authorized securities as shall be required for such purpose. The Company will
supply such Transfer Agent with duly executed certificates for such purposes and
will provide or otherwise make available any cash which may be payable as
provided in Sections 4.01(e) and 6.02. The Company will furnish such Transfer
Agent a copy of all notices of adjustments, and certificates related thereto,
transmitted to each Holder pursuant to Section 6.01(d).

Section 5.05 Listing. The Company shall use commercially reasonable efforts to
cause the Warrant Shares, immediately upon such exercise, to be listed on the
New York Stock Exchange or the principal securities exchange on which shares of
Common Stock or other securities constituting Warrant Shares are listed at the
time of such exercise. The Company shall take all such actions as may be
necessary to ensure that all Warrant Shares are issued without violation by the
Company of any applicable law or governmental regulation or any requirements of
any securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise.

 

14



--------------------------------------------------------------------------------

Section 5.06 HSR Act. If the Company or any Holder of Warrants determines, after
consultation with the other, that a filing is required pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), solely in connection with the exercise of Warrants hereunder, then the
Company, on the one hand, and such Holder of Warrants, on the other hand, shall
(A) as promptly as practicable make, or cause to be made, all filings and
submissions required under the HSR Act with respect to the exercise of such
Warrants and (B) use their commercially reasonable efforts to obtain, or cause
to be obtained, consent in respect of such filings and submissions (or the
termination or expiration of the applicable waiting period, as applicable) as
soon as possible thereafter.

ARTICLE VI

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF

WARRANT SHARES ISSUABLE

Section 6.01 Adjustment to Number of Warrant Shares. The Exercise Price and the
number of Warrant Shares issuable upon the exercise of each Warrant are subject
to adjustment from time to time upon the occurrence of the events enumerated in
this Section 6.01.

In the event that, at any time as a result of the provisions of this
Section 6.01, the Holders of the Warrants shall become entitled upon subsequent
exercise to receive any shares of Capital Stock of the Company other than Common
Stock, the number of such other shares so receivable upon exercise of this
Warrant shall thereafter be subject to adjustment from time to time in a manner
and on terms as nearly equivalent as practicable to the provisions contained
herein.

(a) Adjustments for Change in Capital Stock.

(i) If the Company pays a dividend (or other distribution) in shares of Common
Stock to all holders of the Common Stock, then the Exercise Price in effect
immediately following the record date for such dividend (or distribution) shall
be divided by the following fraction:

OS1

 

OS0

where

 

OS0 =    the number of shares of Common Stock outstanding immediately prior to
the record date for such dividend or distribution; and OS1 =    the sum of
(A) the number of shares of Common Stock outstanding immediately prior to the
record date for such dividend or distribution and (B) the total number of shares
of Common Stock constituting such dividend.

In any such event, the number of Warrant Shares issuable upon exercise of each
Warrant at the time of the record date for such dividend or distribution shall
be proportionately adjusted so that the Holder, after such date, shall be
entitled to purchase the number of shares of Common Stock that such Holder would
have owned or been entitled to receive in respect of the shares of Common Stock
subject to the Warrant after such date had the Warrant been exercised
immediately prior to such date.

 

15



--------------------------------------------------------------------------------

(ii) If the Company issues to all holders of shares of the Common Stock rights,
options or warrants entitling them, for a period of not more than 60 days from
the date of issuance of such rights, options or warrants, to subscribe for or
purchase shares of Common Stock at less than the Market Value determined on the
Ex-Date for such issuance, then the Exercise Price in effect immediately
following the close of business on the Ex-Date for such issuance shall be
divided by the following fraction:

OS0 + X

 

OS0 + Y

where

 

OS0  =    the number of shares of Common Stock outstanding at the close of
business on the record date for such issuance; X  =    the total number of
shares of Common Stock issuable pursuant to such rights, options or warrants;
and Y  =    the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants divided by the Market Value
determined as of the last trading day preceding the date of the agreement on
pricing such rights, options or warrants.

In any such event, the number of Warrant Shares issuable upon the exercise of
each Warrant immediately prior to the date of the agreement on pricing of such
rights, options or warrants (the “Initial Number”) shall be increased to the
number obtained by multiplying the Initial Number by a fraction (i) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding on such date and (y) the number of additional shares of Common Stock
issuable in connection with such rights, options or warrants and (ii) the
denominator of which shall be the sum of (1) the number of shares of Common
Stock outstanding on such date and (2) the number of shares of Common Stock that
the aggregate consideration receivable by the Company for the total number of
shares of Common Stock so issuable in connection with such rights, options or
warrants would purchase at the Market Value on the last trading day preceding
the date of the agreement on pricing such rights, options or warrants.

To the extent that such rights, options or warrants are not exercised prior to
their expiration or shares of Common Stock are otherwise not delivered pursuant
to such rights or warrants upon the exercise of such rights or warrants, the
Exercise Price and the number of Warrant Shares shall be readjusted to the
Exercise Price and the number of Warrant Shares that would have then been in
effect had the adjustment made upon the issuance of such rights, options or
warrants been made on the basis of the delivery of only the number of shares of
Common Stock actually delivered. If such rights, options or warrants are only
exercisable upon the occurrence of certain triggering events, then the Exercise
Price and the number of Warrant Shares shall not be adjusted until such
triggering events occur. In determining the aggregate offering price payable for
such shares of Common Stock, the conversion agent shall take into account any
consideration received for such rights, options or warrants and the value of
such consideration (if other than cash, to be determined by the Board of
Directors).

 

16



--------------------------------------------------------------------------------

(iii) If the Company subdivides, combines or reclassifies the shares of Common
Stock into a greater or lesser number of shares of Common Stock, then the
Exercise Price in effect immediately following the effective date of such share
subdivision, combination or reclassification shall be divided by the following
fraction:

OS1

 

OS0

where

 

OS0 =      the number of shares of Common Stock outstanding immediately prior to
the effective date of such share subdivision, combination or reclassification;
and OS1 =    the number of shares of Common Stock outstanding immediately after
the opening of business on the effective date of such share subdivision,
combination or reclassification (after giving effect thereto).

In any such event, the number of Warrant Shares issuable upon exercise of each
Warrant at the time of the effective date of such subdivision, combination or
reclassification, shall be proportionately adjusted so that the Holder, after
such date, shall be entitled to purchase the number of shares of Common Stock
that such Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to the Warrant after such date had the Warrant
been exercised immediately prior to such date.

(iv) If the Company distributes to all holders of shares of Common Stock
evidences of indebtedness, shares of Capital Stock (other than Common Stock) or
other assets (including cash or securities, but excluding any dividend or
distribution referred to in clause (i) above; any rights or warrants referred to
in clause (ii) above; and any dividend of shares of Capital Stock of any class
or series, or similar equity interests, of or relating to a subsidiary or other
business unit in the case of certain spin-off transactions as described below),
then the Exercise Price in effect immediately following the close of business on
the record date for such distribution shall be divided by the following
fraction:

SP0

 

SP0 - FMV

where

 

SP0 =      the Closing Sale Price per share of Common Stock on the Trading Day
immediately preceding the Ex-Date; and FMV =    the fair market value of the
portion of the distribution applicable to one share of Common Stock on the
Trading Day immediately preceding the Ex-Date as determined by the Board of
Directors.

 

17



--------------------------------------------------------------------------------

In any such event, the number of Warrant Shares issuable upon the exercise of
each Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Warrant Shares issuable upon the exercise of the
Warrant before such adjustment, and (2) the Exercise Price in effect immediately
prior to the distribution giving rise to this adjustment by (y) the new Exercise
Price determined in accordance with the immediately preceding sentence.

In a spin-off, where the Company makes a distribution to all holders of shares
of Common Stock consisting of Capital Stock of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit the
Exercise Price shall be adjusted on the fourteenth Trading Day after the
effective date of the distribution by dividing the Exercise Price in effect
immediately prior to such fourteenth Trading Day by the following fraction:

MP0 + MPS

 

MP0

where

MP0 =    the average of the Closing Sale Price of the Common Stock over each of
the first 10 Trading Days commencing on and including the fifth Trading Day
following the effective date of such distribution; and MPS =    the average of
the closing sale price of the Capital Stock or equity interests representing the
portion of the distribution applicable to one share of Common Stock over each of
the first 10 Trading Days commencing on and including the fifth Trading Day
following the effective date of such distribution, or, as reported in the
principal securities exchange or quotation system or market on which such shares
are traded, or if not traded on a national or regional securities exchange or
over-the-counter market, the fair market value of the Capital Stock or equity
interests representing the portion of the distribution applicable to one share
of Common Stock on such date as determined by the Board of Directors.

In any such event, the number of Warrant Shares issuable upon the exercise of
each Warrant shall be increased to the number obtained by dividing (x) the
product of (1) the number of Warrant Shares issuable upon the exercise of the
Warrant before such adjustment, and (2) the Exercise Price in effect immediately
prior to the distribution giving rise to this adjustment by (y) the new Exercise
Price determined in accordance with the immediately preceding sentence.

In the event that such distribution described in this clause (iv) is not so
made, the Exercise Price shall be readjusted, effective as of the date the Board
of Directors publicly announces its decision not to pay such dividend or
distribution, to the Exercise Price that would then be in effect if such
dividend distribution had not been declared.

(v) In case the Company effects a Pro Rata Repurchase of Common Stock, then the
Exercise Price shall be adjusted to the price determined by multiplying the
Exercise Price in effect immediately prior to the effective date of such Pro
Rata Repurchase by a fraction of which the numerator shall be (i) the product of
(x) the number of shares of Common Stock outstanding immediately before such Pro
Rata Repurchase and (y) the Market Value of a share of Common Stock on the
trading day immediately preceding the

 

18



--------------------------------------------------------------------------------

first public announcement by the Company or any of its Affiliates of the intent
to effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of
the Pro Rata Repurchase, and of which the denominator shall be the product of
(1) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (2) the Market Value per share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase. In such event, the
number of Warrant Shares be adjusted to the number obtained by dividing (A) the
product of (I) the number of Warrant Shares issuable upon the exercise of the
Warrant before such adjustment, and (II) the Exercise Price in effect
immediately prior to the Pro Rata Repurchase giving rise to this adjustment by
(B) the new Exercise Price determined in accordance with the immediately
preceding sentence.

(vi) In case of any Business Combination or reclassification of Common Stock
(other than a reclassification of Common Stock referred to in
Section 6.01(a)(iii)), the Holder’s right to receive Warrant Shares upon
exercise of the Warrants shall be converted into the right to exercise the
Warrants to acquire the number of shares of stock or other securities or
property (including cash) that the Common Stock issuable (at the time of such
Business Combination or reclassification) upon exercise of each Warrant
immediately prior to such Business Combination or reclassification would have
been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Holder shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to the Holder’s right to exercise each Warrant in exchange for any shares of
stock or other securities or property pursuant to this Section 6.01(a)(vi). In
determining the kind and amount of stock, securities or the property receivable
upon exercise of each Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the Holder shall have the right to make a similar election
(including being subject to similar proration constraints) upon exercise of each
Warrant with respect to the number of shares of stock or other securities or
property that the Holder will receive upon exercise of a Warrant.

(vii) Notwithstanding anything herein to the contrary, no adjustment under this
Section 6.01 need be made to the Exercise Price unless such adjustment would
require a cumulative increase or decrease of at least 2.0% of the Exercise Price
then in effect. Any lesser adjustment shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment, if any, which,
together with any adjustment or adjustments so carried forward, shall amount to
a cumulative increase or decrease of at least 2.0% of such Exercise Price.

(viii) The Company reserves the right to make such reductions in the Exercise
Price in addition to those required in the foregoing provisions as it considers
advisable in order that any event treated for Federal income tax purposes as a
dividend or distribution of stock or stock rights will result in less or no tax
to the recipients. In the event the Company elects to make such a reduction in
the Exercise Price, the Company shall comply with the requirements of Rule 14e-1
under the Exchange Act, and any other securities laws and regulations thereunder
if and to the extent that such laws and regulations are applicable in connection
with the reduction of the Exercise Price.

 

19



--------------------------------------------------------------------------------

(ix) Notwithstanding any other provisions of this Section 6.01(a), rights or
warrants distributed by the Company to all holders of Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock (either initially or under certain circumstances), which rights or
warrants, until the occurrence of a specified event or events (“Trigger Event”):
(A) are deemed to be transferred with such shares of Common Stock; (B) are not
exercisable; and (C) are also issued in respect of future issuances of Common
Stock, shall be deemed not to have been distributed for purposes of this
Section 6.01(a) (and no adjustment to the Exercise Price under this
Section 6.01(a) will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Exercise
Price shall be made under Section 6.01(a)(ii). In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Exercise Price
under this Section 6.01 (a) was made, (1) in the case of any such rights or
warrants that shall all have been redeemed or repurchased without exercise by
any holders thereof, the Exercise Price shall be readjusted upon such final
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be, as though it were a cash distribution, equal to the per
share redemption or repurchase price received by a holder or holders of Common
Stock with respect to such rights or warrants (assuming such holder had retained
such rights or warrants), made to all holders of Common Stock as of the date of
such redemption or repurchase, and (2) in the case of such rights or warrants
that shall have expired or been terminated without exercise thereof, the
Exercise Price shall be readjusted as if such expired or terminated rights and
warrants had not been issued. To the extent that the Company has a rights plan
or agreement in effect upon exercise of the Warrants, which rights plan provides
for rights or warrants of the type described in this clause, then upon exercise
of the Warrants, the Holder will receive, in addition to the Common Stock to
which he is entitled, a corresponding number of rights in accordance with the
rights plan, unless a Trigger Event has occurred and the adjustments to the
Exercise Price with respect thereto have been made in accordance with the
foregoing. In lieu of any such adjustment, the Company may amend such applicable
stockholder rights plan or agreement to provide that upon exercise of the
Warrants, the Holders will receive, in addition to the Common Stock issuable
upon such exercise, the rights that would have attached to such Common Stock if
the Trigger Event had not occurred under such applicable stockholder rights plan
or agreement.

(b) Notwithstanding anything to the contrary in this Section 6.01, no adjustment
to the Exercise Price shall be made with respect to any distribution or other
transaction if Holders are entitled to participate in such distribution or
transaction as if they held a number of shares of Common Stock issuable upon
exercise of the Warrants immediately prior to such event, without having to
exercise their Warrants.

 

20



--------------------------------------------------------------------------------

(c) If the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or other distribution, and
shall thereafter (and before the dividend or distribution has been paid or
delivered to stockholders) abandon its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment in the Exercise Price then in effect
shall be required by reason of the taking of such record.

(d) Notice of Adjustment. Whenever the Exercise Price is adjusted, the Company
shall provide the notices required by Section 6.03.

(e) Company Determination Final. Notwithstanding anything to the contrary
herein, whenever the Board of Directors is permitted or required to determine
Market Value or fair market value, such determination shall be made in good
faith and, absent manifest error, shall be final and binding on the Holders and
the Warrant Agent.

(f) When Issuance or Payment May Be Deferred. In any case in which this
Section 6.01 shall require that an adjustment in the Exercise Price be made
effective as of a record date for a specified event, the Company may elect to
defer until the occurrence of such event (i) issuing to the Holder of any
Warrant exercised after such record date the Warrant Shares and other Capital
Stock of the Company, if any, issuable upon such exercise over and above the
Warrant Shares and other Capital Stock of the Company, if any, issuable upon
such exercise on the basis of the Exercise Price and (ii) paying to such Holder
any amount in cash in lieu of a fractional share pursuant to Section 6.02;
provided that the Company shall deliver to such Holder a due bill or other
appropriate instrument evidencing such Holder’s right to receive such additional
Warrant Shares, other Capital Stock and cash upon the occurrence of the event
requiring such adjustment.

(g) Form of Warrants. Irrespective of any adjustments in the Exercise Price or
the number or kind of shares purchasable upon the exercise of the Warrants,
Warrants theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in the Warrants initially issuable
pursuant to this Agreement.

(h) No Adjustments Below Par Value. Notwithstanding anything herein to the
contrary, no adjustment will be made to the Exercise Price if, as a result of
such adjustment, the Exercise Price per Warrant Share would be less than the par
value of the Company’s Common Stock (or other Capital Stock for which any
Warrant is exercisable); provided that, before taking any action which would but
for the foregoing limitation in this sentence have caused an adjustment to
reduce the Exercise Price below the then par value (if any) of its Common Stock
(or other Capital Stock for which any Warrant is exercisable), the Company will
take any commercially reasonable corporate action which would, in the opinion of
its counsel, be necessary in order that the Company may validly issue Warrant
Shares at the Exercise Price as so adjusted.

Section 6.02 Fractional Interests. The Company shall not be required to issue
fractional Warrant Shares or scrip representing fractional shares on the
exercise of Warrants. If more than one Warrant shall be presented for exercise
in full at the same time by the same Holder, the number of full Warrant Shares
which shall be issuable upon the exercise thereof shall be computed on the basis
of the aggregate number of Warrant Shares issuable on exercise of the Warrants
so presented. If any fraction of a Warrant Share would, except for the
provisions of this Section 6.02, be issuable on the exercise of any Warrants (or
specified portion thereof), the Company may, at its option, either pay an amount
in cash equal to the current Closing Sale Price per Warrant Share, as determined
on the date the Warrant is presented for exercise, multiplied by such fraction,
computed

 

21



--------------------------------------------------------------------------------

to the nearest whole U.S. cent, or round the number of Warrant Shares issued up
to the nearest number of whole Warrant Shares. Whenever a payment for fractional
Warrant Shares is to be made by the Warrant Agent, the Company shall
(i) promptly prepare and deliver to the Warrant Agent a certificate setting
forth in reasonable detail the facts related to such payments and the prices and
formulas utilized in calculating such payments, and (ii) provide sufficient
monies to the Warrant Agent in the form of fully collected funds to make such
payments. The Warrant Agent shall be fully protected in relying upon such a
certificate and shall have no duty with respect to, and shall not be deemed to
have knowledge of, any payment for fractional Warrant Shares under any section
of this Agreement relating to the payment of fractional Warrant Shares unless
and until the Warrant Agent shall have received such a certificate and
sufficient monies. The Company shall provide an initial funding of one thousand
dollars ($1,000) for the purpose of paying cash in lieu of fractional Warrant
Shares. From time to time thereafter, Computershare may request additional
funding to cover payments in lieu of fractional Warrant Shares.

Section 6.03 Notices to Warrant Holders. (a) Upon any adjustment of the Exercise
Price pursuant to Section 6.01, the Company shall promptly thereafter (i) cause
to be filed with the Warrant Agent a certificate of the Chief Financial Officer
of the Company setting forth the Exercise Price after such adjustment and
setting forth in reasonable detail the method of calculation and the facts upon
which such calculations are based and setting forth the number of Warrant Shares
(or portion thereof) or other securities or property issuable after such
adjustment in the Exercise Price, upon exercise of a Warrant, which certificate
shall be presumed, absent manifest error, to correctly present the matters set
forth therein, and (ii) cause to be given to each of the Holders written notice
of such adjustments by first-class mail, postage prepaid. Where appropriate,
such notice may be given in advance and included as a part of the notice
required to be mailed under the other provisions of this Section 6.03. Until
such certificate is received by the Warrant Agent, the Warrant Agent may presume
conclusively for all purposes that no such adjustments have been made, and the
Warrant Agent shall have no duty or obligation to investigate or confirm whether
any of the Company’s determinations are accurate or correct.

(b) In case:

(i) the Company shall authorize the issuance to all holders of shares of Common
Stock of rights, options or warrants to subscribe for or purchase shares of
Common Stock or of any other subscription rights or warrants;

(ii) the Company shall authorize the distribution to all holders of shares of
Common Stock of evidences of its indebtedness or assets (other than dividends or
distributions referred to in Section 6.01(a));

(iii) of any reclassification or change of Common Stock issuable upon exercise
of the Warrants (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination), or a tender offer or exchange offer for shares of Common Stock by
the Company;

(iv) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company; or

 

22



--------------------------------------------------------------------------------

(v) the Company proposes to take any action which would require an adjustment of
the Exercise Price pursuant to Section 6.01;

then the Company shall cause to be filed with the Warrant Agent and shall cause
to be given to each of the Holders, at least 10 days prior to any applicable
record date, or promptly in the case of events for which there is no record
date, by first-class mail, postage prepaid, a written notice stating (x) the
date as of which the holders of record of shares of Common Stock to be entitled
to receive any such rights, options, warrants or distribution are to be
determined, (y) the initial expiration date set forth in any tender offer or
exchange offer for shares of Common Stock, or (z) the date on which any such
transaction is expected to become effective or consummated, and the date as of
which it is expected that holders of record of shares of Common Stock shall be
entitled to exchange such shares for securities or other property, if any,
deliverable upon such transaction. The failure to give the notice required by
this Section 6.03 or any defect therein shall not affect the legality or
validity of any transaction, or the vote upon any action.

Section 6.04 No Rights as Stockholders; Limitations of Liability. Nothing
contained in this Agreement or the Warrants shall be construed (i) as conferring
upon the holders of Warrants the right to vote or to consent or to receive
notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter, or any rights
whatsoever, including the right to receive dividends or other distributions, as
stockholders of the Company, or the right to share in the assets of the Company
in the event of its liquidation, dissolution or winding up, except in respect of
Common Stock received following exercise of Warrants or (ii) imposing any
fiduciary or other duties on the Company or any of its directors or officers,
all of which rights and duties are expressly waived by the Holders. In addition,
nothing contained in this Agreement or the Warrants shall be construed as
imposing any liabilities on the Holder as a stockholder of the Company, whether
such liabilities are asserted by the Company or by creditors of the Company.

ARTICLE VII

WARRANT AGENT

Section 7.01 Warrant Agent. The Warrant Agent undertakes the express duties and
obligations imposed by this Agreement upon the following terms and conditions
(and no duties or obligations shall be inferred), by all of which the Company
and the holders of Warrants, by their acceptance thereof, shall be bound:

(a) The statements and recitals contained herein and in the Warrants shall be
taken as statements of the Company, and the Warrant Agent assumes no
responsibility and shall not be liable for the correctness of any of the same
except such as describe the Warrant Agent. The Warrant Agent assumes no
responsibility with respect to the distribution of the Warrants except as herein
otherwise expressly provided.

(b) The Warrant Agent has no duty to determine when an adjustment under Article
VI should be made, how any such adjustment should be made or what any such
adjustment should be. Nor shall the Warrant Agent have any obligation hereunder
to determine whether an adjustment event has occurred. The Warrant Agent makes
no representation as to the validity or value of any securities or assets issued
upon exercise of Warrants. The Warrant Agent shall have no obligation under this
Agreement to calculate, confirm, investigate or verify the accuracy of the
correctness of, the number of Warrant Shares issuable in connection with any
exercise hereunder.

 

23



--------------------------------------------------------------------------------

(c) The Warrant Agent shall not be accountable with respect to (i) the validity,
value, kind or amount of any Warrant Shares, securities or property which may be
issued or delivered at any time upon the exercise of any Warrant or (ii) whether
any such Warrant Shares or other securities will, when issued, be validly
issued, fully paid and nonassessable; and in each case, makes no representation
with respect thereto.

(d) The Warrant Agent shall not be responsible for any failure of the Company to
comply with any of the covenants contained in this Agreement or in the Warrants.

(e) The Warrant Agent may rely on, and will be held harmless, indemnified and
protected and shall incur no liability in acting or refraining from acting, upon
any resolution, certificate, statement, instrument, instruction, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document from the Company with
respect to any matter relating to its acting as Warrant Agent hereunder believed
by it to be genuine and to have been signed or presented by the proper Person.
The Warrant Agent need not investigate any fact or matter stated in the
document. The Warrant Agent, in its discretion, may make further inquiry or
investigation into such facts or matters as it sees fit. The Warrant Agent shall
not be held to have notice of any change of authority of any Person, until
receipt of written notice thereof from the Company.

(f) The Warrant Agent may consult with legal counsel, and the advice of such
counsel or any Opinion of Counsel will be full and complete authorization and
protection to the Warrant Agent and the Warrant Agent will incur no liability
for or in respect of any action taken, suffered or omitted by it hereunder in
the absence of willful misconduct, bad faith or gross negligence (each as
determined by a final judgment of a court of competent jurisdiction) in reliance
thereon.

(g) The Warrant Agent may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent absent gross
negligence, bad faith or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction) in the appointment of such agent.

(h) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof. No
provision of this Agreement shall be construed to relieve the Warrant Agent from
liability for its own gross negligence, bad faith or willful misconduct (each as
determined by a final judgment of a court of competent jurisdiction).

(i) The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder of Warrants with respect to
any action or default by the Company, including any duty or responsibility to
initiate or attempt to initiate any proceedings at law or otherwise or to make
any demand upon the Company.

(j) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it;
provided, further, that the Warrant Agent may in any event resign pursuant to
Section 7.04(i) instead of taking any such action.

 

24



--------------------------------------------------------------------------------

(k) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Agreement, including obligations
under applicable regulation or law.

(l) The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Agreement or
for the application by the Company of the proceeds of the issue and sale, or
exercise, of the Warrants.

(m) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof (and no
duties or obligations shall be inferred or implied). The Warrant Agent shall not
assume any obligations or relationship of agency or trust with any of the owners
or holders of the Warrants. The Warrant Agent shall not be charged with
knowledge or notice of any fact or circumstance not expressly set forth herein,
and shall not be bound by the provisions of any other agreement or document
(including, but not limited to, the Purchase Agreement) among the Company and
the Holders except this Agreement.

(n) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (i) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (ii) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

(o) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Company, any
Holder of a Warrant or any other Person for refraining from taking such action,
unless the Warrant Agent receives written instructions signed by the Company
which eliminates such ambiguity or uncertainty to the reasonable satisfaction of
Warrant Agent.

(p) The provisions of this Section 7.01, Section 7.02 and Section 7.03 will
survive the termination of this Agreement, the exercise or expiration of the
Warrants and the resignation, replacement or removal of the Warrant Agent.

Section 7.02 Compensation; Indemnity; Limitation on Liability. (a) The Company
will pay the Warrant Agent compensation for all services rendered by it
hereunder as agreed upon in writing for its services. The Company will reimburse
the Warrant Agent upon request for all reasonable out-of-pocket expenses,
disbursements and advances incurred or made by the Warrant Agent in the exercise
and performance of its duties hereunder, except any such expense, disbursement
or advance attributable to its gross negligence, bad faith or willful misconduct
(each as determined by a final non-appealable judgment of a court of competent
jurisdiction). Such expenses shall include the reasonable compensation and
expenses of the Warrant Agent’s third-party agents and outside counsel.

 

25



--------------------------------------------------------------------------------

(b) The Company will indemnify the Warrant Agent for, and hold it harmless
against, any loss, liability, suit, action, proceeding, damage, judgment, fine,
penalty, claim, demand, settlement, costs or expense incurred (including the
reasonable fees and expenses of outside legal counsel) without gross negligence,
bad faith or willful misconduct (each as determined by a final, non-appealable
judgment of a court of competent jurisdiction) on the part of the Warrant Agent,
for anything done or omitted to be done by the Warrant Agent in connection with
the acceptance, administration of, exercise and performance of its duties under
this Agreement, including the costs and expenses of defending against any claim
of liability arising therefrom, directly or indirectly. The reasonable costs and
expenses incurred in enforcing this right of indemnification will be paid by the
Company if the Warrant Agent is entitled to indemnification by the Company
pursuant to this Agreement (as determined by a final, non-appealable judgment of
a court of competent jurisdiction). The Warrant Agent shall notify the Company
promptly of any claim for which it may seek indemnity. Failure by the Warrant
Agent to so notify the Company shall not relieve the Company of its obligations
hereunder, except to the extent the Company is prejudiced thereby. The Company
need not pay for any settlement made without its consent, which consent shall
not be unreasonably withheld.

(c) Notwithstanding anything contained herein to the contrary, the Warrant
Agent’s aggregate liability during the term of this Agreement with respect to,
or arising from or in connection with this Agreement, or from any services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by the Company to Warrant Agent as fees and charges (but not including
reimbursable expenses) during the 12 months immediately preceding the event for
which recovery from the Warrant Agent is being sought.

(d) Notwithstanding anything in this Agreement to the contrary, in no event will
the Warrant Agent be liable for special, punitive, indirect, incidental or
consequential loss or damage of any kind whatsoever (including lost profits),
even if the Warrant Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. The Warrant Agent will not be
deemed to have knowledge of any event of which it was supposed to receive notice
thereof hereunder, and the Warrant Agent will be fully protected and will incur
no liability for failing to take any action in connection therewith unless and
until it has received such notice.

Section 7.03 Individual Rights of Warrant Agent. The Warrant Agent, and any
stockholder, director, officer or employee of it, may buy, sell or deal in any
of the Warrants or other securities of the Company or become pecuniarily
interested in any transaction in which the Company may be interested, or
contract with or lend money to the Company or otherwise act as fully and freely
as though it were not Warrant Agent under this Agreement. Nothing herein shall
preclude the Warrant Agent from acting in any other capacity for the Company or
for any other legal entity. An Agent may do the same with like rights.

 

26



--------------------------------------------------------------------------------

Section 7.04 Replacement of Warrant Agent. (a) The Warrant Agent

(i) may resign and be discharged from its duties under this Agreement at any
time by not less than 30 days’ written notice to the Company (pursuant to
Section 8.02),

(ii) may be removed at any time by the Company, for any reason, by at least 30
days’ written notice to the Warrant Agent, and

(iii) may be removed immediately by the Company if: (A) the Warrant Agent is
adjudged a bankrupt or an insolvent; (B) a receiver or other public officer
takes charge of the Warrant Agent or its property; or (C) the Warrant Agent
becomes incapable of acting.

In the event the transfer agency relationship in effect between the Company and
the Warrant Agent terminates, the Warrant Agent will be deemed to have resigned
automatically and be discharged from its duties under this Agreement as of the
effective date of such termination.

(b) If the Warrant Agent resigns or is removed, or if a vacancy exists in the
office of Warrant Agent for any reason, the Company will promptly appoint a
successor Warrant Agent. If the successor Warrant Agent does not deliver its
written acceptance within 30 days after the retiring Warrant Agent resigns or is
removed, the retiring Warrant Agent, the Company or the Holders of a majority of
the outstanding Warrants may petition any court of competent jurisdiction for
the appointment of a successor Warrant Agent.

(c) Upon delivery by the successor Warrant Agent of a written acceptance of its
appointment to the retiring Warrant Agent and to the Company, (i) the retiring
Warrant Agent will transfer all property held by it as Warrant Agent to the
successor Warrant Agent, (ii) the resignation or removal of the retiring Warrant
Agent will become effective, and (iii) the successor Warrant Agent will have all
the rights, powers and duties of the Warrant Agent under this Agreement. Upon
request of any successor Warrant Agent, the Company will execute any and all
instruments for fully and vesting in and confirming to the successor Warrant
Agent all such rights and powers. The Company will give notice of any
resignation and any removal of the Warrant Agent, and the transfer agent, as the
case may be, and each appointment of a successor Warrant Agent to all Holders,
and include in the notice the name of the successor Warrant Agent and the
address of its Corporate Trust Office.

(d) Notwithstanding replacement of the Warrant Agent pursuant to this Section,
the Company’s obligations under Section 7.02 will continue for the benefit of
the retiring Warrant Agent.

Section 7.05 Successor Warrant Agent by Merger. (a) If the Warrant Agent
consolidates with, merges or converts into, or transfers all or substantially
all of its shareholder services business to, another Person or national banking
association, the resulting, surviving or transferee Person or national banking
association without any further act will be the successor Warrant Agent with the
same effect as if the successor Warrant Agent had been named as the Warrant
Agent in this Agreement.

(b) If, at the time such successor to the Warrant Agent shall succeed to the
agency created by this Agreement, any of the Warrants have been countersigned
but not delivered, the successor Warrant Agent may adopt the countersignature of
the original Warrant Agent; and if any of the Warrants shall not have been
countersigned, the successor Warrant Agent may countersign such Warrants, and in
all such cases such Warrants shall have the full force and effect provided in
the Warrants and in this Agreement.

 

27



--------------------------------------------------------------------------------

Section 7.06 Holder Lists. The Warrant Agent shall preserve in as current a form
as is reasonably practicable the most recent list available to it of the names
and addresses of all Holders. If the Warrant Agent is not the Registrar, the
Company shall promptly furnish to the Warrant Agent at such times as the Warrant
Agent may request in writing, a list in such form and as of such date as the
Warrant Agent may reasonably require of the names and addresses of the Holders.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Holder Actions. (a) Any notice, consent to amendment, supplement or
waiver provided by this Agreement to be given by a Holder (an “act”) may be
evidenced by an instrument signed by the Holder delivered to the Warrant Agent.

(b) Any act by the Holder of any Warrant binds that Holder and every subsequent
Holder of a Warrant certificate that evidences the same Warrant of the acting
Holder, even if no notation thereof appears on the Warrant certificate. Subject
to paragraph (c), a Holder may revoke an act as to its Warrants, but only if the
Warrant Agent receives the notice of revocation before the date the amendment or
waiver or other consequence of the act becomes effective.

(c) The Company may, but is not obligated to, fix a record date for the purpose
of determining the Holders entitled to act with respect to any amendment or
waiver or in any other regard. If a record date is fixed, those Persons that
were Holders at such record date and only those Persons will be entitled to act,
or to revoke any previous act, whether or not those Persons continue to be
Holders after the record date. No act will be valid or effective if given or
made more than 90 days after any applicable record date with respect thereto.

Section 8.02 Notices and Communications. (a) Any notice or communication by the
Company, on the one hand, or the Warrant Agent, on the other hand, to the other
shall be in writing and shall be deemed to have been duly given and received
(i) when delivered in person, (ii) when actually received when mailed by first
class mail, postage prepaid, (iii) when actually received by overnight delivery
by a nationally recognized courier service, or (iv) when receipt has been
acknowledged when sent via electronic mail “email”). In each case the notice or
communication shall be addressed as follows:

if to the Company:

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, TX 77079

Attention: John Freeman

Email:       jfreeman@mcdermott.com

 

28



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention:  Ted W. Paris

         James H. Mayor

Email:        ted.paris@bakerbotts.com

         james.mayor@bakerbotts.com

if to the Warrant Agent:

[Computershare Inc.

Computershare Trust Company, N.A.

250 Royall Street,

Canton, MA 02021

Attention: Client Services]

other address as the Company or the Warrant Agent may designate in writing by
notice delivered to the other party in accordance with this Section 8.02.

(b) Except as otherwise expressly provided with respect to published notices,
any notice or communication to a Holder will be deemed duly given and received
(i) five days after mailing when mailed to the Holder at its address set forth
below or as it appears on the Register by first class mail or (ii) on the date
sent by email of a .pdf document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; provided that if the Company
has been made aware of a different address pursuant to the Certificate of
Designation or an applicable Warrant, the Company shall provide such notice to
such address instead. Copies of any notice or communication to a Holder, if
given by the Company, will be mailed to the Warrant Agent at the same time.
Defect in mailing a notice or communication to any particular Holder will not
affect its sufficiency with respect to other Holders. The notice or
communication should be addressed as follows:

if to the Holders:

West Street Capital Partners VII Investments, L.P.

c/o Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attention: Chris Crampton

With a copy to:

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attention: General Counsel, Merchant Banking Division

 

29



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: Caroline Blitzer Phillips

Email:       cphillips@velaw.com

if to any other purchaser party to the Purchase Agreement, to the addresses set
forth on Schedule 1 hereto.

(c) Where this Agreement provides for notice, the notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and the waiver will be the equivalent of the notice. Waivers of
notice by Holders must be filed with the Warrant Agent, but such filing is not a
condition precedent to the validity of any action taken in reliance upon such
waivers.

Section 8.03 Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter hereof. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein or in the certificates representing the Warrants, with
respect to the rights granted by the Company set forth herein and therein. This
Agreement supersedes all prior written or oral agreements and understandings
among the parties hereto with respect to such subject matter.

Section 8.04 Amendments, Supplements and Waivers. (a) The Company and the
Warrant Agent may amend, supplement or modify this Agreement or the Warrants
without notice to or the consent of any Holder:

(i) to cure any ambiguity, omission, inconsistency or mistake in this Agreement
or the Warrants in a manner that is not inconsistent with the provisions of this
Agreement and that does not adversely affect the rights, preferences and
privileges of the Warrants or any Holder;

(ii) to evidence and provide for the acceptance of an appointment hereunder by a
successor Warrant Agent; or

(iii) to make any other change that does not adversely affect the rights of any
Holder.

 

30



--------------------------------------------------------------------------------

(b) Except as otherwise provided in paragraphs (a) or (c) of this Section 8.04,
this Agreement and the Warrants may be amended or modified only by means of a
written amendment signed by the Company, the Warrant Agent and the Holders of a
majority of the outstanding Warrants. Any amendment or modification of or
supplement to this Agreement or the Warrants, any waiver of any provision of
this Agreement, and any consent to any departure by the Company or any Purchaser
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which such amendment,
supplement, modification, waiver or consent has been made or given. In addition,
any term of a specific Warrant may be amended or waived with the written consent
of the Company and the Holder of such Warrant.

(c) Notwithstanding the provisions of paragraph (b), without the consent of each
Holder affected, an amendment or waiver may not:

(i) increase the Exercise Price;

(ii) reduce the term of the Warrants;

(iii) make a material and adverse change that does not equally affect all
Warrants; or

(iv) decrease the number of shares of Common Stock, cash or other securities or
property issuable upon exercise of the Warrants

except, in each case, for adjustments expressly provided for in this Agreement.

(d) It is not necessary for Holders to approve the particular form of any
proposed amendment, supplement or waiver if their consent approves the substance
thereof.

(e) Subject to Section 8.04(h), an amendment, supplement or waiver under this
Section 8.04(e) will become effective on receipt by the Warrant Agent of written
consents from the Holders of the requisite percentage of the outstanding
Warrants. After an amendment, supplement or waiver under this Section 8.04(e)
becomes effective, the Company will send to the Holders affected thereby a
notice describing the amendment, supplement or waiver in reasonable detail. Any
failure of the Company to send such notice, or any defect therein, will not,
however, in any way impair or affect the validity of any such amendment,
supplement or waiver.

(f) After an amendment, supplement or waiver becomes effective, it will bind
every Holder unless it is of the type requiring the consent of each Holder
affected, pursuant to the terms of this Agreement. If the amendment, supplement
or waiver is of the type requiring the consent of each Holder affected, the
amendment, supplement or waiver will bind each Holder that has consented to it
and every subsequent Holder of a Warrant with respect to which consent was
granted.

(g) If an amendment, supplement or waiver changes the terms of a Warrant, the
Company or the Warrant Agent may require the Holder to deliver it to the Warrant
Agent so that the Warrant Agent may place an appropriate notation of the changed
terms on the Warrant and return it to the Holder, or exchange it for a new
Warrant that reflects the changed terms. The Warrant Agent may also place an
appropriate notation on any Warrant thereafter countersigned. However, the
effectiveness of the amendment, supplement or waiver shall not be not affected
by any failure to annotate or exchange Warrants in this fashion.

 

31



--------------------------------------------------------------------------------

(h) The Warrant Agent shall be entitled to receive, and will be fully protected
in relying on, an Opinion of Counsel stating that the execution of any
amendment, supplement or waiver authorized pursuant to this Section 8.04 is
authorized or permitted by this Agreement. If the Warrant Agent has received
such an Opinion of Counsel, it shall sign the amendment, supplement or waiver so
long as the same does not adversely affect the rights of the Warrant Agent. The
Warrant Agent may, but shall not be obligated to, execute any amendment,
supplement or waiver that affects the Warrant Agent’s own rights, duties or
immunities under this Agreement.

Section 8.05 Benefits of This Agreement. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the Warrant Agent and
the registered holders of Warrants any legal or equitable right, remedy or claim
under this Agreement; but this Agreement shall be for the sole and exclusive
benefit of the Company, the Warrant Agent and the registered holders of
Warrants.

Section 8.06 Successors and Assigns. All agreements of the Company in this
Agreement and the Warrants will bind its successors and assigns. All agreements
of the Warrant Agent in this Agreement will bind its successors and assigns.
Subject to the transfer conditions referred to in any legend in effect as set
forth herein and Sections 3.08 and 3.09, each Holder may freely assign its
Warrants and its rights under this Agreement, in whole or in part, to any
Person; provided that no such assignment shall be made to an Industry
Competitor.

Section 8.07 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement and the Warrants shall be governed by and construed in accordance with
the laws of the State of New York (without giving effect to any principles of
conflicts of laws thereof that would result in the application of the laws of
any other jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company, the Warrant
Agent and each Holder of a Warrant each hereby irrevocably and unconditionally:

(a) submits for itself in any legal action or proceeding relating solely to this
Agreement and the Warrant or the transactions contemplated hereby, to the
exclusive jurisdiction of the courts of the State of New York and the Federal
courts of the United States of America;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 8.02 or at such other address of
which the other party shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

 

32



--------------------------------------------------------------------------------

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the Warrants issued
hereunder, to the extent permitted by applicable law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AGREEMENT AND THE WARRANTS ISSUED HEREUNDER.

Section 8.08 Severability. In case any provision in this Agreement or in the
Warrants is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

Section 8.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement.

Section 8.10 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, and shall not limit or otherwise affect the
meaning hereof.

Section 8.11 No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another agreement of the Company, and no such agreement
may be used to interpret this Agreement.

Section 8.12 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 8.13 Obligations Limited to Parties to This Agreement and Holders. Each
of the parties hereto covenants, agrees and acknowledges that, other than as set
forth herein, no Person other than the Warrant Agent, the Holders, their
respective permitted assignees and the Company shall have any obligation
hereunder and that, notwithstanding that one or more of such Persons may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or under any documents or instruments delivered in connection herewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of such Persons or their respective permitted assignees, or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of

 

33



--------------------------------------------------------------------------------

any assessment or by any legal or equitable proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of such
Persons or any of their respective assignees, or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of such Persons or their respective permitted assignees under this Agreement or
any documents or instruments delivered in connection herewith or for any claim
based on, in respect of or by reason of such obligation or its creation, except,
in each case, for any assignee of any Holder hereunder.

Section 8.14 Bank Accounts. All funds received by Computershare under this
Agreement that are to be distributed or applied by the Warrant Agent in the
performance of services under this Agreement (the “Funds”) shall be held by
Computershare as agent for the Company and deposited in one or more bank
accounts to be maintained by Computershare in its name as agent for the Company.
Until paid pursuant to the terms of this Agreement, Computershare will hold the
Funds through such accounts in: deposit accounts of commercial banks with Tier 1
capital exceeding $1 billion or with an average rating above investment grade by
S&P (LT Local Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch
Ratings, Inc. (LT Issuer Default Rating) (each as reported by Bloomberg Finance
L.P.). Computershare shall have no responsibility or liability for any
diminution of the Funds that may result from any deposit made by Computershare
in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party. Computershare may from
time to time receive interest, dividends or other earnings in connection with
such deposits. Computershare shall not be obligated to pay such interest,
dividends or earnings to the Company, any holder or any other party.

Section 8.15 Further Assurances. The Company shall perform, acknowledge and
deliver or cause to be performed, acknowledged and delivered all such further
and other acts, documents, instruments and assurances as may be reasonably
required by the Warrant Agent for the carrying out or performing by the Warrant
Agent of the provisions of this Agreement.

Section 8.16 Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including personal, non-public Holder information, which are exchanged or
received pursuant to the negotiation or the carrying out of this Agreement
including the fees for services agreed upon by the parties hereto shall remain
confidential, and shall not be voluntarily disclosed to any other Person, except
as may be required by law or regulation, including pursuant to subpoenas from
state or federal government authorities (e.g., in divorce and criminal actions).

Section 8.17 Force Majeure. Notwithstanding anything to the contrary contained
herein, the Warrant Agent will not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including acts of
God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

MCDERMOTT INTERNATIONAL, INC.

By:  

 

Name:   Title:  

Signature Page to Warrant Agreement



--------------------------------------------------------------------------------

COMPUTERSHARE Inc., and COMPUTERSHARE TRUST COMPANY, N.A. collectively, as
Warrant Agent

By:  

 

Name:   Title:  

Signature Page to Warrant Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

PURCHASER ADDRESSES

[To Come]

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Series A Warrant]

[Insert appropriate legend]

 

No. _____________________

    

Warrants

    

CUSIP No. _____________

    

CUSIP No. _____________

Series A Warrant Certificate

This Series A Warrant Certificate certifies (this “Warrant Certificate”)
that                , or its registered assigns, is the registered holder of
Series A Warrants (the “Warrants”), exercisable for shares of common stock, par
value $1.00 (the “Common Stock”), of McDermott International, Inc., a
corporation organized under the laws of the Republic of Panama (the “Company”).
This Warrant Certificate is exercisable for [                ] shares of Common
Stock. Each Warrant entitles the registered holder upon exercise at any time
from 9:00 a.m., New York City time, on the earlier of (i) any Change of Control
(as defined in the Certificate of Designation) or the commencement of
proceedings for the voluntary or involuntary dissolution, liquidation or winding
up of the Company and (ii) November [•], 2019 until 5:00 p.m., New York City
time, on November [•], 2028 (the “Expiration Time”), to receive from the Company
an amount of fully paid and nonassessable shares of Common Stock (the “Warrant
Shares”) at an initial exercise price (the “Exercise Price”) of $0.01 per
Warrant Share (as such price may be adjusted as provided in the Warrant
Agreement), subject to the conditions and terms set forth herein and in the
Warrant Agreement referred to on the reverse hereof. The Exercise Price and the
number of Warrant Shares issuable upon exercise of the Warrants are subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
below by its duly authorized officer.

Dated: [•]

 

A-1



--------------------------------------------------------------------------------

MCDERMOTT INTERNATIONAL, INC.

By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

Countersigned on November [•], 2018: COMPUTERSHARE Inc., and COMPUTERSHARE TRUST
COMPANY, N.A. collectively, as Warrant Agent By:  

 

  Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

MCDERMOTT INTERNATIONAL, INC.

[Reverse of Series A Warrant]

 

1.

Warrant Agreement

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued or to be issued pursuant to a Warrant Agreement dated
as of November [•], 2018 (the “Warrant Agreement”), among the Company and
Computershare Inc., a Delaware corporation (“Computershare”), and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (collectively, the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants. To the extent permitted by applicable law,
in the event of an inconsistency or conflict between the terms of this Warrant
and the Warrant Agreement, the terms of the Warrant Agreement will prevail.

 

2.

Exercise

Warrants may be exercised at any time after 9:00 a.m., New York City time, on
November [•], 2019 and on or before the Expiration Time.

In order to exercise all or any of the Warrants represented by this Warrant
Certificate, the holder must deliver to the Company this Series A Warrant
Certificate and the form of election to exercise on the reverse hereof duly
completed, which signature shall be medallion guaranteed by an institution which
is a member of a Securities Transfer Association recognized signature guarantee
program.

The exercise of Warrants is subject to certain restrictions on exercise
(including a minimum number of Warrants being exercised in a partial exercise of
Warrants) as described in the Warrant Agreement.

No Warrant may be exercised after the Expiration Time, and, to the extent not
exercised by such time, the Warrants evidenced hereby shall become void.

 

3.

Adjustments

The Warrant Agreement provides that, upon the occurrence of certain events, the
Exercise Price and, if applicable, the number of shares of Common Stock issuable
upon the exercise of each Warrant shall be adjusted.

 

4.

No Fractional Shares

No fractions of a share of Common Stock will be issued upon the exercise of any
Warrant, but the Company will pay the cash value thereof determined as provided
in the Warrant Agreement.

 

A-4



--------------------------------------------------------------------------------

5.

Registered Form; Transfer and Exchange

The Warrants have been issued in registered form. Warrant Certificates, when
surrendered at the office of the Registrar by the registered holder thereof in
person or by legal representative or attorney duly authorized in writing, may be
exchanged, in the manner and subject to the limitations provided in the Warrant
Agreement, but without payment of any service charge (except as specified in the
Warrant Agreement), for another Warrant Certificate or Warrant Certificate of
like tenor evidencing in the aggregate a like number of Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Registrar, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

The Company and the Warrant Agent may deem and treat the registered holder(s)
thereof as the absolute owner(s) of this Warrant Certificate (notwithstanding
any notation of ownership or other writing hereon made by anyone), for the
purpose of any exercise hereof, of any distribution to the holder(s) hereof, and
for all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary. This Warrant Certificate does not
entitle any holder hereof to any rights of a stockholder of the Company.

 

6.

Countersignature

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

7.

Governing Law; Jurisdiction and Venue; Waiver of Jury Trial

This Warrant shall be governed by and construed in accordance with the laws of
the State of New York (without giving effect to any principles of conflicts of
laws thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company and the
Holder of this Warrant each hereby irrevocably and unconditionally:

(i) submits for itself in any legal action or proceeding relating solely to this
Warrant or the transactions contemplated hereby, to the exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States of America, in each case located within the Southern District of New
York, and appellate courts thereof;

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in the Register or at such other address of
which the other party shall have been notified pursuant to the provisions of the
Warrant Agreement;

 

A-5



--------------------------------------------------------------------------------

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;

(v) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable law;

(vi) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Warrant Certificate, to the extent
permitted by applicable law; and

(vii) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING IN RELATION TO THIS WARRANT CERTIFICATE.

A copy of the Warrant Agreement may be obtained by the holder hereof upon
written request to the Company.

 

A-6



--------------------------------------------------------------------------------

[Form of Exercise Notice]

(To Be Executed Upon Exercise Of Series A Warrant)

The undersigned holder (the “Holder”) hereby elects to exercise the right,
represented by this Warrant Certificate, to acquire                shares of
Common Stock to be settled pursuant to the procedures set forth in the Warrant
Agreement.

The Holder requests that delivery of such shares be made through the facilities
of The Depository Trust Company as follows.

 

DTC Participant ______________________________________________________________

Participant Account Number: ______________________________________________

Contact Person: _______________________________________________________________

Telephone: ___________________________________________________________________

E-mail address: ________________________________________________________________

Payment of the Exercise Price shall, at the option of the Company, be either by
Net Share Settlement as set forth in Sections 4.01(b) and (c) of the Warrant
Agreement or through the procedures (including payment) for Full Share
Settlement as set forth in Sections 4.01(b) and 4.01(d) of the Warrant
Agreement.

[This exercise is made in connection with [insert relevant public offering or
sale of the Company] and is conditioned upon consummation of such transaction.
The exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.]

If said number of shares is less than all of the shares of Common Stock issuable
hereunder, the Holder requests that a new Warrant Certificate representing the
remaining balance of such shares be registered in the name of                ,
whose address is                , and that such Warrant Certificate be delivered
to                , whose address is                .

The undersigned represents and warrants that (x) it is a qualified institutional
buyer (as defined in Rule 144A) and is receiving the Warrant Shares for its own
account or for the account of another qualified institutional buyer, and it is
aware that the Company is issuing the Warrant Shares to it in reliance on Rule
144A; (y) it is an “accredited investor” within the meaning of Rule 501 under
the Securities Act; or (z) it is receiving the Warrant Shares pursuant to
another available exemption from the registration requirements of the Securities
Act. Prior to receiving Warrant Shares pursuant to clause (x) above, the Company
and the Warrant Agent may request a certificate substantially in the form of
Exhibit C to the Warrant Agreement. Prior to receiving Warrant Shares pursuant
to clause (y) above, the Company and the Warrant Agent may request a certificate
substantially in the form of Exhibit D and/or an opinion of counsel. Prior to
receiving Warrant Shares pursuant to clause (z) above, the Company and the
Warrant Agent may request appropriate certificates and/or an opinion of counsel.

 

A-7



--------------------------------------------------------------------------------

Date:   

 

  

Signature

  

[

  

Signature Guaranteed]

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Warrant Agent, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Warrant Agent in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-8



--------------------------------------------------------------------------------

[FORM OF TRANSFER NOTICE]

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto                  (the “Assignee”)

(Please type or print block letters)

 

 

(Please print or typewrite name and address including zip code of assignee)

the within Warrant and all rights thereunder (the “Securities”), hereby
irrevocably constituting and appointing attorney to transfer said Warrant
Certificate on the books of the Company with full power of substitution in the
premises.

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL CERTIFICATES BEARING A RESTRICTED
LEGEND]

In connection with any transfer of this Warrant Certificate occurring prior to
the removal of the Restricted Legend, the undersigned confirms (i) the
understanding that the Securities have not been registered under the Securities
Act of 1933, as amended; (ii) that such transfer is made without utilizing any
general solicitation or general advertising; and (iii) further as follows:

Check One

 

☐

(1) This Warrant Certificate is being transferred to a “qualified institutional
buyer” in compliance with Rule 144A under the Securities Act of 1933, as amended
and certification in the form of Exhibit C to the Warrant Agreement is being
furnished herewith.

or

 

☐

(2) This Warrant Certificate is being transferred other than in accordance with
(1) above and documents are being furnished which comply with the conditions of
transfer set forth in this Warrant and the Warrant Agreement.

If none of the foregoing boxes is checked, the Warrant Agent is not obligated to
register this Warrant in the name of any Person other than the Holder hereof
unless and until the conditions to any such transfer of registration set forth
herein and in the Warrant Agreement have been satisfied.

 

Date:  

 

 

Seller

By:  

 

 

A-9



--------------------------------------------------------------------------------

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

 

[Signature Guaranteed]

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Warrant Agent, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Warrant Agent in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED LEGEND

THIS WARRANT AND THE UNDERLYING COMMON STOCK THAT MAY BE ISSUED UPON ITS
EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR
ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THIS WARRANT EVIDENCES AND ENTITLES THE REGISTERED HOLDER HEREOF TO CERTAIN
RIGHTS AS SET FORTH IN THE WARRANT AGREEMENT AMONG MCDERMOTT INTERNATIONAL, INC.
AND COMPUTERSHARE INC. AND COMPUTERSHARE TRUST COMPANY, N.A. (OR ANY SUCCESSOR
WARRANT AGENT) DATED AS OF NOVEMBER [•], 2018, AS IT MAY FROM TIME TO TIME BE
SUPPLEMENTED OR AMENDED, THE TERMS OF WHICH ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501 UNDER THE SECURITIES ACT AND (2) AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH WARRANT AND THE UNDERLYING COMMON STOCK THAT MAY BE ISSUED UPON
ITS EXERCISE, PRIOR TO THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH
RESPECT TO RESTRICTED SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT,
ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR
ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (D) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE WARRANT
AGENT’S (INCLUDING ANY SUCCESSOR WARRANT AGENT) RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (D) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO THE

 

B-1



--------------------------------------------------------------------------------

WARRANT AGENT, AND IN EACH OF THE FOREGOING CASES, A CERTIFICATE OF TRANSFER IN
THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED
BY THE TRANSFEROR TO THE WARRANT AGENT. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER AFTER THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH
RESPECT TO RESTRICTED SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Rule 144A Certificate

_________, ____

[                ]

[                ]

Attention: [                ]

 

Re:

Warrants to acquire Common Stock McDermott International, Inc. (the “Warrants”)
Issued under the Warrant Agreement (the “Agreement”) dated as of November [•],
2018 relating to the Warrants

Ladies and Gentlemen:

This Certificate relates to:

[CHECK A OR B AS APPLICABLE.]

 

☐

A. Our proposed purchase of                  Warrants issued under the
Agreement.

 

☐

B. Our proposed exchange of                  Warrants issued under the Agreement
for an equal number of Warrants to be held by us.

We and, if applicable, each account for which we are acting, in the aggregate
owned and invested more than $100,000,000 in securities of issuers that are not
affiliated with us (or such accounts, if applicable), as of                ,
20    , which is a date on or since close of our most recent fiscal year. We
and, if applicable, each account for which we are acting, are a qualified
institutional buyer within the meaning of Rule 144A (“Rule 144A”) under the
Securities Act of 1933, as amended (the “Securities Act”). If we are acting on
behalf of an account, we exercise sole investment discretion with respect to
such account. We are aware that the transfer of Warrants to us, or such
exchange, as applicable, is being made in reliance upon the exemption from the
provisions of Section 5 of the Securities Act provided by Rule 144A. Prior to
the date of this Certificate we have received such information regarding the
Company as we have requested pursuant to Rule 144A(d)(4) or have determined not
to request such information.

 

C-1



--------------------------------------------------------------------------------

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Very truly yours, [NAME OF PURCHASER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]

By:  

 

Name:  

 

Title:  

 

Address:  

 

Date:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Accredited Investor Certificate

_________, ____

[                 ]

[                 ]

Attention: [                 ]

 

Re:

Warrants to acquire Common Stock of McDermott International, Inc. (the
“Warrants”) Issued under the Warrant Agreement (the “Agreement”) dated as of
November [•], 2018 relating to the Warrants

Ladies and Gentlemen:

This Certificate relates to:

[CHECK A OR B AS APPLICABLE.]

 

☐

A. Our proposed purchase of                  Warrants issued under the
Agreement.

 

☐

B. Our proposed exchange of                  Warrants issued under the Agreement
for an equal number of Warrants to be held by us.

We hereby confirm that:

1. We are an “accredited investor” (an “Accredited Investor”) within the meaning
of Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”).

2. Any acquisition of Warrants by us will be for our own account or for the
account of one or more other Accredited Investors as to which we exercise sole
investment discretion.

3. We have such knowledge and experience in financial and business matters that
we are capable of evaluating the merits and risks of an investment in the
Warrants and we and any accounts for which we are acting are able to bear the
economic risks of and an entire loss of our or their investment in the Warrants.

4. We are not acquiring the Warrants with a view to any distribution thereof in
a transaction that would violate the Securities Act or the securities laws of
any State of the United States or any other applicable jurisdiction; provided
that the disposition of our property and the property of any accounts for which
we are acting as fiduciary will remain at all times within our and their
control.

5. We acknowledge that the Warrants have not been registered under the
Securities Act and that the Warrants may not be offered or sold within the
United States or to or for the benefit of U.S. persons except as set forth
below.

 

D-1



--------------------------------------------------------------------------------

We agree for the benefit of the Company, on our own behalf and on behalf of each
account for which we are acting, that such Warrants may be offered, sold,
pledged or otherwise transferred only in accordance with the Securities Act and
any applicable securities laws of any State of the United States and only (a) to
the Company or any subsidiary thereof, (b) pursuant to a registration statement
that has been declared effective under the Securities Act, (c) to a person it
reasonably believes is a qualified institutional buyer in compliance with Rule
144A under the Securities Act, (d) to an Accredited Investor that, prior to such
transfer, delivers to the Warrant Agent a duly completed and signed certificate
(the form of which may be obtained from the Warrant Agent) relating to the
restrictions on transfer of the Warrants, or (e) pursuant to any other available
exemption from the registration requirements of the Securities Act.

Prior to the registration of any transfer in accordance with clause (c) of the
immediately preceding paragraph, we acknowledge that a duly completed and signed
certificate (the form of which may be obtained from the Warrant Agent) must be
delivered to the Warrant Agent. Prior to the registration of any transfer in
accordance with clause (d) or (e) of the immediately preceding paragraph, we
acknowledge that the Company reserves the right to require the delivery of such
legal opinions, certifications or other evidence as may reasonably be required
in order to determine that the proposed transfer is being made in compliance
with the Securities Act and applicable state securities laws. We acknowledge
that no representation is made by or on behalf of the Company or the Warrant
Agent as to the availability of any exemption from the registration requirements
of the Securities Act.

We understand that the Warrant Agent will not be required to accept for
registration of transfer any Warrants acquired by us, except upon presentation
of evidence satisfactory to the Company and the Warrant Agent that the foregoing
restrictions on transfer have been complied with. We further understand that the
Warrants acquired by us will bear a legend reflecting the substance of the
immediately preceding paragraph. We further agree to provide to any person
acquiring any of the Warrants from us a notice advising such person that resales
of the Warrants are restricted as stated herein and that the Warrants will bear
a legend to that effect.

We agree to notify you promptly in writing if any of our acknowledgments,
representations or agreements herein ceases to be accurate and complete.

We represent to you that we have full power to make the foregoing
acknowledgments, representations and agreements on our own behalf and on behalf
of any account for which we are acting.

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Very truly yours, [NAME OF PURCHASER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]

By:  

 

Name:  

 

Title:  

 

Address:  

 

Date:  

 

 

D-2



--------------------------------------------------------------------------------

Upon transfer, the Warrants would be registered in the name of the new
beneficial owner as follows:

 

 

Taxpayer ID number: _________________

 

D-3



--------------------------------------------------------------------------------

Exhibit B – Form of Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

MCDERMOTT INTERNATIONAL, INC.

AND

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

 

Definitions

     1  

Section 1.02

 

Registrable Securities

     4  

Section 1.03

 

Rules of Construction

     5  

ARTICLE II REGISTRATION RIGHTS

     5  

Section 2.01

 

Shelf Registration

     5  

Section 2.02

 

Delay Rights

     7  

Section 2.03

 

Underwritten Offering

     8  

Section 2.04

 

Sale Procedures

     9  

Section 2.05

 

Cooperation by Holders

     13  

Section 2.06

 

Restrictions on Sales

     13  

Section 2.07

 

Expenses

     13  

Section 2.08

 

Indemnification

     13  

Section 2.09

 

Rule 144 Reporting

     16  

Section 2.10

 

Transfer or Assignment of Registration Rights

     16  

Section 2.11

 

Liquidated Damages Payments Under Certain Circumstances

     16  

Section 2.12

 

Limitations on Subsequent Registration Rights

     17  

ARTICLE III MISCELLANEOUS

     17  

Section 3.01

 

Termination and Effect of Termination

     17  

Section 3.02

 

Notices and Communications

     17  

Section 3.03

 

Entire Agreement

     18  

Section 3.04

 

Amendments and Waivers

     19  

Section 3.05

 

Binding Effect; Benefits of This Agreement

     19  

Section 3.06

 

Assignment of Holders’ Rights

     19  

Section 3.07

 

Recapitalization, Exchanges, Etc.

     19  

Section 3.08

 

Specific Performance

     19  

Section 3.09

 

Governing Law; Jurisdiction and Venue; Waiver of Jury Trial

     20  

Section 3.10

 

Severability

     20  

Section 3.11

 

Counterparts

     21  

Section 3.12

 

Table of Contents and Headings

     21  

Section 3.13

 

No Adverse Interpretation of Other Agreements

     21  

Section 3.14

 

No Presumption

     21  

Section 3.15

 

Obligations Limited to Parties to This Agreement

     21  

 

i



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November [•], 2018, by and among McDermott International, Inc., a company
organized under the laws of the Republic of Panama (the “Company”), and the
purchasers that are identified in Schedule A to the Purchase Agreement (as
defined below) and specified on the signature pages hereof (the “Purchasers”).

WHEREAS, this Agreement is entered into in connection with the closing of the
issuance of the Preferred Shares (as defined below) and the Warrants (as defined
below) to the Purchasers pursuant to the Securities Purchase Agreement, dated
October 30, 2018 (the “Purchase Agreement”), by and among the Company and the
Purchasers; and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Purchasers and the Company
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Affiliate” has the meaning assigned to such term, as of the date hereof, in
Rule 405 under the Securities Act.

“Agreement” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.

“Board” means the Board of Directors of the Company or, with respect to any
action to be taken by the Board of Directors, any committee of the Board of
Directors duly authorized to take such action.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

 

1



--------------------------------------------------------------------------------

“Certificate of Designation” means the Certificate of Designation of 12%
Redeemable Preferred Stock of the Company, dated as of November [•], 2018.

“Closing Date” means November [•], 2018.

“Common Share Price” means the volume weighted average closing price of Common
Shares (as reported by the NYSE or, if the NYSE is not the primary securities
exchange or market for the Common Shares, such primary securities exchange or
market) for the ten (10) trading days immediately preceding the date on which
the determination is made (or, if such price is not available, as determined in
good faith by the Board).

“Common Shares” means the shares of common stock, par value $1.00 per share, of
the Company.

“Company” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Delay Notice” has the meaning specified therefor in Section 2.02.

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

“Effectiveness Period” means, with respect to a Shelf Registration Statement,
the period beginning on the Effective Date for the Shelf Registration Statement
and ending at the time all Registrable Securities the sale or distribution of
which is covered by such Shelf Registration Statement shall have ceased to be
Registrable Securities.

“Electing Holders” has the meaning specified therefor in Section 2.03.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“FINRA” has the meaning specified therefor in Section 2.04(f).

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“Holder” means the record holder of any Registrable Securities.

“Interruption Period” has the meaning specified therefor in Section 2.04.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Liquidated Damages Payments” has the meaning specified therefor in
Section 2.11(a).

 

2



--------------------------------------------------------------------------------

“Losses” has the meaning specified therefor in Section 2.08(a).

“Managing Underwriter” means, with respect to an Underwritten Offering, the
book-running lead manager for an Underwritten Offering.

“NYSE” means the New York Stock Exchange.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Preferred Shares” means the shares of 12% Redeemable Preferred Stock, par value
$1.00 per share, of the Company issued by the Company to the Purchasers pursuant
to the Purchase Agreement, and all securities issued upon division or
combination of, or in substitution for, such shares of Series A preferred stock,
including any Substantially Equivalent Security (as defined in the Certificate
of Designation).

“Purchase Agreement” has the meaning specified therefor in the recitals to this
Agreement.

“Purchasers” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Registrable Securities” means, subject to Section 1.02, (i) the Common Shares
issued or issuable upon the exercise of the Warrants and (ii) the Common Shares
issued in lieu of a cash redemption payment as a result of a Cash Election (as
defined in the Certificate of Designation).

“Registrable Securities Amount” means the calculation based on the product of
the Common Share Price times the number of applicable Registrable Securities.

“Registration Default” has the meaning specified therefor in Section 2.11(a).

“Registration Expenses” means the following expenses incident to the Company’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Shelf Registration Statement pursuant to
Section 2.01 or an Underwritten Offering covered under this Agreement, and the
disposition of such Registrable Securities, including, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the FINRA, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, and the fees and disbursements of
counsel and independent public accountants for the Company, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and up to $50,000 of reasonable and documented
fees and expenses of one counsel for all Holders for Underwritten Offerings
hereunder.

“Required Holders” means Holders of greater than 50% of the Registrable
Securities initially subject to this Agreement.

 

3



--------------------------------------------------------------------------------

“Resale Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Selling Expenses” means all underwriting discounts and selling commissions or
similar fees or arrangements and related expenses allocable to the sale of the
Registrable Securities, transfer taxes and fees and disbursements of counsel to
the Selling Holders, except for the reasonable fees and disbursements of counsel
for the Selling Holders required to be paid by the Company pursuant to
Section 2.08, if applicable.

“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.08(a).

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect), including the Resale
Shelf Registration Statement or a Subsequent Shelf Registration Statement, as
applicable.

“Subsequent Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(b).

“Underwritten Offering” means the offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” or “block trade” with one or more investment
banks.

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.03.

“Underwritten Offering Threshold” means $25 million of Registrable Securities
(calculated based on the Registrable Securities Amount of Common Shares).

“Warrants” means the Series A warrants, and all warrants issued upon division or
combination of, or in substitution for such warrants, issued pursuant to the
Warrant Agreement, to be dated as of the Closing Date, among the Company,
Computershare Inc. and Computershare Trust Company, N.A. (the “Warrant
Agreement”).

Section 1.02 Registrable Securities. Any Registrable Security shall cease to be
a Registrable Security at the earliest of the following: (a) when a registration
statement covering the sale or distribution of such Registrable Security becomes
or has been declared effective by the SEC and such Registrable Security has been
sold or disposed of pursuant to such effective

 

4



--------------------------------------------------------------------------------

registration statement; (b) when such Registrable Security has been sold or
disposed of (excluding transfers or assignments by a Holder to an Affiliate)
pursuant to Rule 144 under the Securities Act (or any successor or similar
provision adopted by the SEC then in effect) under circumstances in which all of
the applicable conditions of Rule 144 (as then in effect) are met; (c) when such
Registrable Security is held by the Company or one of its subsidiaries or ceases
to be outstanding (whether as a result of repurchase or cancellation); or
(d) when such Registrable Security has been sold or disposed of in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities pursuant to Section 2.10.

Section 1.03 Rules of Construction. Unless the context otherwise requires, as
used in this Agreement:

(a) a defined term has the meaning assigned to it for all purposes of this
Agreement, regardless of where it is defined herein;

(b) “or” is not exclusive but shall be used in the inclusive sense of “and/or”;

(c) defined terms and other words used in the singular shall be deemed to
include the plural, and vice versa;

(d) The terms “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement;

(e) when the words “include,” “includes” or “including” are used herein, they
shall be deemed to be followed by the phrase “without limitation”;

(f) unless expressly qualified otherwise (e.g., by “Business” or “trading”), all
references to “days” are deemed to be references to calendar days;

(g) all references to Sections or Articles refer to Sections or Articles of this
Agreement unless otherwise indicated; and

(h) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended,
supplemented or modified from time to time (or to successor statutes and
regulations).

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Resale Shelf Registration Statements. Within 90 days of the Closing Date,
the Company shall use its commercially reasonable efforts to prepare and file
with the SEC a registration statement covering the sale or distribution from
time to time by the Holders, on a delayed or continuous basis pursuant to Rule
415 of the Securities Act, to permit the public resale of all Registrable
Securities on the terms and conditions specified in this Section 2.01 (the
“Resale Shelf Registration Statement”). If any additional Common Shares become
Registrable

 

5



--------------------------------------------------------------------------------

Securities, the Company shall use its commercially reasonable efforts to amend
the Shelf Registration Statement, or file a new Shelf Registration Statement,
within 10 days to include such additional Common Shares. The Resale Shelf
Registration Statement shall not include the Registrable Securities of any
Person who is not a Holder under this Agreement. Each Resale Shelf Registration
Statement filed with the SEC pursuant to this Section 2.01 shall be on Form S-3
or, if Form S-3 is not then available to the Company, on Form S-1 or such other
form of registration statement as is then available to effect a registration for
resale of the Registrable Securities, covering the Registrable Securities, and
shall contain a prospectus in such form as to permit any Selling Holder covered
by such Resale Shelf Registration Statement to sell such Registrable Securities
pursuant to Rule 415 under the Securities Act (or any successor or similar
provision adopted by the SEC then in effect) at any time beginning on the
Effective Date for such Resale Shelf Registration Statement and while such
Resale Shelf Registration continues to be effective under the Securities Act.
The Company shall use its commercially reasonable efforts to cause any Resale
Shelf Registration Statement filed pursuant to this Section 2.01 to be declared
effective as soon as practicable after the filing thereof (it being agreed that
each Resale Shelf Registration Statement shall be an automatic shelf
registration statement that shall become effective upon filing with the SEC
pursuant to Rule 462(e) if Rule 462(e) is available to the Company), but in any
event by the first anniversary of the Closing Date.

(b) Subsequent Shelf Registration Statement. If a Shelf Registration Statement
filed pursuant to this Agreement ceases to be effective under the Securities Act
for any reason at any time during the Effectiveness Period, the Company shall
use its commercially reasonable efforts as promptly as is reasonably practicable
to cause such Shelf Registration Statement to again become effective under the
Securities Act, and shall use its commercially reasonable efforts as promptly as
is reasonably practicable to amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order of the SEC
suspending the effectiveness of such Shelf Registration Statement or file an
additional registration statement (a “Subsequent Shelf Registration Statement”)
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
of the Securities Act registering the resale from time to time by the Holders
thereof of all securities that are Registrable Securities as of the time of such
filing and not registered pursuant to another Shelf Registration Statement. If
the sale or distribution of any Registrable Securities is not included by the
Company on the Resale Shelf Registration Statement, the Company shall, upon
written request by the Required Holders, file a Subsequent Shelf Registration
Statement. If a Subsequent Shelf Registration Statement is filed, the Company
shall use its commercially reasonable efforts to cause such Subsequent Shelf
Registration Statement to become effective under the Securities Act as promptly
as is reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective until the end of the
Effectiveness Period. Any such Subsequent Shelf Registration Statement shall be
a registration statement on Form S-3 to the extent that the Company is eligible
to use such form. Otherwise, such Subsequent Shelf Registration Statement shall
be on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by the Holders in accordance with any
reasonable method of distribution elected by the Required Holders.

 

6



--------------------------------------------------------------------------------

(c) Effectiveness Period. A Shelf Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Selling Holders, including by way of an Underwritten
Offering, if such an election has been made pursuant to Section 2.03. During the
Effectiveness Period, the Company shall, subject to the applicable provisions of
the Securities Act, use its commercially reasonable efforts to cause a Shelf
Registration Statement filed pursuant to this Section 2.01 to remain effective,
and to be supplemented and amended to the extent necessary to ensure that such
Shelf Registration Statement is available or, if not available, that another
registration statement is available for the resale of the Registrable Securities
until all Registrable Securities have ceased to be Registrable Securities. The
Company shall prepare and file all necessary information with the NYSE (or such
other national securities exchange on which the Registrable Securities are then
listed and traded) to list the Registrable Securities covered by a Shelf
Registration Statement and shall use its commercially reasonable efforts to have
such Registrable Securities approved for listing on the NYSE (or such other
national securities exchange on which the Registrable Securities are then listed
and traded) by the date of any sale or distribution of such Registrable
Securities, subject only to official notice of issuance. As soon as practicable
following the Effective Date of a Shelf Registration Statement, but in any event
within three Business Days of such date, the Company shall notify the Holders of
the effectiveness of such Shelf Registration Statement.

(d) Underwriting. If the Managing Underwriter of the proposed Underwritten
Offering of Registrable Securities advises the Company that the inclusion of all
of the Selling Holders’ Registrable Securities that the Selling Holders intend
to include in such offering exceeds the number that can be sold in such offering
without being likely to have a material adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the
Registrable Securities, then the Registrable Securities to be included in an
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Company can be sold without having such
material adverse effect, with such number to be allocated to the Selling
Holders, allocated among such Selling Holders pro rata on the basis of the
number of Registrable Securities held by each such Selling Holder or in such
other manner as such Selling Holders may agree.

Section 2.02 Delay Rights. Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice (a “Delay Notice”) to (i) all
Holders, delay the filing of a Shelf Registration Statement required under
Section 2.01, or (ii) all Selling Holders whose Registrable Securities are
included in a Shelf Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holders’ use of any
prospectus that is a part of such Shelf Registration Statement or other
registration statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to such Shelf Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Company
(x) is pursuing an acquisition, merger, tender offer, reorganization,
disposition, financing, securities offering or other similar transaction and the
Board determines in good faith that (A) the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in such Shelf Registration Statement or
other registration statement (in each case, including any document incorporated
by reference therein) or (B) such transaction or the pursuit thereof renders the
Company unable to comply with SEC requirements, in each case under circumstances
that would make it impractical or inadvisable to cause the Shelf Registration

 

7



--------------------------------------------------------------------------------

Statement (or such filings) to become effective or to promptly amend or
supplement the Shelf Registration Statement on a post-effective basis, as
applicable, (y) has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of the Board, would
materially adversely affect the Company or (z) would, in the absence of such
delay or suspension, either be required to prematurely disclose material
information that the Company has a bona fide business purpose for preserving as
confidential or would be rendered unable to comply with the requirements under
the Securities Act or the Exchange Act; provided, however, in no event shall
(A) such filing of such Shelf Registration Statement be delayed under this
Section 2.02 for a period that exceeds 90 calendar days or (B) such Selling
Holders be suspended under this Section 2.02 from selling Registrable Securities
pursuant to such Shelf Registration Statement or other registration statement
for a period that exceeds an aggregate of 90 calendar days in any
365 calendar-day period, in each case, exclusive of days covered by any lock-up
agreement executed by a Selling Holder in connection with an Underwritten
Offering. The Holders agree to keep the existence and contents of any Delay
Notice confidential and not to use such information for any other purpose. Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice, but in any event within one
Business Day of such disclosure or termination, to the Selling Holders whose
Registrable Securities are included in such Shelf Registration Statement and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

Section 2.03 Underwritten Offering. In the event that one or more Holders elect
to sell or distribute at least an Underwritten Offering Threshold in the
aggregate pursuant to a Shelf Registration Statement pursuant to an Underwritten
Offering of Common Shares, such Holder(s) shall deliver a written notice of such
election to the Company (such request, an “Underwritten Offering Notice,” and
such electing Holders, the “Electing Holders”); provided, however, that the
Required Holders shall have the option and right to require the Company to
effect not more than two Underwritten Offerings pursuant to and subject to the
conditions of this Section 2.03. Upon delivery of such Underwritten Offering
Notice to the Company, the Company shall as soon as practicable (but in no event
later than two Business Days following the date of delivery of an Underwritten
Offering Notice to the Company) deliver notice of such Underwritten Offering
Notice to all other Holders, who shall then have two Business Days (or one
Business Day in the case of an underwritten “bought deal” or “block trade”) from
the date that such notice is given to them to notify the Company in writing of
the number of Registrable Securities held by such Holder that they want to be
included in an Underwritten Offering. Upon receipt of an Underwritten Offering
Notice, the Company shall as soon as practicable use its commercially reasonable
efforts to facilitate an Underwritten Offering. In the case of an underwritten
“bought deal” or “block trade,” an Underwritten Offering Notice shall be given
not less than three Business Days prior to the day the offering is to commence.
In connection with an Underwritten Offering of Registrable Securities under this
Agreement, the Managing Underwriter or Underwriters shall be selected by the
Electing Holders and shall be reasonably acceptable to the Company. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder and the Company shall be
obligated to enter into an underwriting agreement that contains such
representations, warranties, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in an Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting

 

8



--------------------------------------------------------------------------------

agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder, its authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities whose offer and resale will be
registered, on its behalf, its intended method of distribution and any other
representation required by applicable Law. If any Selling Holder disapproves of
the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Company, the Electing Holders and the Managing
Underwriter; provided, however, that any such withdrawal must be made no later
than the time of pricing of an Underwritten Offering. If all Selling Holders
withdraw from an Underwritten Offering prior to the pricing of an Underwritten
Offering or if the registration statement relating to an Underwritten Offering
is suspended pursuant to Section 2.02, the events will not be considered to be
an Underwritten Offering and the Holders will continue to have the right and
option to request an Underwritten Offering under this Section 2.03. No such
withdrawal or abandonment shall affect the Company’s obligation to pay
Registration Expenses pursuant to Section 2.07.

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Company shall, as expeditiously as possible:

(a) prepare and promptly file with the SEC a Shelf Registration Statement with
respect to any Registrable Securities and use commercially reasonable efforts to
cause such Shelf Registration Statement to become and remain effective for the
Effectiveness Period, in accordance with and subject to the applicable
provisions of this Agreement and the Securities Act;

(b) furnish to the Holders’ legal counsel copies of each Shelf Registration
Statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on any such Shelf Registration Statement;

(c) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to any Shelf Registration Statement and the
prospectus used in connection herewith as may be necessary to keep any such
Shelf Registration Statement effective for the Effectiveness Period and as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by any such Shelf
Registration Statement in accordance with the Selling Holders’ intended method
of distribution set forth in such Shelf Registration Statement;

(d) to the extent not publicly available, furnish or otherwise make available to
each Selling Holder (i) as far in advance as reasonably practicable before
filing a Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any supplement or amendment thereto, upon
request, copies of reasonably complete drafts of all such documents proposed to
be filed (including exhibits and each document incorporated by reference therein
to the extent then required by the rules and regulations of the SEC other than
annual or quarterly reports on Forms 10-K or 10-Q, respectively, current reports
on Form 8-K or proxy statements; provided, however, that such reports or proxy
statements shall be provided at least two Business Days prior to filing in
connection with an Underwritten Offering), and provide each such Selling

 

9



--------------------------------------------------------------------------------

Holder the opportunity to object to any information pertaining to such Selling
Holder and its plan of distribution that is contained therein and make the
corrections reasonably requested by such Selling Holder with respect to such
information prior to filing a Shelf Registration Statement or such other
registration statement or supplement or amendment thereto, and (ii) such number
of copies of such Registration Statement or such other registration statement
and the prospectus included therein and any supplements and amendments thereto
as such Selling Holder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such Shelf
Registration Statement or other registration statement;

(e) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Company shall not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process or taxation in any such jurisdiction where it is not then so subject;

(f) cooperate with the Selling Holders and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with Financial
Industry Regulatory Authority, Inc. (“FINRA”), including the use of commercially
reasonable efforts to obtain FINRA’s pre-clearance or pre-approval of the
registration statement and applicable prospectus upon filing with the SEC;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
material correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Shelf Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; (ii) the receipt of any written comments from the SEC with
respect to any filing referred to in clause (i); and (iii) any written request
by the SEC for amendments or supplements to such Shelf Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto or for additional information;

(i) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the
happening of any event as a result of which the prospectus or prospectus
supplement contained in a Shelf Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained

 

10



--------------------------------------------------------------------------------

therein, in the light of the circumstances under such statements are made);
(ii) the issuance or express threat of issuance by the SEC of any stop order
suspending the effectiveness of such Shelf Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Company agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they are made and to take such other commercially reasonable action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(j) in connection with a customary due diligence review, make available for
inspection by any Selling Holder, any Managing Underwriter or any other
underwriter participating in any such disposition of Registrable Securities, and
any counsel or accountants retained by such Selling Holder, Managing Underwriter
or underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
Selling Holder, Managing Underwriter, underwriter, counsel or accountant in
connection with such Registration Statement, subject to appropriate
confidentiality obligations;

(k) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish to the underwriters, (i) an opinion of counsel for the
Company dated the date of the closing under the underwriting agreement,
addressed to the underwriters, and (ii) a customary “comfort” letter, dated the
pricing date of an Underwritten Offering and a “bring-down” comfort letter dated
the date of the closing under the underwriting agreement, in each case addressed
to the underwriters, signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “comfort” letter shall be in customary form and covering substantially
the same matters with respect to such registration statement (and the prospectus
and any prospectus supplement included therein) as have been customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in underwritten offerings of securities by the Company and such
other matters as such underwriters may reasonably request;

(l) in the event that the Registrable Securities are being offered in an
Underwritten Offering, enter into an underwriting agreement in accordance with
the applicable provisions of this Agreement; provided, however, that no
underwriting agreement shall require: (1) the Company to enter into a lock-up
agreement unless (i) such underwriting agreement is executed in connection with
an Underwritten Offering of Common Shares and (ii) the lock-up agreement
required under such underwriting agreement does not exceed 60 days from the date
of the pricing of such offering and contains customary exceptions from the
Company’s own immediately preceding underwritten offering; or (2) the officers,
directors or any Affiliate of the Company to enter into a lock-up agreement;

 

11



--------------------------------------------------------------------------------

(m) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, covering a
period of 12 months beginning within three months after the Effective Date of
such Shelf Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

(n) use its commercially reasonable efforts to cause all such Registrable
Securities registered pursuant to this Agreement to be listed on the primary
securities exchange or nationally recognized quotation system on which such
Registrable Securities are then listed or quoted;

(o) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(p) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date of such
registration statement;

(q) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
(including, in the case of an Underwritten Offering, making appropriate officers
of the Company available to participate in no more than one telephonic “road
show” presentation before analysts), and other customary marketing activities
(including one-on-one conference calls with prospective purchasers of the
Registrable Securities)); and

(r) if requested by the Managing Underwriter or underwriters, or any Selling
Holder, (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the Managing Underwriter or
underwriters, or any Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering, and (ii) as
soon as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment.

The Company shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Shelf Registration Statement
without such Holder’s consent.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 2.04(h)(iii) or Section 2.04(i) shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 2.04(h)(iii) or Section 2.04(i) or until it is advised in writing by the
Company that the use of the prospectus may be resumed and has received copies of
any additional or supplemental filings incorporated by reference in the
prospectus (such period during which disposition is discontinued being an
“Interruption Period”), and, if so directed by the Company, such Selling Holder
shall, or shall request the Managing Underwriter, if any, to deliver to the

 

12



--------------------------------------------------------------------------------

Company (at the Company’s expense) all copies in their possession or control,
other than permanent file copies then in such Selling Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. As soon as practicable after the Company has determined
that the use of the applicable prospectus may be resumed, the Company will
notify the Selling Holders thereof. In the event the Company invokes an
Interruption Period hereunder and, in the discretion of the Company, the need
for the Company to continue the Interruption Period ceases for any reason, the
Company shall, as soon as reasonably practicable, provide written notice to the
Selling Holders that such Interruption Period is no longer applicable.

Section 2.05 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in a registration statement who has
failed to timely furnish after receipt of a written request from the Company
such information that the Company determines, after consultation with its
counsel, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the applicable provisions
of the Securities Act.

Section 2.06 Restrictions on Sales. To the extent requested by the Managing
Underwriter, each Holder of Registrable Securities that participates in an
Underwritten Offering will enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the period of 60 days beginning on
the date of a prospectus or prospectus supplement filed with the SEC with
respect to the pricing of an Underwritten Offering, provided that (i) the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the Company
and (ii) the restrictions set forth in this Section 2.06 shall not apply to any
Registrable Securities that are included in an Underwritten Offering by such
Holder.

For the avoidance of doubt, this Section 2.06 shall not apply to any Holder that
does not elect to participate in an Underwritten Offering.

Section 2.07 Expenses. The Company shall pay all reasonable Registration
Expenses, as determined in good faith by the Board, including, in the case of an
Underwritten Offering, the Registration Expenses of an Underwritten Offering,
regardless of whether any sale is made pursuant to an Underwritten Offering.
Each Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. For the
avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the percentage derived by dividing (i) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (ii) the aggregate number of Registrable Securities sold by all Selling
Holders in connection with such sale. In addition, except as otherwise provided
in this Section 2.07 and Section 2.08, the Company shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder.

Section 2.08 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Selling Holder thereunder, and its directors, officers,
managers, employees, agents and Affiliates and each Person, if any, who controls
such Selling Holder or its Affiliates

 

13



--------------------------------------------------------------------------------

within the meaning of the Securities Act and the Exchange Act, and its
directors, officers, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in (which,
for the avoidance of doubt, includes documents incorporated by reference in) any
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating thereto
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and the Company shall reimburse each
such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending or
resolving any such Loss or actions or proceedings; provided, however, that the
Company shall not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in any such document. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act, and its directors, officers,
employees and agents, to the same extent as the foregoing indemnity from the
Company to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in any registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party under this Section 2.08 except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such action
by such failure. In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of

 

14



--------------------------------------------------------------------------------

its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 2.08 for
any legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof; provided, however, that, (i) if the indemnifying party
has failed to assume the defense or employ counsel reasonably acceptable to the
indemnified party or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select one separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party (which shall not be unreasonably withheld, delayed or
conditioned), unless the settlement thereof imposes no liability or obligation
on, and includes a complete and unconditional release from all liability of, the
indemnified party. In addition, no indemnifying party shall be liable for the
settlement of any action effected without its prior written consent (which shall
not be unreasonably withheld, delayed or conditioned).

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to applicable Law, contract or otherwise.

 

15



--------------------------------------------------------------------------------

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act (or any
successor or similar provision adopted by the SEC then in effect), at all times
from and after the date hereof;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by the Purchasers
to one or more transferees or assignees of Registrable Securities without the
consent of the Company; provided, however, that, (a) the transfer or assignment
relates to a transfer or assignment of Warrants made in accordance with the
applicable provisions of the Warrant Agreement, (b) any such transfer or
assignment is for a number of Registrable Securities representing an aggregate
Registrable Securities Amount of at least $5 million or any such transfer or
assignment is to a Permitted Transferee (as defined in the Purchase Agreement),
(c) the Company is given written notice prior to any said transfer or
assignment, stating the name and address of each of the transferee or assignee,
(d) each such transferee or assignee assumes in writing responsibility for its
portion of the obligations of the Purchasers under this Agreement and (e) the
transferor or assignor is not relieved of any obligations or liabilities
hereunder arising out of events occurring prior to such transfer.

Section 2.11 Liquidated Damages Payments Under Certain Circumstances.

(a) Payments (“Liquidated Damages Payments”) with respect to the Registrable
Securities required to be covered by the Resale Shelf Registration Statement
shall be assessed if the Resale Shelf Registration Statement has not been
declared effective by the first anniversary of the Closing Date (a “Registration
Default”). Liquidated Damages Payments shall accrue on such Registrable
Securities (based on the Common Share Price as of such Business Day) for each
such day from and including the date on which any such Registration Default
occurs to but excluding the date on which all such Registration Defaults have
been cured, at a rate of 6% per annum. Liquidated Damages Payments shall be paid
in accordance with Section 2.11(c) below. Other than the obligation of payment
of any Liquidated Damages Payments in accordance with the terms hereof, the
Company will have no other liabilities for monetary damages with respect to its
registration obligations. With respect to each Holder, the Company’s obligations
to pay Liquidated Damages Payments remain in effect only so long as the
securities held by the Holder are Registrable Securities.

 

16



--------------------------------------------------------------------------------

(b) In the event the Company provides a Delay Notice pursuant to Section 2.02, a
Registration Default shall be deemed not to have occurred and be continuing, and
no Liquidated Damages Payments shall accrue as a result thereof, in relation to
the Resale Shelf Registration Statement or the related prospectus, until the end
of the 90-day period described in Section 2.02.

(c) Any amounts of Liquidated Damages Payments due pursuant to this Section 2.11
will be payable in cash to the applicable Holders on the regular dividend
payment dates described in the Certificate of Designation; provided, however, to
the extent the Company is unable to pay Liquidated Damages Payments in cash
because such payment would result in a breach under a credit facility or other
debt instrument, then the Company will pay such Liquidated Damages Payments
using as much cash as the Company is permitted without causing a breach of or
default under such credit facility or other debt instrument. The amount of
Liquidated Damages Payments will be determined on the basis of a 360-day year
comprised of twelve 30-day months and the actual number of days on which
Liquidated Damages Payments accrued during such period.

Section 2.12 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders, enter into any agreement with any current or future holder of
any securities of the Company that would provide such holder with rights that
would allow such holder to participate with respect to any registration for the
benefit of the Holders pursuant to this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01 Termination and Effect of Termination. This Agreement shall
terminate with respect to each Holder on the date as of which such Holder no
longer holds any Registrable Securities (including, for the avoidance of doubt,
Warrants the Common Shares issuable upon exercise of which Warrants would be
Registrable Securities) and will terminate in full on the date as of which no
Holder holds any Registrable Securities, except for the provisions of
Section 2.06 and Section 2.07, which shall survive any such termination. No
termination under this Agreement shall relieve any Person of liability for
Registration Expenses or Selling Expenses incurred prior to termination. In the
event this Agreement is terminated, each Person entitled to indemnification or
contribution rights pursuant to Section 2.08 shall retain such rights with
respect to any matter that (i) may be an indemnified liability thereunder and
(ii) occurred prior to such termination.

Section 3.02 Notices and Communications. Any notice or communication by the
Company, on the one hand, or any of the Holders, on the other hand, to the other
shall be in writing and shall be deemed to have been duly given and received
(i) when delivered in person, (ii) when actually received when mailed by first
class mail, postage prepaid, (iii) when actually received by overnight delivery
by a nationally recognized courier service, or (iv) when receipt has been
acknowledged when sent via electronic mail “email”). In each case the notice or
communication shall be addressed as follows:

 

17



--------------------------------------------------------------------------------

(a) if to the Purchasers:

[•]

c/o Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attention: Chris Crampton

with a copy to:

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attention: General Counsel, Merchant Banking Division

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: Caroline Blitzer Phillips

Email: cphillips@velaw.com

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and

(c) if to the Company:

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, TX 77079

Attention: John Freeman

Email: jfreeman@mcdermott.com

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Ted W. Paris

James H. Mayor

Email: ted.paris@bakerbotts.com

james.mayor@bakerbotts.com

or to such other address as any such party may designate in writing by notice
delivered to the other parties hereto in accordance with this Section 3.02.

Section 3.03 Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter hereof. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein, with respect to the rights granted by the Company set forth
herein. This Agreement supersedes all prior written or oral agreements and
understandings among the parties hereto with respect to such subject matter.

 

18



--------------------------------------------------------------------------------

Section 3.04 Amendments and Waivers. This Agreement may be amended only by means
of a written amendment signed by the Company and the Holders of greater than 50%
of the Registrable Securities then outstanding that are Common Shares issued or
issuable upon the exercise of the Warrants; provided that any amendment of any
of the provisions of this Agreement which disproportionately materially
adversely affects any Holder shall not be effective without the written approval
of such Holder. Any Holder may (with respect to itself), at any time: (i) extend
the time for the performance of any of the obligations of the Company; or
(ii) waive compliance by the Company with any of its agreements or covenants
contained herein. The Company may, at any time: (i) extend the time for the
performance of any of the obligations or other acts of any Holder; and
(ii) waive compliance by any Holder with any of its agreements or covenants
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are to be offered or
distributed pursuant to a Registration Statement, and that does not affect the
rights of other Holders, may be given by Holders of greater than 50% of the
Registrable Securities to be offered or distributed by such Holders pursuant to
such Registration Statement.

Section 3.05 Binding Effect; Benefits of This Agreement. This Agreement shall
inure to the benefit of and be binding upon each of the parties hereto and their
respective successors and assigns, including subsequent Holders of Registrable
Securities (but only to the extent expressly permitted herein); and, except as
expressly provided in Section 2.08, nothing in this Agreement, express or
implied, is intended to confer upon any other Person any legal or equitable
right, remedy or claim of any nature whatsoever under or by reason of this
Agreement.

Section 3.06 Assignment of Holders’ Rights. All or any portion of the rights and
obligations of the Purchasers under this Agreement may be transferred or
assigned by each such Purchaser only in accordance with Section 2.10.

Section 3.07 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for any combinations, share
splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.08 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such party, in addition to and without
limiting any other remedy or right it may have, shall have the right to seek an
injunction or other equitable relief in a court of competent jurisdiction in
accordance with Section 3.09, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto, to
the extent permitted by applicable Law, hereby waives any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief. The existence of this right
shall not preclude any such party from pursuing any other rights and remedies at
law or in equity that such party may have.

 

19



--------------------------------------------------------------------------------

Section 3.09 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York (without giving effect to any principles of conflicts of laws
thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable Laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company and each
Holder of a Registrable Security each hereby irrevocably and unconditionally:

(a) submits for itself in any legal action or proceeding relating solely to this
Agreement or the transactions contemplated hereby, to the exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States of America, in each case located within the Southern District of New
York, and appellate courts thereof;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth herein or in the applicable register for the
Registrable Securities or at such other address of which the other party shall
have been notified pursuant hereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable Law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable Law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement, to the extent permitted by
applicable Law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AGREEMENT.

Section 3.10 Severability. Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting or impairing
the validity or enforceability of such provision in any other jurisdiction.

 

20



--------------------------------------------------------------------------------

Section 3.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement.

Section 3.12 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, and shall not limit or otherwise affect the
meaning hereof.

Section 3.13 No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another agreement of the Company, and no such agreement
may be used to interpret this Agreement.

Section 3.14 No Presumption. If any claim is made by a party hereto relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.15 Obligations Limited to Parties to This Agreement. Each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than the Holders, their respective permitted assignees
and the Company shall have any obligation hereunder and that, notwithstanding
that one or more of such Persons may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of such Persons or
their respective permitted assignees, or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of such
Persons or any of their respective assignees, or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of such Persons or their respective permitted assignees under this Agreement or
any documents or instruments delivered in connection herewith or for any claim
based on, in respect of or by reason of such obligation or its creation, except,
in each case, for any assignee of any Holder hereunder.

(Signature pages follow)

 

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

MCDERMOTT INTERNATIONAL, INC.

By:  

 

Name:   Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

PURCHASERS: [•]  

By:  

 

Name:   [•] Title:   [•]

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit C – Form of Certificate of Designation



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATION

OF

12% REDEEMABLE PREFERRED STOCK

OF

MCDERMOTT INTERNATIONAL, INC.

MCDERMOTT INTERNATIONAL, INC., a corporation incorporated and existing under the
laws of the Republic of Panama (the “Corporation”), in accordance with the
provisions of Section III, Article 20 of Law 32 of February 26, 1927 on
Corporations of the Republic of Panama, DOES HEREBY CERTIFY:

That pursuant to the authority contained in Article Three of the Amended and
Restated Articles of Incorporation, as amended, of the Corporation, a duly
authorized committee of the Board of Directors of the Corporation duly approved
and adopted on October [●], 2018 the following resolution creating and providing
for the establishment and issuance of a series of shares of Redeemable Preferred
Stock (as hereinafter described), providing for the designations, preferences,
limitations and relative rights, voting, redemption and other rights thereof and
the qualifications, limitations or restrictions thereof, in addition to those
set forth in the Amended and Restated Articles of Incorporation, all in
accordance with the provisions of the Corporation Law of Panama, Law 32 of
February 26, 1927, which resolution remains in full force and effect on the date
hereof:

RESOLVED, that, pursuant to the authority vested in the Board of Directors of
McDermott International, Inc., a Panamanian corporation (the “Corporation”), in
accordance with the provisions of the Amended and Restated Articles of
Incorporation, as amended, of the Corporation, a series of Preferred Stock, par
value of ONE DOLLAR ($1.00 U.S. Cy.) per share, of the Corporation be, and
hereby is, created, and that the designation and number of shares thereof and
the designations, preferences, and relative rights, and the qualifications,
limitations or restrictions thereof, are as follows:

SECTION 1. Designation and Amount; Ranking.

(a) There shall be created from the 25,000,000 shares of preferred stock, par
value of ONE DOLLAR ($1.00 U.S.) per share, of the Corporation authorized to be
issued pursuant to the Articles of Incorporation, a series of preferred stock,
designated as the “12% Redeemable Preferred Stock,” par value of ONE DOLLAR
($1.00 U.S.) per share (the “Redeemable Preferred Stock”), and the authorized
number of shares of Redeemable Preferred Stock shall be 300,000 shares. To the
extent not prohibited by the Articles of Incorporation, the provisions hereof or
other provisions of applicable law, such number of shares may be increased or
decreased by resolution of the Board of Directors; provided, however, that no
decrease shall reduce the number of shares of Redeemable Preferred Stock to less
than the number of shares of Redeemable Preferred Stock then outstanding. Shares
of the Redeemable Preferred Stock that are redeemed, purchased or otherwise
acquired by the Corporation shall be cancelled, and shall revert to authorized
but unissued shares of Preferred Stock undesignated as to series and subject to
later issuance.

(b) The Redeemable Preferred Stock, with respect to dividend rights and rights
upon the liquidation, winding-up or dissolution of the Corporation, ranks:
(i) senior in all respects to all Junior Stock; (ii) on a parity in all respects
with all Parity Stock; and (iii) junior in all respects to all Senior Stock, in
each case as provided more fully herein.

 



--------------------------------------------------------------------------------

SECTION 2. Definitions.

As used herein, the following terms shall have the following meanings:

“12% Redeemable Preferred Director” has the meaning set forth in
Section 3(e)(i).

“Accreted Value” shall mean, with respect to each share of Redeemable Preferred
Stock, the Share Purchase Price as the same may be increased pursuant to
Section 3.

“Accrued Dividends” shall mean, with respect to any share of Redeemable
Preferred Stock, as of any date, the accrued and unpaid dividends on such share,
whether or not declared, accruing from, and including, the last day of the most
recently preceding Dividend Period (or the Issue Date, if there has been no
prior Dividend Period) to, but not including, such date, and including, for the
sake of clarity, any then accrued and unpaid dividends on such share from a
prior Dividend Period.

“Affiliate” has the meaning assigned to such term, on the date hereof, in Rule
405 under the Securities Act.

“Affiliate Transaction” has the meaning set forth in Section 4(b)(xi).

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Corporation, as complemented by this Certificate of
Designation, as further amended or restated in accordance with applicable Law
and this Certificate of Designation.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and 13d-5
under the Exchange Act.

“Board of Directors” means the Board of Directors of the Corporation or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.

“Board Observer” has the meaning set forth in Section 4(j).

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“By-Laws” means the Amended and Restated By-Laws of the Corporation, as amended
from time to time.

“Cash Dividends” has the meaning set forth in Section 3(a).

“Cash Election” has the meaning set forth in Section 8(c)(i).

 

2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following:

(a) the consummation of an acquisition the result of which is that a “person” or
“group” (each within the meaning of Section 13(d) of the Exchange Act) has
become the direct or indirect Beneficial Owner of, or directly or indirectly
controls, more than 50% of the voting power of the total outstanding Voting
Stock of the Corporation on a fully diluted basis; or

(b) the direct or indirect sale, transfer, conveyance or other disposition, in
one or a series of related transactions, of the properties and assets of the
Corporation and its Subsidiaries (i) substantially as an entirety or (ii) in a
manner that gives rise to the obligation of the issuers under the Indenture to
make an offer to purchase the notes issued thereunder pursuant to Section 4.14
of the Indenture.

(c) the consummation of any other transaction or series of transactions (whether
by recapitalization, merger or otherwise) in which the Company (or a wholly
owned subsidiary (immediately prior to such transaction) of the Company) is not
the survivor or successor entity;

(d) the consummation of a merger, consolidation or other business combination
transaction which results in the Common Stock (or other securities into which
shares of Common Stock have been converted or exchanged) not being listed on one
of The New York Stock Exchange, the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market (or any of their respective successors)
or any other major national securities exchange or automated quotation system;
or

(e) the adoption by the stockholders of the Company of a plan relating to the
liquidation or dissolution of the Company.

provided, however, that (x) none of the transactions described in clause (a),
(c), or (d) above shall constitute a “Change of Control” if the holders of
Common Stock immediately prior to such transaction continue to own, directly or
indirectly, more than 50% of the voting power of the outstanding common equity
interests of the surviving corporation or transferee, as the case may be, or the
parent entity thereof, immediately after the completion of such transaction and
(y) none of the transactions described in clause (a), (b) or (c) above shall
constitute a “Change of Control” if such transaction is effected solely to
change the Corporation’s jurisdiction of formation or to form a holding company
for the Corporation and, in either case, results in a share exchange or
reclassification or similar exchange of the outstanding Common Stock solely into
common stock of the surviving entity or new holding company.

“Change of Control Redemption Date” has the meaning set forth in Section 8(d).

“Change of Control Notice” has the meaning set forth in Section 8(b).

“close of business” means 5:00 p.m. (Houston, Texas time).

“Common Stock” means the common stock, par value of ONE DOLLAR ($1.00 U.S.), of
the Corporation or any other capital stock of the Corporation into which such
Common Stock shall be reclassified or changed.

 

3



--------------------------------------------------------------------------------

“Corporation” means McDermott International, Inc., a Panamanian corporation.

“Corporation Indebtedness Documents” means any agreement, document or instrument
governing or evidencing any indebtedness of the Corporation or any of its
Subsidiaries that is in excess of $10,000,000 (U.S.) (including, without
limitation, as of the Issue Date, the Current Credit Agreement, the LC Agreement
and the Indenture).

“Corporation Law of Panama” means the Corporation Law of Panama, Law 32 of
February 26, 1927, as amended.

“Corporation Redemption Date” has the meaning set forth in Section 6(b).

“Corporation Redemption Notice” has the meaning set forth in Section 6(b).

“Corporation Securities Election” has the meaning set forth in
Section 8(c)(iii).

“Current Credit Agreement” means that certain Credit Agreement, dated as of
May 10, 2018, among the Corporation, as Borrower, Barclays Bank PLC, as
Administrative Agent for the term facility, Credit Agricole Corporate and
Investment Bank, as Administrative Agent for the other facilities, and the other
lender parties thereto, as heretofore amended and as the same may be amended,
supplemented, modified, extended or replaced from time to time hereafter (unless
otherwise specified herein).

“Director Rights Triggering Event” has the meaning set forth in Section 3(e)(i).

“Dividend Payment Date” means March 31, June 30, September 30 and December 31 of
each year, commencing on December 31, 2018.

“Dividend Period” has the meaning set forth in Section 3(a).

“Dividend Rate” shall mean the rate per Dividend Period of 3.00% (12.0% per
annum) per share of Redeemable Preferred Stock.

“Dividend Record Date” means, with respect to any Dividend Payment Date, the
March 15, June 15, September 15 or December 15, as the case may be, immediately
preceding such Dividend Payment Date.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Holder” means, unless the context otherwise indicates or requires, a holder of
record of a share of Redeemable Preferred Stock, as reflected in the transfer
books of the Corporation.

 

4



--------------------------------------------------------------------------------

“Holder Change of Control Election” has the meaning set forth in Section 8(c).

“Holder Redemption Right” has the meaning set forth in Section 7(a).

“Holder Redemption Date” has the meaning set forth in Section 7(b).

“Holder Redemption Notice” has the meaning set forth in Section 7(b).

“HSR Act” has the meaning set forth in Section 3(e)(iv).

“Indenture” means that certain Indenture, dated as of April 18, 2018, by and
among the Subsidiaries of the Corporation named as issuers therein, Wells Fargo
Bank, National Association, as Trustee, the Corporation and the other guarantors
party thereto, as heretofore amended or supplemented and as the same may be
amended or supplemented from time to time hereafter (unless otherwise specified
herein).

“Initial Period” has the meaning set forth in Section 3(b).

“Issue Date” means the original date of issuance of the Redeemable Preferred
Stock.

“Junior Stock” means Common Stock and each other class or series of capital
stock of the Corporation established after the Issue Date, by the Board of
Directors, the terms of which do not expressly provide that such class or series
ranks senior to or on a parity with the Redeemable Preferred Stock as to
dividend rights or rights upon the liquidation, winding-up or dissolution of the
Corporation.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“LC Agreement” means that certain Letter of Credit Agreement, dated as of
October 30, 2018, by and among McDermott International, Inc., as a guarantor,
McDermott Technology (Americas), Inc., McDermott Technology (US), Inc. and
McDermott Technology, B.V., as co-applicants, a syndicate of participants and
letter of credit issuers, and Barclays Bank PLC, as administrative agent.

“Leverage Ratio” has the meaning assigned to such term in the Current Credit
Agreement, as in effect on the Issue Date without any changes, modifications or
supplements to the Current Credit Agreement or to any other defined terms in the
Current Credit Agreement that are used in the definition of “Leverage Ratio.”

“Liquidation Preference” means, with respect to each share of Redeemable
Preferred Stock, an amount equal to the then applicable Minimum Return.

“Minimum Return” means, with respect to each share of Redeemable Preferred
Stock, (i) prior to January 1, 2020, an amount sufficient to cause the MOIC of
such share of Redeemable Preferred Stock to be 1.2, (ii) on or after January 1,
2020 but prior to January 1, 2022, an amount sufficient to cause the MOIC of
each such share of Redeemable Preferred Stock to be 1.25, (iii) on

 

5



--------------------------------------------------------------------------------

or after January 1, 2022 but prior to January 1, 2023, an amount sufficient to
cause the MOIC of each such share of Redeemable Preferred Stock to be 1.20,
(iv) on or after January 1, 2023 but prior to January 1, 2025, an amount
sufficient to cause the MOIC of each such share of Redeemable Preferred Stock to
be 1.15 and (v) on or after January 1, 2025, an amount sufficient to cause the
MOIC of each such share of Redeemable Preferred Stock to be 1.20.

“MOIC” means, as of any measurement date in respect of each share of Redeemable
Preferred Stock, the quotient of (a) all cash redemption payments and other cash
payments made by the Corporation in respect of such share of Redeemable
Preferred Stock (but excluding all Cash Dividends paid in respect of the
Redeemable Preferred Stock) divided by (b) the Accreted Value of such share of
Redeemable Preferred Stock.

“NYSE” means the New York Stock Exchange.

“Ownership Notice” means the notice of ownership of capital stock of the
Corporation containing the information required to be set forth or stated on
certificates pursuant to the Corporation Law of Panama and, in the case of an
issuance of capital stock by the Corporation, in substantially the form attached
hereto as Exhibit A.

“Parity Stock” means any class or series of the Corporation’s capital stock
established after the Issue Date, the terms of which expressly provide that such
class or series will rank on a parity with the Redeemable Preferred Stock as to
dividend rights or rights upon the liquidation, winding-up or dissolution of the
Corporation.

“Paying Agent” means the Transfer Agent, acting in its capacity as paying agent
for the Redeemable Preferred Stock, and its successors and assigns, or any other
Person appointed to serve as paying agent by the Corporation (which such other
Person must be a bank or trust company with an office in the Borough of
Manhattan, the City of New York, having a capital and surplus of at least
$50,000,000 (U.S.).

“Payment Default” has the meaning set forth in Section 3(b).

“Payment Default Rate” means an additional 0.25% per Dividend Period (1.0% per
annum) upon each occurrence of a Payment Default (which shall be additive each
time a Payment Default occurs until each such Payment Default is cured),
cumulative to the Dividend Rate as in effect for the applicable period, computed
on the basis of a 360-day year comprised of 30-day months; provided, however,
that, subject to Section 5(e), the Payment Default Rate shall not exceed 1.0%
per Dividend Period (4.0% per annum) in the aggregate.

“Permitted Cash Amount” is defined in Section 8(c)(i).

“Permitted Distributions” means (i) a dividend payable in shares of Parity Stock
(if the issuance of such Parity Stock has been approved in accordance with the
provisions of Section 4(b)(ii), as applicable) or Junior Stock and cash in lieu
of fractional shares with respect to the foregoing, (ii) the repurchase,
redemption or other acquisition of shares of Common Stock or other Junior Stock
in exchange for shares of Common Stock or other Junior Stock and the payment of
cash in lieu of fractional shares of Common Stock or other Junior Stock;
(iii) purchases or acquisition of fractional interests in shares of Parity Stock
(which issuance of Parity Stock must

 

6



--------------------------------------------------------------------------------

be approved in accordance with the provisions of Section 4(b)(ii), as
applicable), Common Stock or other Junior Stock (x) pursuant to the exercise,
conversion or exchange provisions of such shares or any securities exercisable
for, exchangeable for or convertible into such shares or (y) in connection with
any merger or other business combination; (iv) payments in connection with the
satisfaction of employees’ tax withholding obligations pursuant to employee
benefit plans or outstanding awards (and payment of any corresponding requisite
amounts to the appropriate Governmental Authority); (v) redemptions, purchases
or other acquisitions or retirement for value of shares of Common Stock or other
Junior Stock in connection with the administration of any employee benefit plan
or employment contract in the ordinary course of business, including, without
limitation, (A) the forfeiture of unvested shares of restricted stock or share
withholdings upon exercise, delivery or vesting of equity awards granted to
officers, directors, consultants and employees and the payment of cash in lieu
of fractional shares of Common Stock or other Junior Stock and (B) acquisitions
in connection with the exercise or vesting of any equity compensation
(including, without limitation, stock options, restricted stock and phantom
stock) in order to satisfy any tax withholding obligation with respect to such
exercise or vesting; (vi) any dividends or distributions of rights in connection
with a stockholders’ rights plan or any redemption or repurchase of rights
pursuant to any stockholders’ rights plan that do not result in cash outflows of
greater than $0.01 (U.S.) per right plus amounts paid for fractional rights; and
(vii) the exchange or conversion of Junior Stock for or into other Junior Stock
and the payment of cash in lieu of fractional shares of other Junior Stock.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“PIK Dividend Rate” shall mean the rate per Dividend Period of 3.25% (13.0% per
annum) per share of Redeemable Preferred Stock.

“Purchase Agreement” means the Securities Purchase Agreement, dated October 30,
2018 by and between the Corporation and the Purchasers named therein.

“Purchaser” has the meaning set forth in the Purchase Agreement.

“Redeemable Preferred Stock” has the meaning set forth in Section 1(a).

“Redemption Consideration” has the meaning set forth in Section 6.

“SEC” means the U.S. Securities and Exchange Commission.

“Redemption Date” means the applicable redemption date set forth in Section 6.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Senior Stock” means each class of the Corporation’s capital stock established
after the Issue Date, the terms of which expressly provide that such class or
series will rank senior to the Redeemable Preferred Stock as to dividend rights
or rights upon the liquidation, winding-up or dissolution of the Corporation.

 

7



--------------------------------------------------------------------------------

“Share Purchase Price” means $1,000.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

“Substantially Equivalent Security” means a security in a surviving or successor
entity to the Corporation that has substantially similar rights, preferences and
privileges as the Redeemable Preferred Stock (it being understood that the
differences in rights to the extent required by a security issued by a surviving
or successor entity organized in a different jurisdiction shall not be grounds
for such security not to be deemed a Substantially Equivalent Security).

“Substantially Equivalent Security Election” has the meaning set forth in
Section 8(c)(ii).

“Transfer Agent” means Computershare Trust Corporation, N.A., acting as the
Corporation’s duly appointed transfer agent, registrar, and dividend disbursing
agent for the Redeemable Preferred Stock, and its successors and assigns, or any
other person appointed to serve as transfer agent, registrar, conversion agent
and dividend disbursing agent by the Corporation.

“Voting Stock” with respect to any Person, means securities of any class of
equity interests (including securities convertible into or exchangeable for such
equity interests) of such Person entitling the holders thereof at such time
(without regard to the occurrence of any contingency) to vote generally in the
election of members of the Board of Directors of such Person.

SECTION 3. Dividends.

(a) Subject to Section 3(c), from and after the Issue Date, dividends shall,
with respect to each outstanding share of Redeemable Preferred Stock, accrue on
the Accreted Value at the Dividend Rate (or the Dividend Rate, plus the Payment
Default Rate pursuant to Section 3(b)) for each Dividend Period (as defined
below) to and including the next Dividend Payment Date. Such cash dividends on
the Redeemable Preferred Stock (“Cash Dividends”) shall be payable only when, as
and if declared by the Board of Directors, and when so declared and paid, Cash
Dividends shall be paid in cash out of funds legally available therefor and
shall be payable on the next Dividend Payment Date following such declaration by
the Board of Directors to the holders of Redeemable Preferred Stock as they
appear on the Corporation’s stock register at the close of

 

8



--------------------------------------------------------------------------------

business on the relevant Dividend Record Date. Dividends on the Redeemable
Preferred Stock shall accumulate and become Accrued Dividends on a day-to-day
basis from the last day of the most recent Dividend Period, or if there has been
no prior Dividend Period, from the Issue Date, until Cash Dividends are paid
pursuant to this Section 3(a) in respect of such Accrued Dividends or pursuant
to Sections 3(b) and 3(c). If a Dividend Payment Date is not a Business Day,
then any Cash Dividend in respect of such Dividend Payment Date shall be due and
payable on the first Business Day following such Dividend Payment Date and no
additional dividends or Accreted Value on such payment will accrue or
accumulate, as the case may be, in respect of such delay. The period from the
Issue Date to and including the first Dividend Payment Date and each period from
but excluding a Dividend Payment Date to and including the following Dividend
Payment Date is herein referred to as a “Dividend Period.” Notwithstanding the
foregoing, and without limiting the Holders’ rights herein (including, but not
limited to, those set forth in this Section 3 and Section 7), the Corporation
shall not be required to pay Cash Dividends on the Redeemable Preferred Stock to
the extent prohibited by any Corporation Indebtedness Document or applicable
Law, but in such case, such unpaid amounts will be cumulative and will compound
as provided in Section 3(b) below.

(b) Notwithstanding anything to the contrary in Section 3(a), if all or a
portion of a Cash Dividend is not declared and paid in accordance with
Section 3(a) on a Dividend Payment Date for any Dividend Period (or, if less
than all of such dividend is to be declared and paid in cash, the portion
thereof for which a Cash Dividend is due) ending on or prior to December 31,
2021 (the “Initial Period”), then with respect to such portion of any Cash
Dividend that is not declared and paid, (i) such amount of dividends shall be
deemed to have accrued and accumulated at the PIK Dividend Rate and the Accreted
Value of each outstanding share of Redeemable Preferred Stock shall
automatically increase on such Dividend Payment Date by such amount of dividends
that so accrued and (ii) any increase in the Accreted Value pursuant to this
Section 3(b) shall reduce and fully discharge, on a dollar-for-dollar basis, the
amount of accrued and unpaid Cash Dividends to which such increase relates for
all purposes, including paragraph (12) of Part A of Article 3 of the Articles of
Incorporation. If the Corporation fails to pay in cash in full all or any part
of any Cash Dividend when due and payable in accordance with Section 3(a) for
any quarter following the Initial Period (such failure, a “Payment Default”),
then from and after the first day of the immediately following Dividend Period
and continuing until such failure is cured by payment in full in cash of all
arrearages (for the avoidance of doubt, including arrearages attributable to the
Payment Default Rate), (i) the Cash Dividends pursuant to Section 3(a) shall
accrue at the Dividend Rate plus the Payment Default Rate and (ii) the amount of
such accrued but unpaid cash dividends shall constitute arrearages that shall
accrue and accumulate (and compound quarterly) at the Dividend Rate plus the
Payment Default Rate until paid.

(c) Dividends payable under Section 3(a), and any increase in Accreted Value
under Section 3(b) (or deemed increase in Accreted Value under Section 3(d)) for
any period less than a full quarterly dividend or accretion period (based upon
the number of days elapsed during the period), shall each be computed on the
basis of a 360-day year consisting of twelve 30-day months.

(d) Under this Certificate of Designation, in calculating the Accreted Value of
each share of Redeemable Preferred Stock for purposes of the Redemption
Consideration, Liquidation Preference or otherwise, such Accreted Value shall be
increased by the amount of Accrued Dividends during the then-current Dividend
Period regardless of whether, at the time of

 

9



--------------------------------------------------------------------------------

redemption or other relevant event (including in respect of a Change of
Control), a dividend payable on the next immediately succeeding Dividend Payment
Date has been declared pursuant to Section 3(a). Subject to Section 3(c),
Holders of shares of Redeemable Preferred Stock subject to redemption (including
in respect of a Change of Control) shall not be entitled to receive any payment
of dividends declared pursuant to Section 3(a) in respect of the Dividend Period
in which such redemption occurs notwithstanding that a Dividend Record Date may
have occurred for the payment of such dividends prior to such redemption.

(e) Failure to Pay Dividends.

(i) If the Corporation fails (a) following the Initial Period, to pay in cash
the Cash Dividends in respect of any two consecutive subsequent Dividend Periods
on or prior to the applicable Dividend Payment Dates or (b) at any time, to
redeem the shares of Redeemable Preferred Stock (1) on any Holder Redemption
Date or (2) after any Holder Change of Control Election that is a Cash Election,
on the later of 15 Business Days after such election and the Change of Control
Redemption Date (without regard to the tolling of the Change of Control
Redemption Date pursuant to Section 8(d)) (any of (a) or (b), a “Director Rights
Triggering Event”), then the Holders of the then-outstanding shares of
Redeemable Preferred Stock, voting as a separate class, shall be entitled to
elect by majority vote (with each outstanding share of Redeemable Preferred
Stock entitling the Holder thereof to one vote) one director to the Board of
Directors (a “12% Redeemable Preferred Director”) to serve until such time as
all dividends in arrears or redemption payments, the nonpayment of which caused
the Director Rights Triggering Event, have been paid in full in cash; provided
that: (A) any such director must, in the reasonable judgment of the Board of
Directors, have the requisite skill and experience to serve as a director of a
public company in the engineering, procurement and construction industry,
(B) the election of any such director shall not violate the bylaws of the
Corporation as in effect on the effective date of this Certificate of
Designation or the corporate governance requirements of the NYSE (or any other
exchange or automated quotation system on which securities of the Corporation
may be listed or quoted) that requires listed or quoted companies to have a
majority of independent directors and (C) any such director must not be an
employee or director of any Industry Competitor (as defined in the Purchase
Agreement); provided, further, that, if the Board of Directors validly rejects
any such individual, the Holders may propose another individual for election to
the Board of Directors until such an individual is accepted and elected to the
Board of Directors in accordance with the provisions of this Section 3(e)(i). In
the event the Holders become entitled to elect directors to the Board of
Directors pursuant to the provisions of paragraph (12) of Part A of Article 3 of
the Articles of Incorporation, the 12% Redeemable Preferred Director shall be
counted as one of those directors.

(ii) Subject to the provisions of Section 3(e)(i), the 12% Redeemable Preferred
Director elected pursuant to the provisions of Section 3(e)(i) shall serve until
the next annual meeting of the Corporation or until his or her successor is duly
elected and qualified (provided that the Holders may reelect such 12% Redeemable
Preferred Director, by majority vote, voting as a separate class, at such annual
meeting (and at any subsequent annual meeting) so long as the Holders continue
to have the right to appoint such director in accordance with the provisions of
Section 3(e)(i)) or his or her earlier death, resignation,

 

10



--------------------------------------------------------------------------------

retirement, disqualification or removal; any vacancy or newly created
directorship in the position of the 12% Redeemable Preferred Director may be
filled only by the Holders of a majority of the then-outstanding shares of
Redeemable Preferred Stock; provided that, in the event that the Holders shall
fail to fill any such vacancy, such seat on the Board of Directors shall remain
vacant until such time as the Holders elect an individual to fill such seat in
accordance with this Section 3(e)(ii) and during any period where such seat
remains vacant, the Board of Directors nonetheless shall be deemed duly
constituted. Subject to the provisions of Section 3(e)(iii), the 12% Redeemable
Preferred Director may, during his or her term of office, be removed at any
time, with or without cause, by (but only by) the Holders of a majority of the
then-outstanding shares of Redeemable Preferred Stock.

(iii) Notwithstanding the foregoing, the Holders’ right to appoint a 12%
Redeemable Preferred Director pursuant to the provisions of Section 3(e)(i)
shall be at all times subject to the application and limitations of the rules
and regulations of the NYSE or the national securities exchange on which the
Common Stock is then-traded.

(iv) If the Corporation or any Holder determines, after consultation with the
other, that a filing is required pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), solely in connection with
any rights the Redeemable Preferred Stock may have under this Certificate of
Designation to elect a 12% Redeemable Preferred Director, then the Corporation,
on the one hand, and such Holder, on the other hand, shall (A) as promptly as
practicable make, or cause to be made, all filings and submissions required
under the HSR Act with respect to the 12% Redeemable Preferred Director and
(B) use their commercially reasonable efforts to obtain, or cause to be
obtained, consent in respect of such filings and submissions (or the termination
or expiration of the applicable waiting period, as applicable) as soon as
possible thereafter.

(f) Holders of shares of Redeemable Preferred Stock shall not be entitled to any
dividend other than as set forth in this Section 3 or as otherwise provided for
in the Certificate of Designation.

(g) Subject to the provisions of this Section 3 and Section 4 below, such
dividends (payable in cash, securities or other property) as may be determined
by the Board of Directors may be declared and paid on any of the Corporation’s
securities, including Common Stock, from time to time out of funds legally
available for such payment, and the Holders shall not be entitled to participate
in any such dividends.

SECTION 4. Special Rights.

(a) Holders shall not have any voting or consent rights (including, without
limitation, for the election of directors) except as set forth in Section 3(e)
or this Section 4 or as otherwise from time to time may be specifically required
by the Corporation Law of Panama or the Articles of Incorporation.

(b) So long as there are any shares of Redeemable Preferred Stock outstanding,
in addition to any other vote or consent of stockholders required by the
Corporation Law of Panama or the Articles of Incorporation, the written consent
of the Holders of a majority of the then-outstanding shares of Redeemable
Preferred Stock shall be necessary for the Corporation, or its wholly owned
subsidiaries, to effectuate:

 

11



--------------------------------------------------------------------------------

(i) other than as contemplated by this Certificate of Designation, any
amendment, modification or alteration of, or supplement to, the Articles of
Incorporation or this Certificate of Designation, whether by merger,
consolidation or otherwise, that would adversely affect the rights, preferences,
powers or privileges of the Redeemable Preferred Stock; provided, however, that,
for the avoidance of doubt, any such amendment to increase or decrease the
authorized Common Stock or adjust the par value thereof shall not require any
consent hereunder;

(ii) any issuance, authorization or creation of, or any increase by the
Corporation in the issued or authorized amount of, any specific class or series
of Senior Stock or any Parity Stock or security convertible into or evidencing
the right to purchase, or any security convertible into or exchangeable for, any
shares of Senior Stock or Parity Stock; provided, that, for the avoidance of
doubt, this provision shall not require any consent in connection with the
issuance, authorization or creation of any preferred stock of the Corporation in
connection with any stockholder rights plan that may be adopted by the
Corporation after the Issue Date;

(iii) any issuance, authorization or creation of any additional shares of
preferred stock of the Corporation that would have any voting rights in common
with the Redeemable Preferred Stock; provided, that, for the avoidance of doubt,
this provision shall not require any consent in connection with the issuance,
authorization or creation of any preferred stock of the Corporation in
connection with any stockholder rights plan that may be adopted by the
Corporation after the Issue Date;

(iv) except as may be required by applicable Law, the filing of any voluntary
petition in, or consent to the filing of any petition in, or the institution of,
any bankruptcy, reorganization, or liquidation proceeding involving the
Corporation or any material “restricted subsidiary” (as defined in the Current
Credit Agreement) of the Corporation as a debtor under any federal or state
bankruptcy Law or any other applicable law;

(v) other than any Permitted Distribution, the payment of dividends on, or
repurchases or redemptions of, any issued and outstanding Common Stock or other
Junior Stock or any non-pro rata dividend on or redemption or repurchase of
Parity Stock;

(vi) the incurrence, creation, assumption or guarantee of any Indebtedness (as
defined in the Current Credit Agreement, as in effect on the Issue Date without
any amendments, modifications or supplements thereto) that would cause the
Leverage Ratio as of the date on which such Indebtedness is incurred, created,
assumed or guaranteed to exceed (A) on or prior to September 30, 2019, 4.72 to
1.00, (B) on or after October 1, 2019 but prior to January 1, 2020, 4.44 to
1.00, (C) on or after January 1, 2020 but prior to January 1, 2021, 4.17 to
1.00, (D) on or after January 1, 2021 but prior to January 1, 2022, 3.89 to
1.00, (D) on or after January 1, 2022, 3.61 to 1.00, in each case after giving
pro forma effect to such incurrence, creation, assumption or guarantee and the
application of the proceeds thereof;

 

12



--------------------------------------------------------------------------------

(vii) (A) the entry into any agreement that by its terms expressly prohibits the
payment of dividends or redemption payments on the Redeemable Preferred Stock;
(B) the amendment of any Corporation Indebtedness Document to include
restrictions on the payment of dividends or redemption payments on the
Redeemable Preferred Stock that are more restrictive than those in the
Corporation Indebtedness Documents as in effect on the Issue Date without any
amendment, modification or supplement thereto; or (C) the entry into any new
indebtedness agreement (including any modification, supplement or refinancing of
the Corporation Indebtedness Documents in effect on the Issue Date) that
includes restrictions on the payment of dividends or redemption payments on the
Redeemable Preferred Stock that (1) are more restrictive than those in the
Corporation Indebtedness Documents in existence on the Issuance Date without any
amendment, modification or supplement thereto or (2) that characterizes the
Redeemable Preferred Stock as “disqualified stock,” “disqualified equity
interests” or indebtedness or other similar designation; provided, however,
that, for the avoidance of doubt, any amendment, modification or supplement to
the Corporation Indebtedness Documents that does not amend or modify the term
“disqualified stock,” “disqualified equity interests” or indebtedness or other
similar designation shall not require any consent under this clause (C)(2);

(viii) the entry into a Change of Control transaction or any transaction that
would cause a “Change of Control” or “Fundamental Change” under the Corporation
Indebtedness Documents if the Corporation Indebtedness Documents would prohibit
or otherwise prevent the redemption of the shares of Redeemable Preferred Stock
for cash in an amount equal to the Liquidation Preference of all outstanding
shares of Redeemable Preferred Stock plus all Accrued Dividends thereon at the
time of such transaction unless such transaction provides that, prior to or
concurrently with the consummation of such transaction, the Corporation shall
redeem all shares of Redeemable Preferred Stock that are the subject of a Cash
Election in cash at the Liquidation Preference plus all Accrued Dividends on the
outstanding shares of Redeemable Preferred Stock or shall otherwise pay an
amount in cash in respect of such shares equal to the aggregate Liquidation
Preference plus all Accrued Dividends on the outstanding shares of Redeemable
Preferred Stock applicable thereto in connection with such transaction;

(ix) the making of any “Restricted Payments” pursuant to Section 8.5(s) (or any
successor provision thereto) of the Current Credit Agreement or any payments of
“Junior Priority Indebtedness” pursuant to Section 8.20(c) (or any successor
provisions thereto) of the Current Credit Agreement in an aggregate amount
greater than $50,000,000 plus 50% of the aggregate amount that could be incurred
under Section 8.5(s)(ii) of the Current Credit Agreement (or any successor
provision) (other than cash dividend payments or redemption payments on the
Redeemable Preferred Stock);

(x) (i) the issuance of any equity securities of any of the Company’s wholly
owned subsidiaries, other than to the Company or another of the Company’s wholly
owned subsidiaries, (ii) the formation or creation of a subsidiary of the
Company that is not wholly owned (directly or indirectly) by the Company; or
(iii) the contribution of any assets to any person that is not wholly owned by
the Company, in the cases of clauses (ii) and (iii), that is not permitted under
the Corporation Indebtedness Documents;

 

13



--------------------------------------------------------------------------------

(xi) the authorization, entry into, amendment to, modification of, extension of,
enforcement of or termination of any transaction, contract or arrangement
between the Corporation or one of its subsidiaries, on the one hand, and any
controlling Affiliate of the Corporation, on the other hand, involving an amount
in excess of $5,000,000 (each, an “Affiliate Transaction”) or waiver of any
rights of the Corporation in connection with any such Affiliate Transaction,
except for any such Affiliate Transactions that are on terms no less favorable
to the Corporation (or its subsidiaries, as applicable) than those that would
reasonably be expected to be obtained in a comparable arm’s-length transaction
with an independent third party, unless such Affiliate Transaction is approved
by the Board of Directors, or a committee of the Board of Directors consisting
entirely of directors who are independent within the meaning of Rule
10A-3(b)(1)(ii) under the Exchange Act.

(c) Notwithstanding anything to the contrary herein, without the consent of any
Holder, the Corporation may amend, alter, supplement or repeal any terms of the
Redeemable Preferred Stock by amending or supplementing the Articles of
Incorporation, this Certificate of Designation or any stock certificate
representing shares of the Redeemable Preferred Stock to:

(i) cure any ambiguity, omission, inconsistency or mistake in any such
instrument that does not adversely affect the rights, preferences, privileges or
voting powers of the Redeemable Preferred Stock or any Holder, as applicable;

(ii) make any provision with respect to matters or questions relating to the
Redeemable Preferred Stock that is not inconsistent with the provisions of this
Certificate of Designation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Redeemable Preferred Stock or
any Holder; or

(iii) make any other change that does not adversely affect the rights,
preferences, privileges or voting powers of the Redeemable Preferred Stock or
any Holder (other than any Holder that consents to such change).

(d) In exercising the voting rights set forth in Section 3(e) or this Section 4,
each share of Redeemable Preferred Stock shall entitle the Holder thereof to one
vote.

(e) The rules and procedures for calling and conducting any meeting of the
Holders (including, without limitation, the fixing of a record date in
connection therewith), the solicitation and use of proxies at such a meeting,
the obtaining of written consents and any other procedural aspect or matter with
regard to such a meeting or such consents shall be governed by any rules the
Board of Directors, in its sole discretion, may adopt from time to time, which
rules and procedures shall conform to the requirements of the Articles of
Incorporation, the By-Laws and applicable Law.

(f) To the extent that the Holders shall have the right to vote as a class
(alone or together with any other series of stock of the Corporation) pursuant
to the requirements of applicable Law or the Articles of Incorporation on any
matter not set forth herein as otherwise requiring the vote of such Holders, the
approval of such matter shall require only the vote of the Holders of a majority
of the then-outstanding shares of Redeemable Preferred Stock entitled to vote
thereon (unless a higher percentage is required by applicable Law or the
Articles of Incorporation) or the written

 

14



--------------------------------------------------------------------------------

consent of the Holders of a majority of the then-outstanding shares of
Redeemable Preferred Stock entitled so to vote (unless a higher percentage is
required by applicable Law or the Articles of Incorporation). At any meeting at
which the Holders of shares of the Redeemable Preferred Stock shall have the
right to elect a 12% Redeemable Preferred Director, the presence in person or by
proxy of the holders of shares representing more than fifty percent (50%) in
voting power of the then-outstanding shares of Redeemable Preferred Stock shall
be required and shall be sufficient to constitute a quorum for the election of a
12% Redeemable Preferred Stock Director by such Holders.

(g) The rights of the Holders to take any action as provided in this Certificate
of Designation or otherwise (including, without limitation, the waiver of any
rights of such Holders) may be exercised at any annual meeting of stockholders
or at a special meeting of stockholders held for such purpose or at any
adjournment or postponement thereof, or without a meeting, without prior notice
and without a vote, if a consent or counterpart consents in writing, setting
forth the action so taken, shall be signed by the Holder or Holders having not
less than the minimum number of votes that would be necessary to take such
action at a meeting at which the Holders of all shares of Redeemable Preferred
Stock entitled to vote on the action were present and voted.

(h) For the taking of any action as provided in this Section 4 by the Holders or
for any action as to which the Holders are entitled to vote, each Holder shall
have one vote for each share of Redeemable Preferred Stock standing in its name
on the transfer books of the Corporation as of any record date fixed for such
purpose or, if no such date be fixed, at the close of business on the Business
Day next preceding the day on which notice is given, or if notice is waived, at
the close of business on the Business Day next preceding the day on which the
meeting is held.

(i) So long as the right to vote pursuant to this Section 4 continues (and
unless such right has been exercised by written consent of the Holders of the
minimum number of shares of Redeemable Preferred Stock required to take such
action), upon the written request of Holders of shares of Redeemable Preferred
Stock representing a majority of the then-outstanding shares of Redeemable
Preferred Stock addressed to the Secretary of the Corporation at the principal
office of the Corporation, the Secretary of the Corporation shall call a special
meeting of the Holders of shares of Redeemable Preferred Stock entitled to vote
as provided herein. Such meeting shall be held on a date selected by the Board
of Directors within 60 days after delivery of such request to the Secretary, at
the place and upon the notice provided by applicable Law and in the By-Laws, for
the holding of meetings of stockholders.

(j) For as long as Purchaser, its Affiliates and its Permitted Transferees (as
defined in the Purchase Agreement, but only to the extent the Purchaser has
voting or dispositive power over the shares of Redeemable Preferred Stock held
by such Permitted Transferees) is the Beneficial Owner of at least 51% of the
outstanding shares of the Redeemable Preferred Stock, Purchaser shall be
entitled to designate one natural person to attend all meetings of the Board of
Directors (the “Board Observer”). The Board Observer shall be entitled to attend
all meetings (including telephonic meetings), including all committee meetings,
of the Board of Directors. The Corporation shall provide to the Board Observer
any notices delivered to the members of the Board of Directors and a copy of all
meeting materials concurrently with providing such notices and materials to the
Board of Directors. The Board Observer shall be subject to customary
confidentiality restrictions on

 

15



--------------------------------------------------------------------------------

board observers, shall not be a member of the Board of Directors and shall not
have any voting rights with respect to any action brought before the Board of
Directors or count towards any quorum with respect to such actions.
Notwithstanding any rights to be granted or provided to the Board Observer
hereunder, the Board of Directors may exclude the Board Observer from access to
any materials or meeting or portion thereof if the Board of Directors
determines, in good faith, that (i) access would reasonably be expected to
prevent the members of the Board of Directors from engaging in attorney-client
privileged communication or result in a bona fide conflict of interest with the
Corporation involving any arrangement or transaction (or potential arrangement
or transaction) between the Corporation or one or more of its any of its
Subsidiaries, on the one hand, and Purchaser or any of its Affiliates, on the
other hand, or (ii) such portion of a meeting is an executive session limited
solely to independent director members of the Board of Directors, independent
auditors and/or legal counsel, as the Board of Directors may designate for
purposes of discussion, vote or otherwise, and the Board Observer (assuming the
Board Observer was a member of the Board of Directors) would not meet the
then-applicable standards for independence adopted by the New York Stock
Exchange, or such other exchange on which the Common Stock is then traded;
provided, however, that such exclusion shall be limited to the portion of the
material and/or meeting that is the basis for such exclusion and shall not
extend to any portion of the material and/or meeting that does not involve or
pertain to such exclusion. Notwithstanding the foregoing, (i) the members of the
Board of Directors may engage in discussions with one another outside of any
meetings of the Board of Directors without the need to include the Board
Observer in such discussions or otherwise inform the Board Observer of such
discussions, (ii) the Board of Directors may take actions by unanimous written
consent without giving prior notice to the Board Observer, so long as the Board
Observer is provided substantially contemporaneous notice of such action by
unanimous written consent and is otherwise provided as and when provided to the
members of the Board of Directors all materials relating to such action by
written consent and (iii) the Board Observer shall have no rights to attend
meetings or receive materials during the term of office of any 12% Redeemable
Preferred Director (unless they are the same person). For so long as Purchaser
and its Permitted Transferees (as defined in the Purchase Agreement) is the
Beneficial Owner of less than 51% but at least 25% of the outstanding shares of
the Redeemable Preferred Stock and other than during the term of office of any
12% Redeemable Preferred Director, Purchaser shall be entitled to receive, upon
request, the same materials that a Board Observer would have received (subject
to customary confidentiality restrictions) but shall not be entitled to receive
notice of or attend any meetings of the Board of Directors.

SECTION 5. Liquidation Rights.

(a) In the event of any liquidation, winding-up or dissolution of the
Corporation, whether voluntary or involuntary, each Holder shall be entitled to
receive, in respect of each share of Redeemable Preferred Stock held of record
by such Holder, and to be paid out of the assets of the Corporation legally
available for such purposes, an amount equal to the Liquidation Preference plus
all Accrued Dividends on such shares of Redeemable Preferred Stock as of the
date of such liquidation, winding-up or dissolution of the Corporation, in
preference to the holders of, and before any payment or distribution is made on,
any Junior Stock in respect of payment on liquidation, winding-up or
dissolution.

 

16



--------------------------------------------------------------------------------

(b) Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all of the assets of the
Corporation substantially as an entirety (other than in connection with the
liquidation, winding up or dissolution of its business), nor the merger,
consolidation or other business combination of the Corporation into or with any
other Person shall be deemed to be a liquidation, winding-up or dissolution,
voluntary or involuntary, for the purposes of this Section 5.

(c) After the payment in full to the Holders of the amounts provided for in this
Section 5, such Holders as such shall have no right or claim to any of the
remaining assets of the Corporation in respect of their ownership of such
Redeemable Preferred Stock.

(d) In the event the assets of the Corporation available for distribution to the
Holders upon any liquidation, winding-up or dissolution of the Corporation,
whether voluntary or involuntary, shall be insufficient to pay in full all
amounts to which such Holders are entitled pursuant to the provisions of
Section 5(a), no such distribution shall be made on account of any shares of
Parity Stock (which issuance of Parity Stock must be approved in accordance with
the provisions of Section 4(b)(ii), as applicable) upon such liquidation,
dissolution or winding-up unless proportionate distributable amounts shall be
paid on account of the shares of Redeemable Preferred Stock, equally and
ratably, in proportion to the full distributable amounts for which Holders of
all Redeemable Preferred Stock and the holders of any Parity Stock are entitled
upon such liquidation, winding-up or dissolution.

SECTION 6. Corporation Optional Redemption.

(a) At any time and from time to time, the Corporation shall have the right,
subject to applicable Law, to redeem, out of funds legally available for such
purposes, the Redeemable Preferred Stock for cash, in whole or in part, at a
redemption price per share equal to the Liquidation Preference of each such
share of Redeemable Preferred Stock plus all Accrued Dividends on such share of
Redeemable Preferred Stock (such amount, as of the applicable Corporation
Redemption Date or Holder Redemption Date, as applicable, the “Redemption
Consideration”).

(b) The Corporation shall mail notice of its election to redeem the Redeemable
Preferred Stock (such notice, the “Corporation Redemption Notice”) pursuant to
the provisions of this Section 6 not less than 30 days and not more than 90 days
before the applicable Corporation Redemption Date, to the Holders as their names
appear (as of the close of business on the Business Day next preceding the day
on which notice is given) on the books of the Corporation at the respective
addresses of the Holders shown therein. Any notice of redemption by the
Corporation provided to a Holder pursuant to the provisions of this Section 6
shall state: (i) the date on which such redemption shall occur (the “Corporation
Redemption Date”), (ii) the number of shares of Redeemable Preferred Stock to be
redeemed from such Holder, (iii) the applicable Redemption Consideration and
(iv) whether or not such notice is conditioned and if so, the conditions to such
redemption. Any notice of redemption may be subject to one or more conditions as
determined by the Board of Directors, in its sole discretion, and as specified
therein; provided that any Corporation Redemption Notice shall automatically
expire on the Corporation Redemption Date if the conditions set forth therein
are not satisfied as of such date.

(c) If the Corporation elects to redeem fewer than all of the outstanding shares
of Redeemable Preferred Stock pursuant to the provisions of this Section 6, the
number of shares of Redeemable Preferred Stock to be redeemed shall be
determined by the Corporation in a manner consistent with the applicable
provisions of the Articles of Incorporation. The shares of Redeemable Preferred
Stock not redeemed shall remain outstanding.

 

17



--------------------------------------------------------------------------------

(d) If the Corporation gives a Corporation Redemption Notice as to which all
conditions have been satisfied, the Corporation shall deposit with the Paying
Agent funds sufficient to redeem the shares of Redeemable Preferred Stock as to
which such Corporation Redemption Notice shall have been given, no later than
the opening of business on the Corporation Redemption Date, and the Corporation
shall, at the time of such deposit, give the Paying Agent irrevocable
instructions and authority to pay the applicable Redemption Consideration to the
Holders to be redeemed as set forth in the Corporation Redemption Notice. If the
Corporation Redemption Notice shall have been given, then from and after the
Corporation Redemption Date, unless the Corporation defaults in providing funds
sufficient for such redemption at the time and place specified for payment
pursuant to the Company Redemption Notice to all Holders who submit their shares
of Redeemable Preferred Stock for redemption, (i) all dividends on such shares
of Redeemable Preferred Stock to be redeemed shall cease to accrue, (ii) shares
of Redeemable Preferred Stock to be redeemed shall be deemed to no longer be
outstanding and (iii) all rights with respect to such shares of Redeemable
Preferred Stock to be redeemed, including the rights, if any, to receive
notices, will terminate, except only the rights of Holders thereof to receive
the Redemption Consideration.

(e) Notwithstanding any Corporation Redemption Notice, there shall be no
redemption of any shares of Redeemable Preferred Stock called for redemption
until funds sufficient to pay the full amount of the applicable Redemption
Consideration with respect to each such share shall have been deposited by the
Corporation with the Paying Agent. The Corporation shall be entitled to receive
from the Paying Agent the interest income, if any, earned on such funds
deposited (to the extent that such interest income is not required to pay the
Redemption Consideration for the shares of Redeemable Preferred Stock to be
redeemed), and the Holders of any shares of Redeemable Preferred Stock so
redeemed shall have no claim to any such interest income. Any funds deposited
with the Paying Agent hereunder by the Corporation for any reason, including
redemption of shares of Redeemable Preferred Stock, that remain unclaimed or
unpaid more than two years after the applicable Corporation Redemption Date or
other payment date, shall be, to the extent permitted by applicable Law, repaid
to the Corporation upon its written request, after which repayment the Holders
entitled to such redemption or other payment shall have recourse only to the
Corporation.

SECTION 7. Holder Optional Redemption

(a) At any time after the seventh anniversary of the Issue Date, each Holder
shall have the right, subject to applicable Law, to cause the Corporation to
redeem, out of funds legally available for such purposes, all but not less than
all of such Holder’s then-outstanding shares of Redeemable Preferred Stock for
cash (the “Holder Redemption Right”), for a price per share of Redeemable
Preferred Stock equal to the Redemption Consideration with respect thereto,
which amount shall be payable in accordance with the provisions of Section 7(c)
below.

 

18



--------------------------------------------------------------------------------

(b) A Holder may only exercise the Holder Redemption Right by delivering a fully
executed notice of redemption (the “Holder Redemption Notice”) to the Corporate
Secretary of the Corporation at its principal office by certified mail, postage
prepaid at least 30 days before the date fixed for redemption in the Holder
Redemption Notice (such date, the “Holder Redemption Date”). Such Holder
Redemption Notice must set forth the Holder Redemption Date as of which such
Holder desires to exercise the Holder Redemption Right.

(c) If required to redeem the Redeemable Preferred Stock pursuant to the
provisions of this Section 7, the Corporation shall deposit with the Paying
Agent the Redemption Consideration in cash sufficient to redeem the shares of
Redeemable Preferred Stock as to which such Holder Redemption Notice shall have
been given, no later than the opening of business on the Holder Redemption Date,
and the Corporation shall, at the time of such deposit, give the Paying Agent
irrevocable instructions and authority to deliver the applicable Redemption
Consideration to each such Holder. If, after the Corporation receives a Holder
Redemption Notice, the Corporation deposits with the Paying Agent funds
sufficient to redeem the shares of Redeemable Preferred Stock as to which such
Holder Redemption Notice shall have been given, then from and after the Holder
Redemption Date, (i) all dividends on such Redeemable Preferred Stock shall
cease to accrue, (ii) such shares of Redeemable Preferred Stock shall be deemed
to no longer be outstanding and (iii) all rights with respect to such shares of
Redeemable Preferred Stock to be redeemed, including the rights, if any, to
receive notices, will cease and terminate, except only the rights of such Holder
thereof to receive the Redemption Consideration. Notwithstanding any Holder
Redemption Notice, there shall be no redemption of any shares of Redeemable
Preferred Stock called for redemption in such notice until funds sufficient to
pay the full Redemption Consideration of such shares shall have been deposited
by the Corporation with the Paying Agent. The Corporation shall be entitled to
receive from the Paying Agent the interest income, if any, earned on such funds
deposited (to the extent that such interest income is not required to pay the
Redemption Consideration), and such Holder shall have no claim to any such
interest income. Any funds deposited with the Paying Agent hereunder by the
Corporation for any reason, including redemption of shares of Redeemable
Preferred Stock, that remain unclaimed or unpaid more than two years after the
applicable Holder Redemption Date or other payment date, shall be, to the extent
permitted by applicable Law, repaid to the Corporation upon its written request,
after which repayment the Holder(s) entitled to such redemption or other payment
shall have recourse only to the Corporation.

SECTION 8. Change of Control.

(a) Notwithstanding anything to the contrary contained in this Section 8, (i) if
the Corporation and the Holders of a majority of the then-outstanding shares of
Redeemable Preferred Stock agree, in their respective sole discretion, in
writing (which may include a vote or other consent of the Holders representing a
majority of the then-outstanding Redeemable Preferred Stock that is a condition
to the Change of Control), prior to the consummation of a Change of Control to a
treatment of the Redeemable Preferred Stock in connection with such Change of
Control other than as a result required or permitted pursuant to the provisions
of this Section 8, the terms of such agreement shall govern the treatment of all
shares of Redeemable Preferred Stock with respect to such Change of Control,
(ii) the redemptions required by the provisions of this Section 8 shall be made
only out of funds legally available for such purposes and (iii) nothing herein
shall be deemed to limit the ability of the Corporation at any time to redeem
the Redeemable Preferred Stock in accordance with the provisions of Section 6 in
lieu of compliance with the provisions of this Section 8.

 

19



--------------------------------------------------------------------------------

(b) In the event of an actual or anticipated Change of Control at any time when
shares of Redeemable Preferred Stock are outstanding and the Holders of a
majority of the then-outstanding shares of Redeemable Preferred Stock shall not
have otherwise agreed in writing to the treatment of the Redeemable Preferred
Stock in connection with such Change of Control pursuant to the provisions of
Section 8(a), the Corporation shall give notice of the Change of Control (the
“Change of Control Notice”) to the Holders no later than 20 Business Days prior
to the date on which the Corporation anticipates that a Change of Control will
be consummated (or, if later, promptly after the Corporation discovers that a
Change of Control may or has occurred). Such Change of Control Notice shall
include a summary of the material terms of the Change of Control transaction,
including the transaction consideration.

(c) Within 10 Business Days after the Holders’ receipt of a Change of Control
Notice (or such later date established by the Corporation in the Change of
Control Notice, if applicable), each Holder may, with respect to all but not
less than all of its shares of Redeemable Preferred Stock, elect, by written
notice to the Corporation, one of the following (such election, a “Holder Change
of Control Election”):

(i) to cause the Corporation to redeem all, but not less than all, of such
Holder’s shares of Redeemable Preferred Stock for consideration (which amounts
may be provided on behalf of the Corporation by an acquirer in connection with
such Change of Control) or otherwise provide for such Holder to receive
consideration in such Change of Control in exchange for such Holder’s shares of
Redeemable Preferred Stock (including receipt of such amounts as merger
consideration) in each case in an amount per share of Redeemable Preferred Stock
equal to the Redemption Consideration, which shall be payable as follows: (A) if
the Company has, at the time of the Change of Control, any bonds that are
outstanding under the Indenture, (1) 101% of the Share Purchase Price of each
share of Redeemable Preferred Stock to be paid in cash (or such lower amount in
cash as may be required under the Indenture as in effect on the Issue Date
without any amendments, modification or supplements thereto in order for the
Redeemable Preferred Stock not to be regarded thereunder as “Disqualified Equity
Interests”) (such amount in cash, the “Permitted Cash Amount”) and (2) the
issuance by the Company to such Holder of a number of shares of Common Stock
with a value (valuing such shares at 96% of the volume-weighted average trading
price of the Common Stock on the New York Stock Exchange during the ten-day
trading period ending on the last trading day preceding the day of announcement
of such Change of Control) equal to the Liquidation Preference on each such
share of Redeemable Preferred Stock plus all Accrued Dividends thereon minus the
Permitted Cash Amount and (B) if the Company does not have, at the time of the
Change of Control, any bonds that are outstanding under the Indenture, the
Liquidation Preference for each such share of Redeemable Preferred Stock plus
all Accrued Dividends thereon in cash; provided, however, that any such
redemption shall be subject to the applicable Change of Control features of the
Company’s indebtedness documents; provided, further, that this election shall
not be available if it would result in the Redeemable Preferred Stock being
deemed “disqualified stock” under the Current Credit Agreement; provided,
further, notwithstanding anything to the contrary contained in this Section 8,
the number of shares of Common Stock that may be issued in connection with this
Section 8, when added to the number of shares of Common Stock issued or issuable
pursuant to the Warrant Agreement contemplated by the Purchase Agreement, shall
not

 

20



--------------------------------------------------------------------------------

exceed the maximum number of shares of Common Stock which the Company may issue
without stockholder approval under the stockholder approval rules of the New
York Stock Exchange or any other national securities exchange on which the
shares of Common Stock are then listed, including New York Stock Exchange
Listing Rule 312.03, unless and until the requisite stockholder approval has
been obtained, which restriction shall continue notwithstanding any failure of
the Common Stock to continue to be listed on the New York Stock Exchange or any
other national securities exchange on which the shares of Common Stock are then
listed (provided, that if a Cash Election is made and any such stockholder
approval is required, the Company will take all actions reasonably necessary to
obtain such stockholder approval as soon as practicable, including using
commercially reasonable efforts to (x) solicit votes or proxies in favor of such
issuance, (y) file with the SEC proxy materials (including a Preliminary Proxy
Statement and Definitive Proxy Statement) meeting the requirements of
Section 14A of the Exchange Act and that are reasonably acceptable to the
Holders of a majority of the Redeemable Preferred Stock in respect of which a
Cash Election has been made pursuant to this Section 8(c)(i) and (z) subject to
applicable Law and fiduciary or other duties, recommend to the stockholders that
they approve such issuance) (the “Cash Election”);

(ii) to receive a Substantially Equivalent Security, in the event the
Corporation will not be the surviving entity of such Change of Control
transaction (a “Substantially Equivalent Security Election”); or

(iii) to continue to hold the Redeemable Preferred Stock, in the event the
Corporation will be the surviving entity of such Change of Control transaction
(a “Corporation Securities Election”).

If a Substantially Equivalent Security Election is available, the Corporation
will, concurrently with providing the Change of Control Notice, provide the
Holders with substantially final documents governing the Substantially
Equivalent Security to be issued in connection with such Substantially
Equivalent Security Election.

Notwithstanding the foregoing, if any Holder fails to deliver to the Corporation
a written Holder Change of Control Election within 10 Business Days following
receipt of a Change of Control Notice, such Holder shall be deemed to have
elected the Cash Election; unless such Cash Election is not available pursuant
to the terms of 8(c)(i), in which case such Holder shall be deemed to have
elected the Substantially Equivalent Securities Election in the event the
Corporation will not be the surviving entity of such Change of Control
transaction or the Corporation Securities Election in the event the Corporation
will be the surviving entity of such Change of Control transaction, as
applicable.

(d) If any Holder has made a Substantially Equivalent Security Election in
accordance with the provisions of Section 8(c)(ii), any conversion or exchange
of any such Holder’s Redeemable Preferred Stock into the Substantially
Equivalent Security shall occur upon consummation of the Change of Control. If
the Corporation is required to redeem the Redeemable Preferred Stock of any
Holder for cash in accordance with the provisions of Section 8(c)(i), such
redemption shall occur on the later of (i) the date of the consummation of such
Change of Control, (ii) as soon as reasonably practicable following receipt of
the applicable timely Holder Change of Control

 

21



--------------------------------------------------------------------------------

Election, or (iii) such other date as the Corporation and the Holders of a
majority of the then-outstanding shares of Redeemable Preferred Stock that have
made a valid Cash Election may agree or consent (the “Change of Control
Redemption Date”); provided that, if such redemption would cause the Redeemable
Preferred Stock to be characterized as “disqualified stock,” “disqualified
equity interests,” “disqualified capital stock” or any similar concept pursuant
to the terms of the Corporation Indebtedness Documents, the Change of Control
Redemption Date will, in each case, solely to the extent required to prevent
such characterization, be tolled until the applicable loans and other debt
obligations under any such Corporation Indebtedness Documents are, to the extent
required, repaid (and, if applicable, any commitments are terminated and any
obligations to offer to redeem, repay or repurchase such loans or other debt
obligations as a result of the Change of Control have expired) prior to such
redemption of the Redeemable Preferred Stock, and the Corporation will comply
with any “change of control offer” or similar requirements under the terms of
any such Corporation Indebtedness Documents, if applicable. For the avoidance of
doubt, the proviso to the immediately preceding sentence shall not be deemed to
constitute a waiver by any Holder of its right to receive from the Corporation
and/or its successor the cash payment required in connection with a Cash
Election related to such Change of Control and redemption, if applicable.

(e) If the Corporation is required to redeem the Redeemable Preferred Stock of
any Holder in accordance with the provisions of Section 8(c)(i), the Corporation
shall deposit with the Paying Agent funds sufficient to redeem such shares of
Redeemable Preferred Stock as to which such Change of Control Notice shall have
been given, no later than the opening of business on the Change of Control
Redemption Date, and the Corporation shall, at the time of such deposit, give
the Paying Agent irrevocable instructions and authority to pay the applicable
Redemption Consideration for each such share of Redeemable Preferred Stock to be
redeemed as set forth in the Change of Control Notice to the Holder thereof. If
a Change of Control Notice shall have been given, then from and after the Change
of Control Redemption Date, unless the Corporation defaults in providing cash
sufficient for such redemption at the time and place specified for payment
pursuant to the Change of Control Notice, (i) all dividends on such shares of
Redeemable Preferred Stock to be redeemed shall cease to accrue, (ii) shares of
Redeemable Preferred Stock to be redeemed shall be deemed to no longer be
outstanding and (iii) all rights with respect to the shares of Redeemable
Preferred Stock to be redeemed, including the rights, if any, to receive
notices, will terminate, except only the rights of Holders thereof to receive
the Redemption Consideration for each such share of Redeemable Preferred Stock.
The Corporation shall be entitled to receive from the Paying Agent the interest
income, if any, earned on such funds deposited with the Paying Agent (to the
extent that such interest income is not required to pay the Redemption
Consideration for each of the shares of Redeemable Preferred Stock to be
redeemed), and the Holders of any shares of Redeemable Preferred Stock so
redeemed shall have no claim to any such interest income. Notwithstanding any
Change of Control Notice, there shall be no redemption of any shares of
Redeemable Preferred Stock called for redemption until funds sufficient to pay
the full Redemption Consideration for each such share subject to a Cash Election
shall have been deposited by the Corporation with the Paying Agent. Any funds
deposited with the Paying Agent hereunder by the Corporation for any reason,
including redemption of shares of Redeemable Preferred Stock, that remain
unclaimed or unpaid more than two years after the Change of Control Redemption
Date, shall be, to the extent permitted by applicable Law, repaid to the
Corporation upon its written request, after which repayment the Holders entitled
to such redemption shall have recourse only to the Corporation.

 

22



--------------------------------------------------------------------------------

SECTION 9. Uncertificated Shares

(a) Form. Notwithstanding anything to the contrary herein, the shares of
Redeemable Preferred Stock shall be in uncertificated, book-entry form as
permitted by the Corporation Law of Panama. Within a reasonable time after the
issuance or transfer of uncertificated shares, the Corporation shall, or shall
cause the Transfer Agent to, send to the registered owner thereof an Ownership
Notice.

(b) Transfer. Transfers of Redeemable Preferred Stock held in uncertificated,
book-entry form shall be made only upon the transfer books of the Corporation
kept at an office of the Transfer Agent upon receipt of proper transfer
instructions from the registered owner of such uncertificated shares, or from a
duly authorized attorney or from an individual presenting proper evidence of
succession, assignment or authority to transfer the stock. The Corporation may
refuse any requested transfer until furnished evidence satisfactory to it that
such transfer is proper.

(c) Legends. Each Ownership Notice issued with respect to a share of Redeemable
Preferred Stock shall, in addition to any legend required under the Purchase
Agreement or any other agreement, bear a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS OWNERSHIP NOTICE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE PREFERRED SHARES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED WITH THE
SUPERINTENDENCY OF CAPITAL MARKETS OF PANAMA. ACCORDINGLY, (I) THE PREFERRED
SHARES CANNOT BE PUBLICLY OFFERED OR SOLD IN PANAMA, EXCEPT IN TRANSACTIONS
EXEMPT FROM REGISTRATION UNDER THE PANAMANIAN SECURITIES LAWS, (II) THE
SUPERINTENDENCY OF THE CAPITAL MARKETS HAS NOT REVIEWED THE INFORMATION
CONTAINED HEREIN, (III) THE PREFERRED SHARES AND ITS OFFER ARE NOT SUBJECT TO
THE SUPERVISION OF THE PANAMANIAN SUPERINTENDENCY OF CAPITAL MARKETS, AND
(IV) THE PREFERRED SHARES DO NOT BENEFIT FROM THE TAX INCENTIVES PROVIDED BY THE
PANAMANIAN SECURITIES LAWS AND REGULATIONS.”

In addition, each Ownership Notice issued with respect to a share of Redeemable
Preferred Stock shall bear a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS OWNERSHIP NOTICE ARE SUBJECT TO THE
CERTIFICATE OF DESIGNATION, WHICH ESTABLISHES THE POWERS, PREFERENCES AND
RELATIVE, PARTICIPATING, OPTIONAL OR OTHER RIGHTS OF THE 12% REDEEMABLE
PREFERRED STOCK OF THE CORPORATION.”

 

23



--------------------------------------------------------------------------------

(d) Certain Obligations with Respect to Transfers and Exchanges of Redeemable
Preferred Stock.

(i) All shares of Redeemable Preferred Stock issued upon any registration of
transfer or exchange of such shares of Redeemable Preferred Stock shall be the
valid obligations of the Corporation, entitled to the same benefits under this
Certificate of Designation as the shares of Redeemable Preferred Stock
surrendered upon such registration of transfer or exchange.

(ii) Prior to due presentment for registration of transfer of any shares of
Redeemable Preferred Stock, the Transfer Agent and the Corporation may deem and
treat the Person in whose name such shares of Redeemable Preferred Stock are
registered as the absolute owner of such Redeemable Preferred Stock and neither
the Transfer Agent nor the Corporation shall be affected by notice to the
contrary.

(iii) No service charge shall be made to a Holder for any registration of
transfer or exchange of any Redeemable Preferred Stock on the transfer books of
the Corporation or the Transfer Agent. However, the Corporation may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Redeemable Preferred Stock in a name other than the name in which the shares of
Redeemable Preferred Stock were registered, and the Corporation may withhold any
issuance or delivery of Redeemable Preferred Stock unless and until the Person
requesting such issuance or delivery has paid to the Corporation the amount of
any such tax or has established, to the satisfaction of the Corporation, that
such tax has been paid or is not required to be paid.

(e) No Obligation of the Transfer Agent. The Transfer Agent shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under this Certificate of Designation or under
applicable Law with respect to any transfer of any interest in any Redeemable
Preferred Stock other than to require documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the terms of this
Certificate of Designation, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.

SECTION 10. Other Provisions.

(a) The shares of Redeemable Preferred Stock shall not be subject to the
operation of any retirement or sinking fund. Except as provided herein, the
shares of Redeemable Preferred Stock shall not be convertible into, or
exchangeable for, shares of stock of any other class or classes, or of any other
series of the same class.

(b) All notice periods referred to herein shall commence: (i) when made, if made
by hand delivery or electronic mail; (ii) one Business Day after being deposited
with a nationally recognized next-day courier, postage prepaid; or (iii) three
Business Days after being sent by first-class mail, postage prepaid. Notice to
any Holder shall be given to the registered address set forth in the
Corporation’s records for such Holder.

 

24



--------------------------------------------------------------------------------

(c) With respect to any notice to a Holder required to be provided hereunder,
neither failure to send such notice, nor any defect therein or in the sending
thereof, to any particular Holder shall affect the sufficiency of the notice or
the validity of the proceedings referred to in such notice with respect to the
other Holders or affect the legality or validity of any vote upon any such
action (assuming due and proper notice to such other Holders). Any notice which
was sent in the manner herein provided shall be conclusively presumed to have
been duly given whether or not the Holder actually receives the notice.

(d) The shares of Redeemable Preferred Stock shall be issuable only in whole
shares.

(e) Any payments required to be made hereunder on any day that is not a Business
Day shall be made on the next succeeding Business Day without interest or
additional payment for such delay. All payments required hereunder shall be made
by wire transfer of immediately available funds in United States Dollars to the
Holders in accordance with the payment instructions as such Holders may deliver
by written notice to the Corporation from time to time.

(f) The shares of Redeemable Preferred Stock shall have no preemptive or
subscription rights, except those that may be expressly provided by contract.

(g) Without limiting the rights or claims of the Holders hereunder, the
Corporation’s ability to redeem shares of Redeemable Preferred Stock or pay
dividends on the Redeemable Preferred Stock is subject to applicable Law
limiting the Corporation’s ability to make such redemptions or pay such
dividends if (i) after giving effect to the redemption or dividend, the
Corporation would be insolvent, (ii) the net assets of the Corporation would be
less than the amount of the proposed redemption or dividend and (iii) funds are
otherwise not legally available therefor under the Corporation Law of Panama.

(h) For as long as any shares of Redeemable Preferred Stock are outstanding, the
Corporation shall deliver, upon at least five Business Days prior written
request, to the Holders that are subject to a customary confidentiality
agreement in form and substance satisfactory to and for the benefit of the
Corporation:

(i) within 60 days after the end of each quarterly fiscal period in each fiscal
year of the Corporation (other than the last quarterly fiscal period of each
such fiscal year), unaudited quarterly financial statements; and

(ii) within 120 days after the end of each fiscal year of the Corporation,
audited annual financial statements.

Notwithstanding the foregoing, to the extent any of the above financial
statements are filed or furnished by the Corporation with the SEC in any annual,
quarterly or other report, such financial statements shall be deemed furnished
by the Corporation to the Holders for purposes of this Section 10(h).

 

25



--------------------------------------------------------------------------------

(i) In case any one or more of the provisions contained in this Certificate of
Designation shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. Furthermore, in
lieu of any such invalid, illegal or unenforceable provision, there shall be
added automatically as a part of this Certificate of Designation a provision as
similar in terms to such invalid, illegal or unenforceable provision as may be
possible and be legal, valid and enforceable, unless the requisite parties
separately agree to a replacement provision that is valid, legal and
enforceable.

(j) For the avoidance of doubt, all amounts expressed in dollars in this
Certificate of Designation are references to United States dollars.

[Signature page follows.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be signed and attested this     th day of October, 2018.

 

MCDERMOTT INTERNATIONAL, INC.

By:  

 

  Name:      Title:  

[Signature Page to Certificate of Designation]



--------------------------------------------------------------------------------

Exhibit A

OWNERSHIP NOTICE

THE SECURITIES REPRESENTED BY THIS OWNERSHIP NOTICE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS OWNERSHIP NOTICE ARE SUBJECT TO THE
CERTIFICATE OF DESIGNATION (THE “CERTIFICATE OF DESIGNATION”), WHICH ESTABLISHES
THE POWERS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER RIGHTS OF
THE 12% REDEEMABLE PREFERRED STOCK, PAR VALUE OF ONE DOLLAR ($1.00 U.S. CY.) PER
SHARE (“PREFERRED STOCK”) OF MCDERMOTT INTERNATIONAL, INC., A PANAMANIAN
CORPORATION (THE “CORPORATION”).

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
ARTICLES OF INCORPORATION OF THE CORPORATION, INCLUDING THE CERTIFICATE OF
DESIGNATION (AS FURTHER AMENDED AND RESTATED FROM TIME TO TIME, THE “CHARTER”),
A COPY OF WHICH IS ON FILE WITH THE PUBLIC REGISTRY OFFICE OF PANAMA. THE
CORPORATION IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE
SERIES OF ANY CLASS AND THE CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES
THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES
AND/OR RIGHTS. ANY SUCH REQUEST SHOULD BE DIRECTED TO THE SECRETARY OF THE
CORPORATION. THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS
AND RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE
PROVISIONS OF THE CHARTER. THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO
THIS NOTICE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.



--------------------------------------------------------------------------------

This notice confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Corporation
listed on Schedule A to this notice.

Dated: _____________

 

Computershare Trust Corporation, N.A., as Transfer Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D – Form of Opinion of Baker Botts L.L.P.

1. No consent, approval or authorization of, or filing with, any governmental
authority or agency of the United States is required on the part of the Company
as a condition to the Company’s valid execution, delivery and performance of its
obligations under the Operative Documents, or to the offer, sale or issuance of
the Purchased Shares by the Company, except (a) as may be required in connection
with the Company’s obligations under the Registration Rights Agreement to
register the resale of the Registrable Securities (as such term is defined in
the Registration Rights Agreement) under the Securities Act, (b) consents,
approvals or authorizations not customarily obtained, or filings not customarily
made, at the time of entry into agreements like the Operative Documents but,
instead, customarily obtained or made at an appropriate later date for future
transactions, (c) where the failure to receive such consent, approval or
authorization or make such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) those that have
been obtained, or (e) as may be required under state securities or “Blue Sky”
laws, as to which we do not express any opinion. In rendering the opinion in
this paragraph 1, each counsel will express no opinion as to the matters
discussed in paragraph 3 below.

2. Neither the Company nor any of its Subsidiaries is an “investment company” or
an entity controlled by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

3. Assuming the accuracy of the representations and warranties of the Purchasers
and the Company contained in this Agreement, and the compliance by the
Purchasers and the Company with the covenants contained in this Agreement, the
offer, issuance and sale of the Purchased Shares, Warrants and Warrant Shares by
the Company to the Purchasers solely in the manner contemplated by this
Agreement, the Certificate of Designation and the Warrant Agreement are exempt
from the registration requirements of the Securities Act; provided, however,
that no opinion will be expressed as to any subsequent sale or resale of the
Purchased Shares or the Warrants.

4. None of (a) the offering, issuance and sale by the Company of the Purchased
Shares, Warrants or Warrant Shares and the application of the proceeds therefrom
or (b) the execution, delivery and performance of the Operative Documents by the
Company and the consummation of the transactions contemplated thereby,
constitutes or will constitute a violation of any of the terms or provisions of,
or constitute a default under, any agreement (other than the Company’s Articles
of Incorporation and By-Laws) filed as an exhibit to the Company’s Annual Report
on Form 10-K for the year ended December 31, 2017 or any Current Report on Form
8-K or Quarterly Report on Form 10-Q filed thereafter and prior to the date
hereof, except for any such breach or violation that would not, individually or
in the aggregate, have a Material Adverse Effect; it being understood that we
will express no opinion pursuant to this paragraph 4 as to the application of
any federal or state securities or Blue Sky laws or federal or state antifraud
laws, rules of regulations.

5. Each of the Operative Documents has been duly executed and delivered by the
Company.

Exhibit D to Securities Purchase Agreement



--------------------------------------------------------------------------------

Exhibit E – Form of Opinion of Arias, Fabrega and Fabrega

1. The Company is validly existing and in good standing under the laws of the
Republic of Panama. The Company has all necessary corporate power and authority
to conduct the business in which it is engaged as described in the SEC Reports.

2. The Company has all requisite corporate power and authority to execute and
deliver the Operative Documents to which it is a party and to perform its
obligations thereunder. The execution, delivery and performance by the Company
of the Operative Documents, and the consummation of the transactions to be
performed by the Company thereunder have been duly and validly authorized by all
necessary action on the part of the Board of Directors (except for any action
with respect to future transactions not customarily taken at the time of
entering into agreements like the Operative Documents, but instead, customarily
taken at an appropriate later date), and no other corporate proceedings on the
part of the Company are necessary to authorize the execution and delivery of the
Operative Documents by the Company or to consummate the transactions
contemplated to be performed by the Company thereunder (except for any corporate
proceeding for a future transaction not customarily undertaken at the time of
entering into agreements like the Operative Documents, but instead, customarily
undertaken at an appropriate later date).

3. The Purchased Shares, Warrants and Warrant Shares when issued and delivered
by the Company against payment of the consideration set forth herein in
accordance with the terms of this Agreement and the Certificate of Designation,
will be duly authorized, validly issued, fully paid and non-assessable, and will
not have been issued in violation of or subject to any preemptive rights, rights
of first refusal or other similar rights to subscribe for or to purchase of any
securityholder of the Company arising under the Articles of Incorporation or the
By-Laws or under the laws of the Republic of Panama or, to our knowledge,
similar rights under any agreement that entitle or will entitle any person to
acquire any shares of capital stock upon issuance of such Purchased Shares by
the Company.

4. The Certificate of Designation sets forth the rights, preferences and
priorities of the Preferred Stock, and the holders of the Preferred Stock will
have the rights set forth in the Certificate of Designation upon filing with the
Public Register of the Republic of Panama, subject to the provisions of Sections
5.02 through 5.04 of this Agreement and any transfer restriction in any of the
Operative Documents.

5. There have been reserved for issuance, out of the authorized and unissued
shares of the Company’s Common Stock, a number of shares sufficient to provide
for the exercise of the rights represented by the Warrants, and such shares,
when issued upon exercise in accordance with the terms of the Warrants, will be
duly authorized, legally and validly issued, fully paid and nonassessable and
will not have been issued in violation of or subject to any preemptive rights,
rights of first refusal or other similar rights to subscribe for or to purchase
of any securityholder of the Company existing as of the date hereof arising
under the Articles of Incorporation or the By-Laws or under the laws of the
Republic of Panama or, to our knowledge, similar rights existing as of the date
hereof under any agreement that entitle or will entitle any person to acquire
any shares of capital stock upon issuance of such shares of capital stock by the
Company.

Exhibit E to Securities Purchase Agreement



--------------------------------------------------------------------------------

6. Each of the Operative Documents has been duly authorized by the Company and
is, assuming due execution and delivery by the parties thereto, a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and by general principles of equity and public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing.

7. None of (a) the offering, issuance and sale by the Company of the Purchased
Shares, Warrants or Warrant Shares and the application of the proceeds therefrom
or (b) the execution, delivery and performance of the Operative Documents by the
Company and the consummation of the transactions contemplated thereby,
(i) constitutes or will constitute a violation of the Articles of Incorporation
or the By-Laws of the Company or (ii) results or will result in any violation of
the laws of the Republic of Panama or any order, judgment, decree or injunction
known to us having jurisdiction over the Company or any of its or its
subsidiaries’ respective properties, except, in the case of clauses (ii) above,
for any such breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

Exhibit E to Securities Purchase Agreement



--------------------------------------------------------------------------------

Exhibit F – Form of Opinion of Chief Legal Officer

1. The execution and delivery by the Company of the Operative Documents and the
consummation of the transactions provided for therein do not and will not with
the passage of time (a) result in a breach or violation of any of the terms or
provisions of, or constitute a default under the Articles of Incorporation or
the By-Laws of the Company; (b) to my knowledge, result in any breach or
violation of any terms, provisions or conditions of, or constitute a default of
or result in the creation of any lien, charge or encumbrance upon any property
or assets of Company pursuant to any indenture, mortgage, deed of trust, note,
contract, commitment, instrument or document filed as an exhibit to the
Company’s annual report on Form 10-K for the fiscal year ended December 31,
2017, as filed with the SEC on February 21, 2018, quarterly report on Form 10-Q
for the quarter ended March 31, 2018, as filed with the SEC on April 24, 2018,
quarterly report on Form 10-Q for the quarter ended June 30, 2018, as filed with
the SEC on July 31, 2018, quarterly report on Form 10-Q for the quarter ended
September 30, 2018, as filed with the SEC on October 30, 2018, or any Form 8-Ks
filed with the SEC since January 1, 2018 and prior to the date hereof, except
for such contracts for which consents or waivers have been obtained as of the
date hereof; or (c) to the knowledge of such counsel, result in a violation by
the Company of any law, statute, rule or regulation of the United States
applicable to the Company (other than securities laws or anti-fraud laws);
which, in the case of either (b) or (c), breach, violation, default or creation
of a lien, charge or encumbrance would, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect or adversely affect the
Company’s legal ability to perform its obligations under the Operative
Documents.

Exhibit F to Securities Purchase Agreement



--------------------------------------------------------------------------------

Exhibit G – Form of Joinder Agreement

                    ,                 

This Joinder Agreement is executed by the undersigned pursuant to the Securities
Purchase Agreement, dated as of October 30, 2018 (the “Agreement”) among
McDermott International, Inc., a company organized under the laws of the
Republic of Panama (the “Company”), and each of the purchasers listed on
Schedule A thereto (the “Purchasers”), which is incorporated herein by
reference. Capitalized terms used but not defined herein shall have the meaning
given to such terms in the Agreement. By the execution of this Joinder
Agreement, the undersigned agrees as follows:

1. The undersigned acknowledges that the undersigned is acquiring
________________ shares of Preferred Stock, subject to the terms and conditions
of the Agreement (including the Exhibits thereto).

2. The undersigned hereby joins in, and agrees to be bound by and subject to,
the Agreement, with the same force and effect as if the undersigned were
originally a Purchaser party thereto.

3. Any notice required or permitted by the Agreement shall be given to the
undersigned at the address listed below.

4. The Company hereby acknowledges and agrees that the undersigned shall be
deemed a Purchaser under the Agreement with respect to the number of shares of
Preferred Stock set forth above and that such Purchaser shall be entitled to all
of the rights and benefits, and subject to all of the obligations, of a
Purchaser under the Agreement.

(Signature page follows)

Exhibit G to Securities Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Joinder Agreement, effective
as of the date first above written.

 

[JOINING PARTY] By:  

 

  Name:   Title:

 

ACKNOWLEDGE AND AGREED: MCDERMOTT INTERNATIONAL, INC.

By:  

 

  Name:   Title:

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

Exhibit H – Form of PFIC Annual Information Statement



--------------------------------------------------------------------------------

EXHIBIT H

PFIC ANNUAL INFORMATION STATEMENT

[Must be signed by an authorized representative of the Company]

PFIC Annual Information Statement pursuant to U.S. Treasury Regulation §
1.1295-1(g).

                                                          (the “Company”) hereby
represents that:

 

1.

This PFIC Annual Information Statement applies to the Company’s taxable year
beginning on                  and ending on                 .

 

2.

The pro rata shares of the Company’s ordinary earnings and net capital gain
attributable to the Holder (as defined in the Securities Purchase Agreement
dated October 30, 2018, by and among the Company and the purchasers that were
parties thereto) for the taxable year specified in paragraph (1) are:

Ordinary Earnings: $_____________

Net Capital Gain: $______________

 

3.

The amount of cash and the fair market value of other property distributed or
deemed distributed by the Company to the Holder during the taxable year
specified in paragraph (1) are as follows:

Cash: $_______________________________________

Fair Market Value of Property: $___________________

 

4.

The Company will permit the shareholder to inspect the Company’s permanent books
of account, records, and such other documents as may be maintained by the
Company that are necessary to establish that the Company’s ordinary earnings and
net capital gain are computed in accordance with U.S. Federal income tax
principles, and to verify these amounts and the shareholder’s direct or indirect
pro rata shares thereof.

 

By:  

 

Title: Date: